

















































CINCINNATI BELL MANAGEMENT PENSION PLAN


(As amended and restated effective as of January 1, 2016)









--------------------------------------------------------------------------------






CINCINNATI BELL MANAGEMENT PENSION PLAN


TABLE OF CONTENTS


 
 
                                                                  Page
ARTICLE 1 - NAME, PURPOSE, AND EFFECTIVE DATE
1
 
1.1
Name of Plan
1
 
1.2
Purpose of Plan
1
 
1.3
Effective Date
1
 
 
 
 
ARTICLE 2 - GENERAL DEFINITIONS AND GENDER AND NUMBER
2
 
2.1
General Definitions
2
 
2.2
Gender and Number
10
 
 
 
 
ARTICLE 3 - SERVICE
11
 
3.1
Hour of Service
12
 
3.2
Break in Service
12
 
3.3
Employment and Reemployment Commencement Dates
12
 
3.4
Eligibility Service
13
 
3.5
Eligibility Computation Period
13
 
3.6
Vesting Service
13
 
3.7
Mandatory Portability Agreement
13
 
3.8
Service With Predecessor Entities
13
 
 
 
 
ARTICLE 4 - ELIGIBILITY AND PARTICIPATION
15
 
4.1
Eligibility
15
 
4.2
Reemployment of Former Participants
15
 
 
 
 
ARTICLE 5 - CASH BALANCE ACCOUNT
16
 
5.1
Cash Balance Accounts for Participants
16
 
5.2
Initial Cash Balance Amount Credited to Cash Balance Account
16
 
5.3
Pension Credit Amounts Credited to Cash Balance Account
18
 
5.4
Interest Credit Amounts Credited to Cash Balance Account
20
 
5.5
Special Cash Balance Account Credit for Broadwing Communications
 
 
 
Employees
21
 
5.6
Covered Compensation
21
 
5.7
Preservation of Capital
23
 
 
 
 
ARTICLE 6 - RETIREMENT BENEFITS AND VESTED PERCENTAGE
24
 
6.1
Normal Retirement
24
 
6.2
Late Retirement
24
 
6.3
Vested Retirement
24
 
6.4
Vested Percentage
24
 
6.5
Other Cessation of Employment
25
 
 
 
 
ARTICLE 7 - PAYMENT OF RETIREMENT BENEFITS
26
 
7.1
Commencement Date of Retirement Benefit
26



i

--------------------------------------------------------------------------------





 
7.2
Normal Form of Benefit
28
 
7.3
Optional Forms of Benefit
30
 
7.4
Claim for Benefit
30
 
7.5
Automatic Single Sum Payment
32
 
7.6
Reemployment of Participant Prior to Required Beginning Date
33
 
7.7
Employment After Age 65
35
 
7.8
Requirements of Code Section 401(a)(9) and Additional Accruals After
 
 
 
Required Beginning Date
35
 
 
 
 
ARTICLE 8 - DEATH BENEFITS
37
 
8.1
Unmarried Participants
37
 
8.2
Married Participants
37
 
8.3
Waiver of Death Benefit
39
 
 
 
 
ARTICLE 9 - SPECIAL MINIMUM, EARLY RETIREMENT WINDOW, AND
 
 
 
TRANSITION BENEFITS
41
 
9.1
Minimum Benefit
41
 
9.2
Transition Retirement Benefits
41
 
9.3
Transition Death Benefits
43
 
 
 
 
ARTICLE 10 - MAXIMUM RETIREMENT BENEFIT LIMITATIONS
45
 
10.1
Maximum Plan Benefit
45
 
10.2
Restrictions on Benefits Payable to Certain Highly Compensated Participants
51
 
10.3
Compensation
53
 
10.4
Former Highly Compensated Employee
55
 
10.5
Highly Compensated Employee
55
 
 
 
 
ARTICLE 11 - ADDITIONAL RETIREMENT AND DEATH BENEFIT PAYMENT
 
 
 
PROVISIONS
57
 
11.1
Incompetency
57
 
11.2
Commercial Annuity Contracts
57
 
11.3
Timing of Benefit Distributions
57
 
11.4
Nonalienation of Benefits
58
 
11.5
Actuarial Assumptions
58
 
11.6
Applicable Benefit Provisions
61
 
11.7
Forfeitures
61
 
11.8
Direct Rollover Distributions
61
 
 
 
 
ARTICLE 12 - CONTRIBUTIONS
64
 
12.1
Contributions
64
 
12.2
Mistake of Fact
64
 
12.3
Disallowance of Deductions
64
 
 
 
 
ARTICLE 13 - ADMINISTRATION OF THE PLAN
65
 
13.1
Plan Administration
65
 
13.2
Committee Procedures
65



ii

--------------------------------------------------------------------------------





 
13.3
Authority of Committee
65
 
13.4
Reliance on Information and Effect of Decisions
67
 
13.5
Appointment of Actuary
67
 
13.6
Funding Policy and Method
67
 
13.7
Participant Information Forms
67
 
13.8
Disbursement of Funds
67
 
13.9
Insurance
67
 
13.10
Compensation of Committee and Payment of Plan Administrative and
 
 
 
Investment Charges
68
 
13.11
Indemnification
68
 
13.12
Employees' Benefit Claim Review Committee
68
 
 
 
 
ARTICLE 14 - CLAIM AND APPEAL PROCEDURES
69
 
14.1
Initial Claim
69
 
14.2
Actions in Event Initial Claim is Denied
69
 
14.3
Appeal of Denial of Initial Claim
69
 
14.4
Decision on Appeal
70
 
14.5
Additional Rules
70
 
 
 
 
ARTICLE 15 - CERTAIN RIGHTS AND OBLIGATIONS OF COMPANY RELATING
 
 
 
TO AMENDMENTS, PLAN TERMINATIONS, AND CONTRIBUTIONS
71
 
15.1
Authority to Amend Plan
71
 
15.2
Amendment to Vesting Schedule
71
 
15.3
Authority to Terminate Plan
72
 
15.4
Modification or Termination of Contributions
72
 
15.5
Benefits Not Guaranteed
72
 
15.6
Procedure for Amending or Terminating Plan
72
 
15.7
Preservation of Pre-January 1, 2016 Protected Benefits
73
 
 
 
 
ARTICLE 16 - TERMINATION OF PLAN
74
 
16.1
Vesting on Plan Termination
74
 
16.2
Special Rules as to Interest Rate and Mortality Table on Complete Plan
 
 
 
Termination
74
 
16.3
Distribution Method on Termination
75
 
16.4
Allocation of Assets on Termination
75
 
 
 
 
ARTICLE 17 - TOP HEAVY PROVISIONS
77
 
17.1
Determination of Whether Plan is Top Heavy
77
 
17.2
Effect of Top Heavy Status on Vesting
80
 
17.3
Effect of Top Heavy Status on Benefit Amounts
80
 
 
 
 
ARTICLE 18 - MISCELLANEOUS
82
 
18.1
Exclusive Benefit of Participants
82
 
18.2
Mergers, Consolidations, and Transfers of Assets
82
 
18.3
Benefits and Service for Military Service
83
 
18.4
Actions Required by Mandatory Portability Agreement
84



iii

--------------------------------------------------------------------------------





 
18.5
Authority to Act for Company
84
 
18.6
Relationship of Plan to Employment Rights
84
 
18.7
Applicable Law
84
 
18.8
Separability of Provisions
84
 
18.9
Counterparts
84
 
18.10
Headings
85
 
18.11
Special Definitions and Tables
85
 
18.12
Plan Administrator and Sponsor
85
 
18.13
Accumulated Benefit Used to Satisfy Applicable Age Discrimination Rules
85
 
 
 
 
ARTICLE 19 - 2004 EARLY RETIREMENT OFFER
86
 
19.1
Overview
86
 
19.2
Special Definitions
86
 
19.3
Eligible Participants
87
 
19.4
Offer
87
 
19.5
Special Extra Retirement Benefit
88
 
19.6
Special Early Retirement Discount Factors for Regular Retirement Benefit
89
 
 
 
 
ARTICLE 20 - 2008 SPECIAL EARLY RETIREMENT BENEFITS
91
 
20.1
Overview
91
 
20.2
Special Definitions
91
 
20.3
Eligible Participants
92
 
20.4
Offer
92
 
20.5
Special Extra Retirement Benefit
93
 
20.6
Special Early Retirement Discount Factors for Regular Retirement Benefit
95
 
 
 
 
ARTICLE 21 - BENEFIT LIMITATIONS REQUIRED UNDER SECTION 436 OF INTERNAL
 
 
 
REVENUE CODE
96
 
21.1
Limitations Applicable If Plan's Adjusted Funding Target Attainment Percentage
Is
 
 
 
Less than 80 Percent, But Not Less Than 60 Percent
96
 
21.2
Limitations Applicable If Plan's Adjusted Funding Target Attainment Percentage
Is
 
 
 
Less Than 60 Percent
97
 
21.3
Limitations Applicable If Plan Sponsor Is In Bankruptcy
97
 
21.4
Provisions Applicable After Limitations Cease to Apply
98
 
21.5
Notice Requirement
99
 
21.6
Methods to Avoid or Terminate Benefit Limitations
99
 
21.7
Special Rules
99
 
21.8
Definitions
101
 
21.9
Effective Date
101
 
 
 
 
ARTICLE 22 - NON-QUALIFIED EXCESS PLAN
102
 
22.1
Purpose of Excess Plan
102
 
22.2
Definitions
102
 
22.3
Benefits
102
 
22.4
Funding Method
104
 
22.5
Administration of and Claims Procedures under Excess Plan
105



iv

--------------------------------------------------------------------------------





 
22.6
Amendment and Termination of Excess Plan
105
 
22.7
Miscellaneous
106
 
 
 
 
 
 
 
 
 
 
 
 
SIGNATURE PAGE
108
 
 
 
 
Table 1 - Single Sum Payment Factors
109
Table 2 - Early Commencement Reduction Factors
110





v

--------------------------------------------------------------------------------






CINCINNATI BELL MANAGEMENT PENSION PLAN
(As amended and restated effective as of January 1, 2016)




ARTICLE 1


NAME, PURPOSE, AND EFFECTIVE DATE


1.1    Name of Plan. The plan set forth herein shall be known as the “Cincinnati
Bell Management Pension Plan.” It shall hereinafter be referred to in this
document as the “Plan.”


1.2    Purpose of Plan. The purpose of the Plan is to provide additional
retirement income to persons who participate in the Plan. Except as is otherwise
provided in Article 22 below, it is intended that the Plan (together with the
Trust used in conjunction with the Plan) qualify as a tax-favored plan and trust
under sections 401(a) and 501(a) of the Code and shall be interpreted in a
manner consistent with sections 401(a) and 501(a) of the Code.


1.3    Effective Date.


1.3.1    This document amends and restates the Plan effective as of January 1,
2016 (except as is otherwise provided herein) within its Cycle E remedial
amendment period in order (a) to conform the Plan to the statutory provisions
and related guidance described in the Internal Revenue Service’s 2014 Cumulative
List of Changes in Plan Qualified Requirements that reflect tax-qualification
requirements applicable to the Plan, including but not limited to the provisions
of the Pension Protection Act of 2006, the Heroes Earnings Assistance and Relief
Tax Act of 2008, and the Worker, Retiree, and Employer Recovery Act of 2008; (b)
to reflect amendments adopted prior to January 1, 2016; and (c) to make certain
other changes in the Plan.


1.3.2    This Plan document amends and restates, effective as of January 1, 2016
(except to the extent that certain provisions of this restatement specifically
provide that they apply to the Plan for a Plan Year or Period that begins before
such general effective date), the Plan as it was in existence on December 31,
2015 and supersedes all amendments to the Plan that were made prior to the date
on which this Plan document is signed.
  
1.3.3    Wherever the context permits, any reference to the Plan includes a
reference to the provisions of the Plan as it was in effect for periods prior to
January 1, 2016.




























ARTICLE 2


1

--------------------------------------------------------------------------------







GENERAL DEFINITIONS AND GENDER AND NUMBER


2.1    General Definitions. For purposes of the Plan, the following terms shall
have the meanings hereinafter set forth, unless a different meaning is plainly
required by the context.


2.1.1    “Accrued Benefit” means, when applied to any Participant and his
interest as of any specified date under this Plan, under the Prior Pension Plan,
or under a plan which merges into this Plan or has its assets and liabilities
attributable to the Participant transferred to this Plan (for purposes of this
Subsection 2.1.1, a “merged plan”), the monthly amount of the benefit to which
the Participant would be entitled under the Plan, under the Prior Pension Plan,
or under the merged plan, as the case may be: (i) if the Participant permanently
ceased to be an Employee as of the specified date (if he has not already done
so); (ii) if the Participant was fully vested in (i.e., had a nonforfeitable
right to) his benefit under the Plan, under the Prior Pension Plan, or under the
merged plan, as the case may be, as of the specified date (even if he is not yet
fully vested in such benefit); and (iii) if the Participant’s benefit under the
Plan, under the Prior Pension Plan, or under the merged plan, as the case may
be, is paid in the form of a Single Life Annuity commencing as of the
Participant’s Normal Retirement Date (or, if the specified date is later than
the Participant’s Normal Retirement Date, commencing as of the specified date).
(a)    For purposes of the Plan, when a Participant’s “Accrued Benefit” as of
any specified date is to be determined under the other provisions of this Plan
based on the amount credited to the Participant’s Cash Balance Account, then the
Participant’s “Accrued Benefit” as of the specified date is determined:
(i)    first, by determining the amount that as of the specified date is
credited to the Participant’s Cash Balance Account;
(ii)    second, in the event (and only in the event) the specified date occurs
before the Participant’s Normal Retirement Date, by projecting the amount
determined under subparagraph (i) immediately above from the specified date to
the Participant’s Normal Retirement Date at an interest rate of 4% per annum
(which is the interest rate used under the Plan to determine interest rate
credits to the Participant’s Cash Balance Account after the Participant has
ceased to be an Employee, assuming, prior to March 1, 2012, that the Participant
did not elect to reduce that rate in return for a pre-retirement death benefit
that otherwise could be provided under the Plan); and
(iii)    third and last, by dividing the amount determined under subparagraph
(i) above, as projected to the Participant’s Normal Retirement Date under the
provisions of subparagraph (ii) immediately above in the event the specified
date occurs before the Participant’s Normal Retirement Date, by both (A) 9.7
(which is the annuity conversion rate used by the Plan pursuant to Table 1 to
this Plan to convert, at a Participant’s Normal Retirement Date or a later date,
the Participant’s Cash Balance Account balance to an actuarially equivalent
Single Life Annuity annual amount) and (B) twelve (which is the divisor needed
to convert a Single Life Annuity annual amount into a monthly amount). The
calculations called for under this subparagraph (iii) convert the amount
determined under subparagraph (i) above, as projected to the Participant’s
Normal Retirement Date under the provisions of subparagraph (ii) immediately
above in the event the specified date occurs before the Participant’s Normal
Retirement Date, into an actuarially equivalent Single Life Annuity monthly
amount.


2

--------------------------------------------------------------------------------







(b)    Further, when (and only when) both a Participant’s “Accrued Benefit” as
of any specified date is to be determined under the other provisions of this
Plan based on the amount credited to the Participant’s Cash Balance Account and
the Participant’s Normal Retirement Date is the first day after the
Participant’s 65th birthday, then the Participant’s “Accrued Benefit” as of the
specified date can also, for convenience and simplicity and in lieu of the
method of determining such “Accrued Benefit” under the provisions of paragraph
(a) immediately above, be determined by dividing (i) one-twelfth of the amount
that as of the specified date is credited to the Participant’s Cash Balance
Account by (ii) the factor identified in Table 1 to this Plan as applicable to a
payment age that is the Participant’s attained age (in whole years and months)
as of the specified date. The determination of a Participant’s “Accrued Benefit”
as of any specified date under the method described in the immediately preceding
sentence produces the same result for such Accrued Benefit as is produced by the
method described in paragraph (a) immediately above as long as the Participant’s
Normal Retirement Date is the first day after the Participant’s 65th birthday.
(c)    For purposes of the Plan, when a Participant’s “Accrued Benefit” as of
any specified date is not to be determined under the other provisions of this
Plan based on the amount credited to the Participant’s Cash Balance Account but
instead is based on a non-cash balance formula under the Prior Pension Plan
(including any modifications to such formula that are provided under this Plan)
or under a merged plan’s benefit formula, then the Participant’s “Accrued
Benefit” as of the specified date is determined pursuant to the terms of the
Prior Pension Plan that provide for such non-cash balance formula (as such
benefit formula terms may be modified under this Plan) or pursuant to the terms
of the merged plan that provide for its benefit formula, as appropriate.
2.1.2    “Accumulated Benefit” means, when applied to any Participant and his or
her interest under this Plan as of any specified date that occurs on or after
January 1, 2008: (i) to the extent that his Cash Balance Account is used in any
manner to determine such interest, the amount that as of such specified date is
credited to the Participant’s Cash Balance Account; or (ii) to the extent that
such interest is not subject to clause (i) of this sentence, the Participant’s
Accrued Benefit that applies as of such specified date to such interest. A
Participant’s Accumulated Benefit as of any specified date that occurs on or
after January 1, 2008, as such benefit is expressed under the terms of the
immediately preceding sentence, refers to the Participant’s benefit under the
Plan that has accrued to that specified date and that is used to determine that
the Plan satisfies the requirements of section 411(b)(1)(H)(i) and (b)(5)(A) of
the Code and section 204(b)(1)(H)(i) and (b)(5)(A) of ERISA.
2.1.3    “Affiliated Employer” means each of: the Company; each corporation
which is (and only during the period it is) a member of a controlled group of
corporations (within the meaning of section 414(b) of the Code as modified when
applicable by section 415(h) of the Code) which includes the Company; each trade
or business (whether or not incorporated) which is (and only during the period
it is) under common control (as defined in section 414(c) of the Code as
modified when applicable by section 415(h) of the Code) with the Company; each
member (and only during the period it is such a member) of an affiliated service
group (within the meaning of section 414(m) of the Code) which includes the
Company; and each other entity required to be aggregated with the Company under
section 414(o) of the Code (and only during the period it is required to be so
aggregated).


2.1.4    “Board” means the Board of Directors of the Company.


2.1.5    “Cash Balance Account” means, with respect to any Participant, the
bookkeeping account established with respect to the Participant under Article 5
below.


3

--------------------------------------------------------------------------------







2.1.6    “Code” means the Internal Revenue Code of 1986 and the sections
thereof, as it and they exist as of the Effective Amendment Date or may
thereafter be amended or renumbered.


2.1.7    “Committee” means the Employees’ Benefit Committee which is appointed
by the Company to administer the Plan (and to perform certain other duties with
respect to the Plan) in accordance with the provisions of Article 13 below and
the other provisions of the Plan.


2.1.8    “Company” means Cincinnati Bell Inc., or any corporate successor
thereto. The Company is the sponsor of the Plan.


2.1.9    “Covered Employee” generally refers to an individual who is eligible to
be a Participant in the Plan if and after he meets all of the participation
requirements set forth in Article 4 below (including certain minimum age and
minimum service requirements set forth in Article 4 below). In addition, service
while a “Covered Employee” was often required in order to accrue certain benefit
amounts under the Plan. For these and all other purposes of the Plan, a “Covered
Employee” means an individual who meets the criteria set forth in the following
paragraphs of this Subsection 2.1.9.


(a)    Subject to the other provisions of this Subsection 2.1.9, a person shall
be considered a “Covered Employee” for any period during which he is or was an
Employee of a Participating Company.


(b)    Notwithstanding the provisions of paragraph (a) above, a person shall not
in any event be considered a “Covered Employee” for any period during which he
is or was an ineligible bargained-for or hourly employee. For purposes of the
Plan, a person is or was considered an “ineligible bargained-for or hourly
employee” for any period if, and only if, he is or was during such period
either: (1) an Employee of a Participating Company who in such period is or was
a collectively bargained employee (within the meaning of Treasury Regulations
section 1.410(b)-6(d)(2)), unless his participation in the Plan is or was
required for such period under a collective bargaining agreement entered into
between the Participating Company and the representatives of the applicable
collective bargaining unit; or (2) an Employee of a Participating Company who in
such period is or was not a collectively bargained employee (within the meaning
of Treasury Regulations section 1.410(b)-6(d)(2)) but whose position is or was
an hourly paid position either that in such period is or was or at any prior
time had been subject to automatic wage progression or that at any prior time
had been a position the holder of which would be eligible to participate in the
Cincinnati Bell Pension Plan (another defined benefit pension plan sponsored by
the Company) upon the meeting of any applicable minimum age and/or service
requirements of such plan.


(i)    Notwithstanding the foregoing provisions of this paragraph (b), a person
shall not for purposes of the Plan be considered an “ineligible bargained-for or
hourly employee” for any period that begins after January 31, 2008 and during
which he is described in clause (2) of the second sentence of the foregoing
provisions of this paragraph (b) (i.e., an Employee of a Participating Company
who is not a collectively bargained employee but whose position is an hourly
paid position either that is or at any prior time had been subject to automatic
wage progression or that at any prior time had been a position the holder of
which would be eligible to participate in the Cincinnati Bell Pension Plan upon
the meeting of any applicable minimum age and/or service requirements of such
plan) in the event he was not considered an ineligible bargained-for or hourly
employee under the provisions of this paragraph (b) that precede this
subparagraph (i) on the date that immediately precedes the first day of such
period.


(ii)    In addition and notwithstanding the foregoing provisions of this
paragraph (b), a person shall for purposes of the Plan still be considered an
“ineligible bargained-for or hourly employee”


4

--------------------------------------------------------------------------------





for any period during which he is or was temporarily promoted from an ineligible
bargained-for or hourly employee position to another position for one year or
less.


(c)    Notwithstanding the provisions of paragraph (a) above, a person shall not
in any event be considered a “Covered Employee” for any period during which he
is not or was not on the employee payroll of a Participating Company or during
which he is or was a Leased Employee. In particular, it is expressly intended
that any person not treated as an employee by a Participating Company on its
employee payroll records shall not be considered a Covered Employee for purposes
of this Plan even if a court or administrative agency determines that such
individual is a common law employee of a Participating Company.


(d)    Notwithstanding the provisions of paragraph (a) above, a person shall not
in any event be considered a “Covered Employee” for any period during which he
is or was classified by a Participating Company as a contingency employee or a
job bank employee. However, it is also provided that: (i) if such a contingency
employee became a Covered Employee on or after January 1, 1989 and prior to
January 1, 2002, his prior service as a contingency employee shall be deemed to
have been service as a Covered Employee; and (ii) if such a job bank employee
became a Covered Employee on or after January 1, 1991 and prior to January 1,
2002, his prior service as a job bank employee shall be deemed to have been
service as a Covered Employee.


(e)    Notwithstanding the provisions of paragraph (a) above, a person shall not
in any event be considered a “Covered Employee” for any period during which he
is or was a co-op or intern first hired by an Affiliated Employer after April
30, 1994; provided that if an Employee who is or was a co-op or intern later,
but in any event prior to January 1, 2002, became a Covered Employee, his prior
service as a co-op or intern Employee shall be deemed to have been service as a
Covered Employee.


(f)    Notwithstanding the provisions of paragraph (a) above, a person shall not
in any event be considered a “Covered Employee” (i) when he is or was employed
on or after March 1, 1996 at a location which is not within one of the States of
the United States (other than as an Employee who is a foreign service employee)
or (ii) when he on or after October 1, 1996 is or was a rotational employee. For
purposes of this paragraph (f), a “foreign service employee” means an Employee
who is a citizen of the United States and who has been classified by the
Participating Company which employs him as a foreign service employee and a
“rotational employee” means an Employee who is a nonresident alien of the United
States and who is employed by a Participating Company within one of the States
of the United States for a period not expected to exceed three years.


(g)    Notwithstanding the provisions of paragraph (a) above, a person shall not
in any event be considered a “Covered Employee”: (i) for any period prior to
April 1, 1987 during which he was on the Participating Company payroll known as
the Cellular Business Systems - Chicago Payroll; (ii) for any period prior to
January 1, 1988 during which he was classified as an employee of the CMS
Department of Cincinnati Bell Information Systems Inc., or (iii) for any period
prior to July 1, 1988 during which he was classified as an employee of the
Comptech Department of the CBS Division of Cincinnati Bell Information Systems
Inc.


(h)    Notwithstanding the provisions of paragraph (a) above, a person shall not
in any event be considered a “Covered Employee” for any period prior to January
1, 1988 during which he was classified as an employee of Auxton Computer
Enterprises, Inc.; provided however, that, in the case of an Employee who
performs or performed an Hour of Service for an Affiliated Employer on or after
November 1, 1991, his prior service with Auxton Computer Enterprises, Inc. shall
be deemed to have been service as a Covered Employee.


5

--------------------------------------------------------------------------------







(i)    Notwithstanding the provisions of paragraph (a) above, a person shall not
in any event be considered a “Covered Employee” for any period after December
31, 1991 and prior to December 31, 1993 during which either (i) he was
classified as an employee of a CBIS Company (unless either he was during such
period employed as a salaried employee and first performed an Hour of Service
for a CBIS Company or CBIS Federal Inc. prior to January 1, 1992 or he was in a
class of Employees eligible to participate in the Plan on the day preceding the
date on which he first performed an Hour of Service for a CBIS Company) or (ii)
he was classified as an employee of CBIS Federal Inc. but not a transferred
employee. It is provided, however, that if a person is not considered a Covered
Employee during any period after December 31, 1991 and prior to December 31,
1993 solely by reason of the provisions of the immediately preceding sentence
but he later becomes or became a Covered Employee, his service when he would
have been considered a Covered Employee but for the provisions of the
immediately preceding sentence shall be considered to be service as a Covered
Employee. For purposes of this paragraph (i), a “CBIS Company” shall mean any of
Cincinnati Bell Information Systems Inc., CBIS International Inc., and CBIS
International Services Inc. Also for purposes of this paragraph (i), a
“transferred employee” means an Employee who was transferred to CBIS Federal
Inc. from the employee payroll of another Participating Company after December
31, 1990 and prior to November 1, 1994 and who was in a class of Employees
eligible to participate in the Plan immediately prior to transferring to CBIS
Federal Inc.


(j)    Notwithstanding the provisions of paragraph (a) above, a person shall not
in any event be considered a “Covered Employee” for any period that occured on
or after January 1, 1994 and prior to January 1, 1998 and during which he was
considered a substantial service employee (within the meaning of Treasury
Regulations section 1.414(r)-11(b)(2)) with respect to MATRIXX Marketing Inc. or
any direct or indirect subsidiary of MATRIXX Marketing Inc.


(k) Notwithstanding the provisions of paragraph (a) above, a person shall not in
any event be considered a “Covered Employee” for any period that occurred or
occurs on or after January 1, 2007 and during which he is a participant,
eligible for participation,


or in the process of qualifying for participation in any other defined benefit
plan (within the meaning of section 414(j) of the Code) which qualifies under
section 401(a) of the Code and the cost of which is borne, in whole or in part,
by any Participating Company. However, a person who otherwise qualifies as a
“Covered Employee” under the other provisions of this Subsection 2.1.9 shall not
be considered other than as a “Covered Employee” merely because of his
participation in another defined benefit pension plan if such participation
relates solely to employment which preceded the date on which he would otherwise
become a Participant under the Plan and the person’s benefits under such other
plan relate solely to such past service.


(l)    Notwithstanding the provisions of paragraph (a) above, if a person became
or becomes an Employee on any date after December 31, 2008 (whether as a new
hire or a rehire) after not having been an Employee on the immediately preceding
date, then he shall not in any event be considered a “Covered Employee” at any
time on or after such post-December 31, 2008 date on which he so becomes an
Employee, even if he would be deemed to have become a Covered Employee during
such time were the provisions of this paragraph (l) ignored.
            
2.1.10    “Effective Amendment Date” refers to the general effective date of the
amendment and restatement of the Plan that is reflected in this document and
means January 1, 2016.


2.1.11    “Employee” means any person who either (a) is employed as a common law
employee of an Affiliated Employer (in general terms, a person whose work
procedures are subject to control by an Affiliated Employer), including any such
person who is absent from active service with an Affiliated Employer


6

--------------------------------------------------------------------------------





by reason of an absence from service that is approved by the Affiliated Employer
that employs such person, or (b) is a Leased Employee. A person who is an
Employee shall no longer be considered an Employee when he both: (a) is no
longer providing services to any Affiliated Employer; and (b) is not then on a
temporary leave of absence approved by an Affiliated Employer (or, for any
period prior to January 1, 2010, is no longer treated as an Employee by an
Affiliated Employer) or in a position where applicable law requires him to be
treated as an employee of an Affiliated Employer.


2.1.12    “ERISA” means the Employee Retirement Income Security Act of 1974 and
the sections thereof, as it and they exist as of the Effective Amendment Date or
may thereafter be amended or renumbered.


2.1.13    “Leased Employee” means any person who is a leased employee (within
the meaning of section 414(n) of the Code) of an Affiliated Employer. Under the
provisions of Code section 414(n) as in effect on the Effective Amendment Date
but subject to any subsequent changes to such Code section, a leased employee is
an individual who provides services to an Affiliated Employer, in a capacity
other than as a common law employee of the Affiliated Employer, in accordance
with each of the following three requirements: (a) the services are provided
pursuant to an agreement between the Affiliated Employer and one or more leasing
organizations; (b) the individual has performed such services for the Affiliated
Employer on a substantially full-time basis for a period of at least one year;
and (c) such services are performed under the primary direction or control by
the Affiliated Employer. The determination of who is a Leased Employee shall be
consistent with any regulations issued under section 414(n) of the Code (except
to the extent such regulations fail to reflect changes made in Code section
414(n) after the issuance of such regulations).


2.1.14    “Mandatory Portability Agreement” means that agreement, which was
originally effective January 1, 1985, between and among Cincinnati Bell
Telephone Company and certain other companies to comply with the mandatory
portability provisions of the Deficit Reduction Act of 1984 and which provides
for the portability of benefits with respect to certain employees who terminate
employment with one company subject to the agreement and subsequently commence
employment with another company subject to the agreement.


2.1.15    “Normal Retirement Age” means: (a) in the case of an Employee who
first became a Participant in the Plan prior to January 1, 1988, the Employee’s
65th birthday; and (b) in the case of an Employee who first became or becomes a
Participant in the Plan on or after January 1, 1988, the later of (i) the
Employee’s 65th birthday or (ii) the fifth anniversary of the date the Employee
first became or becomes a Participant in the Plan.


2.1.16    “Normal Retirement Date” means, with respect to any Participant, the
date on which the Participant first attains his Normal Retirement Age.


2.1.17    “Participant” means a person who becomes a Participant in the Plan in
accordance with the provisions of Article 4 below, so long as he remains a
Participant under the provisions of Article 4 below.


2.1.18    “Participating Company” refers to each employer that participates in
the Plan, as determined under the following paragraphs of this Subsection
2.1.18.


(a)    Subject to the provisions of paragraph (b) below, on and after January 1,
2002 each of the following organizations shall be considered a “Participating
Company”: (i) the Company; (ii) each corporation which is (and only during the
period it is) a member of a controlled group of corporations (within the meaning
of section 414(b) of the Code) which includes the Company; and (iii) each other
trade


7

--------------------------------------------------------------------------------







or business (whether or not incorporated) which is (and only during the period
it is) under common control (as defined in section 414(c) of the Code) with the
Company.


(b)    Any corporation, partnership, or other organization (for purposes of this
paragraph (b), the “acquired company”) that first becomes a member of a
controlled group of corporations (within the meaning of section 414(b) of the
Code) which includes the Company or a part of a group of trades or businesses
under common control (within the meaning of section 414(c) of the Code) with the
Company after January 1, 2001 and prior to January 1, 2009, as a result of the
acquisition by any Participating Company (for purposes of this paragraph (b),
the “acquiring company”) of the stock or interests of the acquired company or
substantially all of the assets of a trade or business previously operated by
another organization shall not be considered a Participating Company unless and
until the first date as of which both (i) the agreements by which such stock,
interests, or assets were acquired by the acquiring company do not require that
the employees of the acquired company be eligible to actively participate in
another defined benefit plan (within the meaning of section 414(j) of the Code)
maintained by the acquired company or another Affiliated Employer (and do not
otherwise prohibit the employees of the acquired company from participating in
the Plan) and (ii) the Company has taken such actions (such as, but not
necessarily limited to, the providing of notices) so as to clearly indicate that
employees of the acquired company are to begin participating in the Plan as of
such date.


(c)    For any period prior to the January 1, 2002, a Participating Company
shall be deemed to refer to each organization that was identified as a
participating company in the Plan as in effect during such period.


(d)    Notwithstanding the foregoing paragraphs of this Subsection 2.1.18, any
of the employers identified as a “Participating Company” under such foregoing
paragraphs shall no longer be a “Participating Company” for purposes of this
Plan once it no longer is an Affiliated Employer.


2.1.19    “Plan Year” refers to the annual period on which Plan records are kept
and means a calendar year.


2.1.20    “Prior Pension Plan” means the part of the Plan as in effect on
December 30, 1993 (or, to the extent indicated in the other provisions of this
Plan, at any earlier date) which dealt with service, disability, and deferred
vested pensions. Where the context requires, any reference to the Plan that
concerns benefits accrued for periods prior to December 31, 1993 shall be deemed
to include a reference to the Prior Pension Plan.


2.1.21    “Qualified Joint and Survivor Annuity” means an annuity (i.e., a form
of benefit without life insurance which provides for equal payments at regular
installments over more than a one year period) payable in the manner described
in the following paragraphs of this Subsection 2.1.21.
(a)    Under a Qualified Joint and Survivor Annuity, monthly payments are made
to a Participant for his life, and after his death monthly survivor payments
continue to the person who is the spouse of the Participant on the date as of
which the annuity commences to be paid to the Participant (for purposes of this
paragraph (a), the “spouse”), provided that the spouse survives the Participant,
for the spouse’s life. Payments under the Qualified Joint and Survivor Annuity
shall end with the payment due for the calendar month in which the date of death
of the survivor of the Participant and the spouse occurs.
(b)    Under a Qualified Joint and Survivor Annuity, each monthly survivor
payment to the person who is the spouse of the Participant on the date as of
which the annuity commences to be paid to the Participant shall be equal in
amount to 50% (or, when both the annuity begins being paid as of a


8

--------------------------------------------------------------------------------







commencement date that occurs after December 31, 2007 and the Participant
otherwise chooses when he elects the form of his retirement benefit under the
subsequent provisions of the Plan, either 75% or 100%) of the monthly payment
amount made during the life of the Participant under the same annuity.
(c)    Any reference in the other provisions of the Plan to a “50% Qualified
Joint and Survivor Annuity,” a “75% Qualified Joint and Survivor Annuity,” or a
“100% Qualified Joint and Survivor Annuity” refers to a Qualified Joint and
Survivor Annuity that has each of its monthly survivor payments based on the
specified percent (50%, 75%, or 100%) of the monthly payment amount made during
the life of the Participant under the same annuity. (The 75% Qualified Joint and
Survivor Annuity constitutes the qualified optional survivor annuity that is
required to be offered under the Plan by reason of section 1004 of the Pension
Protection Act of 2006.)
(d)    The monthly amount of a Qualified Joint and Survivor Annuity that is paid
while the Participant is living is determined under the provisions of Subsection
7.2.2 below and certain other provisions of the Plan.
2.1.22    “Required Beginning Date” means, with respect to any Participant, a
date determined by the Committee for administrative reasons to be the date as of
which the Participant’s nonforfeitable benefit (if any such benefit would then
exist and not yet have begun to be paid) is to commence in order to meet the
requirements of section 401(a)(9) of the Code (or, for any Participant who
attains age 70-1/2 prior to January 1, 2002, in order to meet the requirements
of Code section 401(a)(9) as in effect before the effect of the Small Business
Job Protection Act of 1996 is taken into account), which date shall be subject
to the parameters set forth in the following paragraphs of this Subsection
2.1.22.


(a)    Subject to paragraph (e) below, for a Participant who attained age 70-1/2
on or after January 1, 1987 and prior to January 1, 2002 his Required Beginning
Date must be no later than, and no earlier than six months prior to, the April 1
of the calendar year next following the calendar year in which he attained age
70-1/2.


(b)    Subject to paragraph (e) below, for a Participant who both attained or
attains age 70-1/2 prior to January 1, 1987 or on or after January 1, 2002 and
is not a 5% owner of an Affiliated Employer, his Required Beginning Date must be
no later than, and no earlier than six months prior to, the April 1 of the
calendar year next following the later of: (i) the calendar year in which he
attained or attains age 70-1/2; or (ii) the calendar year in which he ceased or
ceases to be an Employee.


(c)    Subject to paragraph (e) below, for a Participant who both attained or
attains age 70-1/2 prior to January 1, 1987 or on or after January 1, 2002 and
is a 5% owner of an Affiliated Employer, his Required Beginning Date must be no
later than, and no earlier than six months prior to, the April 1 of the calendar
year next following the later of: (i) the calendar year in which he attained or
attains age 70-1/2; or (ii) the earlier of the calendar year with or within
which ends the Plan Year in which he became or becomes a 5% owner of an
Affiliated Employer or the calendar year in which he ceased or ceases to be an
Employee.


(d)    A Participant is deemed to be a 5% owner of an Affiliated Employer for
purposes hereof if he was or is a 5% owner of the Affiliated Employer (as
determined under section 416(i)(1)(B) of the Code) at any time during the Plan
Year ending with or within the calendar year in which he attained or attains age
66-1/2 or any subsequent Plan Year. Once a Participant meets this criteria, he
shall be deemed a 5% owner of the Affiliated Employer even if he ceased or
ceases to own 5% of the Affiliated Employer in a later Plan Year.


9

--------------------------------------------------------------------------------









(e)    Notwithstanding the foregoing provisions of this Subsection 2.1.22, if a
Participant first earned or earns a nonforfeitable retirement benefit under the
Plan after the date which would otherwise be his Required Beginning Date under
the foregoing provisions of this Subsection 2.1.22, then his Required Beginning
Date shall not be determined under such foregoing provisions but rather must be
a date within the calendar year next following the calendar year in which he
first earned or earns a nonforfeitable retirement benefit under the Plan.


2.1.23    “Single Life Annuity” means an annuity (i.e., a form of benefit
without life insurance which provides for equal payments at regular installments
over more than a one year period) payable as follows. Monthly payments are made
to a Participant for his life and end with the last payment due for the calendar
month in which the date of the Participant’s death occurs. The monthly amount of
a Single Life Annuity is determined under the provisions of Subsection 7.2.1
below and certain other provisions of the Plan.


2.1.24    “Trust” means the Cincinnati Bell Pension Plans Trust, which trust was
created by the Company to serve as the funding media for the Plan, as such trust
exists as of the Effective Amendment Date or is subsequently amended. The Trust
is hereby incorporated by reference and made a part of the Plan. The Trust is
not part of and does not serve as the funding media for the separate Excess Plan
described in Article 22 below.


2.1.25    “Trustee” means the person or entity serving at any time as trustee of
the Trust.


2.1.26    “Vested Participant” means a Participant who is (or, if he ceased to
be an Employee immediately, would be) entitled under the provisions of the Plan
to some nonforfeitable benefit under the Plan.


2.2    Gender and Number. For purposes of this Plan, words used in any gender
shall include all other genders, words used in the singular form shall include
the plural form, and words used in the plural form shall include the singular
form, as the context may require.


10

--------------------------------------------------------------------------------







ARTICLE 3


SERVICE


3.1    Hour of Service. An Employee’s “Hours of Service” to be counted for
purposes of the Plan shall be computed as set forth in the following subsections
of this Section 3.1, subject to the rules contained in U.S. Department of Labor
Regulations section 2530.200b-2(b) and (c) (which is incorporated herein by
reference).


3.1.1    One Hour of Service shall be credited for each hour for which the
Employee is paid, or entitled to payment, by an Affiliated Employer for the
performance of duties. Hours of Service credited under this Subsection 3.1.1
shall be allocated to the computation period or periods during which the duties
are performed.


3.1.2    One Hour of Service shall be credited for each hour for which the
Employee is paid, or entitled to payment, by an Affiliated Employer on account
of a period of time during which no duties are performed (irrespective of
whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty, or
leave of absence. Hours of Service credited under this Subsection 3.1.2 shall be
allocated to computation periods in accordance with the rules of U.S. Department
of Labor Regulations section 2530.200b-2(b) and (c). Notwithstanding the
foregoing provisions of this Subsection 3.1.2:


(a)    no more than 501 Hours of Service shall be credited under this Subsection
3.1.2 to the Employee on account of any single continuous period during which
the Employee performs no duties (whether or not such period occurs in a single
computation period);


(b)    an hour for which the Employee is directly or indirectly paid, or
entitled to payment, on account of a period during which no duties are performed
is not required to be credited to the Employee if such payment is made or due
under a plan maintained solely for the purpose of complying with applicable
workers’ compensation, unemployment compensation, or disability insurance laws;
and


(c)    Hours of Service shall not be credited for a payment which solely
reimburses the Employee for medical or medically related expenses incurred by
the Employee.


For purposes of this Subsection 3.1.2, a payment shall be deemed to be made by
or due from an Affiliated Employer regardless of whether such payment is made by
or due from the Affiliated Employer directly or indirectly through, among
others, a trust fund or insurer to which the Affiliated Employer contributes or
pays premiums, and regardless of whether contributions made or due to the trust
fund, insurer, or other entity are for the benefit of particular Employees or
are on behalf of a group of Employees in the aggregate.


3.1.3    One Hour of Service shall be credited for each hour for which back pay,
irrespective of mitigation of damages, is either awarded or agreed to by an
Affiliated Employer with respect to the Employee. Hours of Service credited
under this Subsection 3.1.3 shall be allocated to the computation period or
periods to which the agreement or award relates. The same Hours of Service shall
not be credited both under Subsection 3.1.1 or 3.1.2, as the case may be, and
under this Subsection 3.1.3. Crediting of Hours of Service for back pay awarded
or agreed to with respect to periods described in Subsection 3.1.2 above shall
be subject to the limitations set forth in that provision.


3.1.4    To the extent required by applicable Federal law, Hours of Service
shall be credited for any leave taken pursuant to the requirements of the
Federal Family and Medical Leave Act of 1993, as amended.




11

--------------------------------------------------------------------------------





3.1.5    For purposes only of determining whether the Employee has incurred a
Break in Service, if the Employee is absent from active service with an
Affiliated Employer (1) by reason of the pregnancy of the Employee, (2) by
reason of the birth of a child of the Employee, (3) by reason of the placement
of a child with the Employee in connection with the adoption of such child by
the Employee, or (4) for purposes of caring for such a child for a period
beginning immediately following such a birth or placement, and the Employee is
not paid or entitled to be paid for such absence, the Employee shall be credited
with one Hour of Service for each hour which the Employee would normally have
been scheduled for work but for such absence (or, if the Employee does not have
a regular work schedule, with eight Hours of Service for each day of such
absence). Notwithstanding the immediately preceding sentence, the following
paragraphs of this Subsection 3.1.5 shall apply to the crediting of Hours of
Service under this Subsection 3.1.5.


(a)    No more than 501 Hours of Service shall be credited under this Subsection
3.1.5 to the Employee on account of any single continuous period of such an
absence.


(b)    Any Hours of Service which are to be credited to the Employee under this
Subsection 3.1.5 by reason of a single continuous period of absence shall be
credited for the calendar year in which such absence begins if the Employee
would be prevented from incurring a Break in Service with respect to such
calendar year solely because of such crediting. Otherwise, such Hours of Service
shall be credited for the calendar year next following the calendar year in
which such absence begins.


(c)    No Hours of Service shall be credited under this Subsection 3.1.5 to the
Employee unless the Employee furnishes to the Committee such timely information
as the Committee may reasonably require to establish that the applicable absence
from work is for reasons referred to in the first sentence of this Subsection
3.1.5 and the number of days for which there was such an absence.


3.1.6    For purposes of the Plan, the Employee shall be deemed to have
completed 45 Hours of Service for each week in which he would otherwise be
credited with one or more Hours of Service under the foregoing provisions of
this Section 3.1; except that, in the case of (a) any Employee who is classified
by the Affiliated Employer which employs him as a part-time Employee or (b) any
Employee who is hired for a period not exceeding three consecutive weeks and who
is not employed for more than 30 days in a year, such Employee shall be deemed
to have completed 10 Hours of Service for each day in which he would otherwise
be credited with one or more Hours of Service under the foregoing provisions of
this Section 3.1. However, the provisions of this Subsection 3.1.6 shall not
apply: (a) for any period occurring prior to January 1, 2002 and after December
31, 2000 with respect to Employees of Cincinnati Bell Wireless Company or
Cincinnati Bell Wireless LLC; (b) for any period occurring prior to January 1,
2001 with respect to Employees of any Participating Companies other than the
Company, Cincinnati Bell Telephone Company, Cincinnati Bell Information Systems
Inc., CBIS International Services Inc., CBIS International Inc., CBIS Federal
Inc., or Cincinnati Bell Public Communications Inc; or (c) for purposes of
Section 7.7 below.


3.2    Break in Service. An Employee shall be deemed to have incurred a “Break
in Service” in any calendar year during which he is credited with not more than
500 Hours of Service.


3.3    Employment and Reemployment Commencement Dates. An Employee’s “Employment
Commencement Date” shall be the date on which he first performs an Hour of
Service as an Employee for which he is paid, or entitled to payment, by any
Affiliated Employer. Further, if the Employee incurs a Break in Service in any
calendar year that commences after his Employment Commencement Date but that
ends prior to his completion of at least 1,000 Hours of Service in any
Eligibility Computation Period, then the first day that occurs after the end of
such calendar year and on which he performs an Hour of Service as an Employee
for which he is paid, or entitled to be paid, by any Affiliated Employer shall
be considered his “Reemployment Commencement Date.”


12

--------------------------------------------------------------------------------







3.4    Eligibility Service. An Employee shall be credited with one year of
“Eligibility Service” as of the last day of the first Eligibility Computation
Period during which he completes at least 1,000 Hours of Service.


3.5    Eligibility Computation Period. An Employee’s “Eligibility Computation
Period” shall be the twelve-month period commencing on the Employee’s Employment
Commencement Date and each calendar year commencing after his Employment
Commencement Date. However, notwithstanding the foregoing, if the Employee
incurs a Break in Service in any calendar year that commences after his
Employment Commencement Date but that ends prior to his completion of at least
1,000 Hours of Service in an Eligibility Computation Period, then his
“Eligibility Computation Period” after such calendar year shall mean the
twelve-month period commencing on his first Reemployment Commencement Date that
occurs after the end of such calendar year and each calendar year commencing
after such Reemployment Commencement Date.


3.6    Vesting Service. An Employee’s years of “Vesting Service” shall be
computed as set forth in the following subsections of this Section 3.6.


3.6.1    The Employee shall be credited with years of Vesting Service equal to
the number of his years of service counted for purposes of determining
eligibility for a vested pension under the Prior Pension Plan as of December 31,
1993 (as calculated under the provisions of the Prior Pension Plan).


3.6.2    The Employee shall also be credited with one year of Vesting Service
for each calendar year ending after December 31, 1993 and during which he is
credited with at least 1,000 Hours of Service; provided that service prior to
the calendar year in which the Employee attained age 18 shall not be counted for
purposes of this Subsection 3.6.2.


3.7    Mandatory Portability Agreement. To the extent required under the
Mandatory Portability Agreement, service of Employees with former Bell System
companies (and their successors) shall be recognized under this Plan. In this
regard, Employees of certain Participating Companies may not be subject to or
affected by the Mandatory Portability Agreement while employed by any such
companies, and this Section 3.7 shall not give any rights under the Mandatory
Portability Agreement to such Employees while employed by any such companies.


3.8    Service With Predecessor Entities. The following subsections of this
Section 3.8 shall apply for purposes of the Plan.


3.8.1    Service prior to January 1, 1996 with Information Systems Development
Partnership (or its predecessor, Information Systems Development, Inc.) shall be
deemed to be service with an Affiliated Employer which was not a Participating
Company.


3.8.2    In the case of an employee of AccuStaff Incorporated or People Systems
Inc. (for purposes of this Subsection 3.8.2, collectively referred to as
“AccuStaff”) who became an Employee of MATRIXX Marketing Inc. (for purposes of
this Subsection 3.8.2 and Subsection 3.8.3 below, “MATRIXX”) during 1998 and who
was supporting MATRIXX immediately prior to the date on which he became an


13

--------------------------------------------------------------------------------







Employee of MATRIXX, his service with AccuStaff prior to the date on which he
became an Employee of MATRIXX shall be deemed to be service with an Affiliated
Employer which was not a Participating Company.


3.8.3    In the case of an employee of American Transtech, Inc. or AT&T Corp.
(for purposes of this Subsection 3.8.3, collectively referred to as “ATI”) who
became an Employee of MATRIXX on March 1, 1998, his service with ATI prior to
the date on which he became an Employee of MATRIXX shall be deemed to be service
with an Affiliated Employer which was not a Participating Company.


3.8.4    Service with KSM Consulting, LLC (“KSMC”), or with its affiliate Katz,
Sapper & Miller, L.L.P., that was completed prior to the acquisition by an
Affiliated Employer of substantially all of the assets of KSMC (which
acquisition occurred on October 1, 1998) shall be deemed to be service with an
Affiliated Employer which was not a Participating Company with respect to any
person who became an Employee upon or in connection with such acquisition.


3.8.5    In the case of any person who became or becomes a Covered Employee of a
Participating Company on or after January 1, 2001, any service he completed
prior to November 9, 1999 with IXC Communications, Inc. (the predecessor to
Broadwing Communications Inc.) or any subsidiary thereof shall be deemed to be
service with an Affiliated Employer which was or is not a Participating Company.
For purposes of this Subsection 3.8.5, a “subsidiary” of IXC Communications,
Inc. means any corporation (or other trade or business) other than IXC
Communications, Inc. which was both in a chain of corporations (and/or other
trades or businesses) that began with IXC Communications, Inc. and in which at
least 80% of the voting interests in such corporation (or other trade or
business) in such chain (other than IXC Communications, Inc.) was owned by IXC
Communications, Inc. or another corporation (or other trade or business) in such
chain.


3.8.6    The service credited to any person under the foregoing provisions of
this Section 3.8 shall be determined by the Committee (or any other party to
whom these administrative duties are delegated under procedures authorized by
the Plan) based on the best records that it received or receives as to such
service. Since the service credited to any person under the foregoing provisions
of this Section 3.8 is deemed to be service with an Affiliated Employer which
was or is not a Participating Company, such service shall be used in determining
the person’s Eligibility Service and Vesting Service under this Plan but shall
not be used in any manner in calculating the amount of the person’s benefits
under the benefit formulas of this Plan, if any.


3.8.7    Except as is otherwise provided in the Plan, service with a corporation
or other organization which became or becomes an Affiliated Employer (or
substantially all of whose assets were or are acquired by an Affiliated
Employer) that was or is completed prior to the date on which such corporation
or other organization so became or becomes an Affiliated Employer (or prior to
the date on which substantially all of the assets of such corporation or
organization were or are so acquired by an Affiliated Employer) shall not be
deemed to be service with an Affiliated Employer for purposes of this Plan.


14

--------------------------------------------------------------------------------







ARTICLE 4


ELIGIBILITY AND PARTICIPATION


4.1    Participation. Any Employee who was a participant in the Plan on the date
immediately preceding the Effective Amendment Date shall become a Participant in
the Plan on the Effective Amendment Date. Each other Employee shall become a
Participant in the Plan on the first date subsequent to the Effective Amendment
Date on which he satisfies the following eligibility requirements: (a) is
Covered Employee, (b) has attained age 21, and (c) has been credited with at
least one year of Eligibility Service. In accordance with the Subsection 2.1.9
above (definition of Covered Employee), an Employee may become a Participant in
the Plan on a date subsequent to the Effective Amendment Date only in very
limited circumstances, such as in the case of an ineligible bargained-for or
hourly employee who becomes a Covered Employee due to a change in position and,
in accordance with Subsection 18.2.2 below, whose accrued benefit under the
Cincinnati Bell Pension Plan is transferred to the Plan. Each Employee who
becomes a Participant in the Plan shall continue to be a Participant so long as
he remains an Employee and until he ceases to have any nonforfeitable right to a
benefit under the Plan.


4.2    Reemployment of Former Participants. If a former Participant is
reemployed on any date after December 31, 2008, he shall not again become a
Participant in the Plan after he is reemployed because, in accordance with
Subsection 2.1.9 above, he shall not again become a Covered Employee. If,
however, his prior retirement benefit has not been made or begun in any form by
the time of his reemployment and can under reasonable administrative procedures
be stopped by the Committee before such payment is made or begins, he shall be
considered a Participant in the Plan to the extent of his prior retirement
benefit.


 


15

--------------------------------------------------------------------------------







ARTICLE 5


CASH BALANCE ACCOUNT


5.1    Cash Balance Accounts for Participants. A bookkeeping account, known as a
“Cash Balance Account” in this Plan, shall be established under the Plan with
respect to each Participant. As is indicated in the provisions of Subsection
7.2.1 below, the Participant’s Accrued Benefit Final Payment Amount is based
largely on the basis of the dollar amount credited to the Participant’s Cash
Balance Account. A Participant’s Cash Balance Account does not represent an
actual funded account under which the Participant has a specific right to assets
under the Trust or an account which reflects a specific part of the Trust;
instead, it represents only a bookkeeping account to which bookkeeping amounts
are credited and which is generally used to help determine the amount of the
Participant’s retirement benefit, if any, which exists under the Plan. The Cash
Balance Account of a Participant is credited with (a) an initial cash balance
amount to the extent provided in Section 5.2 below, (b) pension credit amounts
to the extent provided in Section 5.3 below, (c) interest credit amounts to the
extent provided in Section 5.4 below, and (d) special credit amounts to the
extent provided in Section 5.5 below. No other amounts are credited to a
Participant’s Cash Balance Account.


5.2    Initial Cash Balance Amount Credited to Cash Balance Account.


5.2.1    In the case of a Participant who was a Covered Employee on December 31,
1993 and who was a Participant in the Prior Pension Plan on December 30, 1993,
there shall be credited to his Cash Balance Account, as of December 30, 1993, an
amount equal to the amount that would make the single sum payment of such amount
as of December 30, 1993 actuarially equivalent to his Accrued Benefit under the
Prior Pension Plan as of December 30, 1993 (expressed as a Single Life Annuity
commencing on the Participant’s 65th birthday), based upon the Participant’s
attained age, in whole years and months, on December 30, 1993 and with the
actuarial assumptions to be used in determining such amount being the
assumptions described in Subsection 11.5.2 below.


5.2.2    In the case of a Participant who was a Participant in the Prior Pension
Plan on December 30, 1993, who was not a Covered Employee on December 31, 1993,
and who thereafter became a Covered Employee, there shall be credited to his
Cash Balance Account, as of the first date after December 31, 1993 on which he
so became a Covered Employee (for purposes of this Subsection 5.2.2, the
Participant’s “rehire date”), an amount equal to the amount that would make the
single sum payment of such amount as of the Participant’s rehire date
actuarially equivalent to his Accrued Benefit under the Prior Pension Plan as of
his rehire date (expressed as a Single Life Annuity commencing on the
Participant’s 65th birthday), based upon his attained age, in whole years and
months, on such date, but disregarding any amendments to the Plan adopted
effective March 31, 1995 when determining such Accrued Benefit. The actuarial
assumptions to be used in determining such amount shall be the assumptions
described in Subsection 11.5.2 below.


5.2.3    In the case of a Participant who first became a Participant on or after
December 31, 1993, there shall be credited to his Cash Balance Account, as of
the date on which he first became a Participant, an amount equal to the amount
which would have been credited to his Cash Balance Account on such date if the
Plan did not require attainment of age 21 and completion of one year of
Eligibility Service as conditions of becoming a Participant. Notwithstanding the
foregoing, the provisions of this Subsection 5.2.3 do not provide for an amount
to be credited to the Cash Balance Account of any Participant prior to the date
on which the Participant first became a Covered Employee and met any other
conditions (not related to the Plan’s minimum age and service conditions) for
becoming a Participant in the Plan.




16

--------------------------------------------------------------------------------





5.2.4    In the case of a Participant for whom an Accrued Benefit is transferred
to the Plan from a Related Plan on or after December 31, 1993, there shall be
credited to his Cash Balance Account, as of the date on which such Accrued
Benefit is transferred to the Plan (for purposes of this Subsection 5.2.4, the
“transfer date”), an amount equal to: (a) in the case of a transfer on or after
January 1, 1997 from the Cincinnati Bell Pension Plan (as such plan existed as
of January 1, 1997 or was or is subsequently amended), the amount credited to
his cash balance account under that plan as of the transfer date; or (b) in the
case of any other transfer from a Related Plan, the amount that would make the
single sum payment of such amount as of the transfer date actuarially equivalent
to such Accrued Benefit (expressed as a Single Life Annuity commencing on the
Participant’s 65th birthday), based upon his attained age, in whole years and
months, on such date and with the actuarial assumptions to be used in
determining such amount being the assumptions described in Subsection 11.5.2
below. For purposes of the Plan, a “Related Plan” means the Cincinnati Bell
Pension Plan and each Former Affiliate Plan (within the meaning of the Mandatory
Portability Agreement).


5.2.5    In the case of an employee of American Transtech, Inc. or AT&T Corp.
(for purposes of this Subsection 5.2.5, collectively referred to as “ATI”) who
became an Employee of MATRIXX Marketing Inc. (for purposes of this Subsection
5.2.5, “MATRIXX”) on March 1, 1998 (for purposes of this Subsection 5.2.5, such
an employee being referred to as an “ATI Employee”), the following paragraphs of
this Subsection 5.2.5 shall apply.


(a)    If such ATI Employee had a cash balance account under the AT&T Management
Pension Plan (for purposes of this Subsection 5.2.5, the “ATTMPP”) which was not
vested on February 28, 1998, his Cash Balance Account under this Plan shall be
credited, on March 1, 1998, with an amount equal to the amount credited to his
cash balance account under the ATTMPP immediately prior to that date. If such
ATI Employee had an accrued benefit under the AT&T Pension Plan (for purposes of
this Subsection 5.2.5, the “ATTPP”) which was not vested on February 28, 1998,
his Cash Balance Account under this Plan shall be credited, on March 1, 1998,
with an amount equal to the amount that would make the single sum payment of
such amount actuarially equivalent to his accrued benefit under (and as
determined pursuant to the terms of) the ATTPP immediately prior to that date
and with the actuarial assumptions to be used in determining such amount being
the assumptions described in Subsection 11.5.2 below. For purposes of this
Subsection 5.2.5, if such ATI Employee was not a participant in the ATTMPP or
the ATTPP on February 28, 1998 solely by reason of not satisfying the minimum
age and/or service conditions for such plan, then, if and when he became a
Participant in this Plan, he shall be deemed to have been a participant in the
ATTMPP or the ATTPP, as the case may be, on February 28, 1998 and shall be
treated as having the cash balance account balance under the ATTMPP or the
accrued benefit under the ATTPP, as the case may be, that would have existed if
neither such plan had contained minimum age and/or service conditions to
becoming a participant thereunder.


(b)    If such ATI Employee had completed at least 29 years of net credited
service under the ATTMPP or the ATTPP as of March 1, 1998, and if such ATI
Employee would not have attained age 55 prior to completing 30 years of such net
credited service (assuming that his net credited service had continued
uninterrupted after February 28, 1998), his Cash Balance Account under this Plan
shall be credited with an additional amount, as of March 1, 1998, equal to the
amount “E” determined under the formula: E = (A - B) x C x D. For purposes of
such formula, “A” is equal to the monthly accrued benefit which would be payable
to such ATI Employee under the ATTMPP or the ATTPP, as the case may be, on the
date on which such ATI Employee would have completed 30 years of net credited
service with ATI (for purposes of this paragraph (b), the “30 Year Date”) if his
net credited service had continued uninterrupted after February 28, 1998 and if
such benefit was paid in the form of a Single Life Annuity; “B” is equal to the
monthly accrued benefit which would be payable to such ATI Employee under the
ATTMPP or the ATTPP, as the case may be, on the 30 Year Date if his net credited
service had continued uninterrupted after February 28, 1998, if such benefit was
paid in the form of a Single Life Annuity, and if the monthly amount of such
benefit were


17

--------------------------------------------------------------------------------





reduced by .005 a month for each month by which the 30 Year Date would precede
his 55th birthday; “C” is a fraction having a numerator equal to the factor
identified in Table 1 to this Plan as applicable to a payment age that is the
Participant’s attained age (in whole years and months) as of the 30 Year Date
and a denominator equal to the factor identified in Table 2 to the Plan as
applicable to the same payment age; and “D” is a discount factor based on this
Plan’s then active employee interest crediting rate for Cash Balance Account
purposes.


5.3    Pension Credit Amounts Credited to Cash Balance Account.


5.3.1    As of December 31, 1993, there shall be credited to the Cash Balance
Account of each Participant who was a Covered Employee on that date an amount
equal to the product obtained by multiplying the Participant’s Covered
Compensation Rate times the Participant’s Applicable Percentage from the table
set forth in Subsection 5.3.2 below, based upon his attained age, in completed
years, as of December 31, 1993. For purposes of this Subsection 5.3.1, a
Participant’s “Covered Compensation Rate” means the quotient obtained by
dividing the Participant’s annualized rate of Covered Compensation as of
December 31, 1993 by 261.


5.3.2    Subject to the provisions of Subsections 5.3.3 and 5.3.4 below, as of
the last day of each calendar year subsequent to 1993 and prior to 2014 (or, in
the case of a Participant who ceased to be an Employee during any such calendar
year, as of the date on which he was last employed as an Employee), there shall
be credited to the Cash Balance Account of each Participant who received Covered
Compensation during the calendar year an amount equal to the product obtained by
multiplying (a) the sum of (i) an amount equal to such Covered Compensation plus
(ii) an amount equal to that portion of such Covered Compensation in excess of
the Social Security Wage Base for such year by (b) the Participant’s Applicable
Percentage for the applicable calendar year as determined from the tables set
forth below in this Subsection 5.3.2, based upon his attained age, in whole
years, on such December 31 (or, if he ceased to be an Employee during the year,
his attained age as of the date on which he was last employed as an Employee).
For purposes of this Subsection 5.3.2, the “Social Security Wage Base” means,
with respect to any calendar year, the contribution and benefit base for old-age
retirement benefits that was in effect for such year under section 230 of the
Federal Social Security Act, as amended.


18

--------------------------------------------------------------------------------









Participant’s Attained Age        Applicable Percentage for any calendar
year beginning before January 1, 2001


Less than 30 years                    2.500%
30 but less than 35 years                2.750%
35 but less than 40 years                3.250%
40 but less than 45 years                4.000%
45 but less than 50 years                5.250%
50 but less than 55 years                6.500%
55 or more years                    8.000%




Participant’s Attained Age        Applicable Percentage for any calendar
year beginning on or after January 1, 2001
and before January 1, 2012


Less than 30 years                    3.000%
30 but less than 35 years                3.250%
35 but less than 40 years                3.750%
40 but less than 45 years                4.500%
45 but less than 50 years                5.250%
50 but less than 55 years                6.500%
55 or more years                    8.000%


Participant’s Attained Age        Applicable Percentage for any calendar
year beginning on or after January 1, 2012


Less than 30 years                    1.500%
30 but less than 35 years                1.625%
35 but less than 40 years                1.875%
40 but less than 45 years                2.250%
45 but less than 50 years                2.625%
50 but less than 55 years                3.250%
55 or more years                    4.000%
5.3.3    Notwithstanding the foregoing subsections of this Section 5.3 or any
other provision of this Plan: (a) for any Participant who is not a Grandfathered
Participant (as defined in Subsection 5.3.4 below), in no event shall any amount
be credited under this Section 5.3 to the Participant’s Cash Balance Account
based on any amount or portion of his Covered Compensation that is received by
the Participant after March 28, 2009 (other than for Covered Compensation that
is received by the Participant by April 3, 2009 and that relates to services of
the Participant as a Covered Employee in the pay period that ended on March 28,
2009); and (b) for any Participant who is a Grandfathered Participant (as
defined in Subsection 5.3.4 below), in no event shall any amount be credited
under this Section 5.3 to the Participant’s Cash Balance Account based on any
amount or portion of his Covered Compensation that is received by the
Participant after June 30, 2013 (other than for Covered Compensation that is
received by the Participant by July 5, 2013 and that relates to services of the
Participant as a Covered Employee in the pay period that ends on June 29, 2013).


19

--------------------------------------------------------------------------------





5.3.4    For purposes of Subsection 5.3.3 above, a “Grandfathered Participant”
means a Participant who either: (a) has attained at least age 50 by January 1,
2009; (b) was eligible for the offer of a special Plan benefit pursuant to the
provisions of Section 20.3 below, received such offer, and declined such offer
(by not meeting the conditions of Subsection 20.4.2(b) below); or (c) was
eligible for the offer of a special Plan benefit pursuant to the provisions of
Section 20.3 below, received such offer, and accepted such offer (by meeting the
conditions of Subsection 20.4.2(b) below).
5.4    Interest Credit Amounts Credited to Cash Balance Account.


5.4.1    As of December 31, 1993, there shall be credited to the Cash Balance
Account of each Participant who is deemed to have a Cash Balance Account balance
under the Plan as of December 30, 1993 an amount equal to 0.02191% of such
balance.


5.4.2    On each day subsequent to December 31, 1993 and prior to January 1,
2003, there shall be credited to the Cash Balance Account of each Participant
who has a Cash Balance Account balance under the Plan on the December 31
immediately preceding such day assumed interest on such balance at an annualized
rate (without compounding) of: for days occurring during calendar years 1994
through 1996, 8%; for days occurring during calendar years 1997 and 1998,
8.125%; for days occurring during calendar years 1999 through 2001, 7.75%; and
for days occurring during calendar year 2002, 6.50%.


5.4.3    On each day subsequent to December 31, 2002, there shall be credited to
the Cash Balance Account of each Participant who has a Cash Balance Account
balance under the Plan on the December 31 immediately preceding such day assumed
interest on such balance at an annualized rate (without compounding) of 4%.


5.4.4    For the calendar year in which a Participant has an amount credited to
his Cash Balance Account under Section 5.2 above, on each day that occurs in
such calendar year and that is subsequent to the date on which such amount is
credited to his Cash Balance Account under the Plan, there also shall be
credited to his Cash Balance Account the product obtained by multiplying such
amount times the applicable assumed interest rate that is determined for such
day under Subsection 5.4.2 above or Subsection 5.4.3 above, as the case may be.


5.4.5    Notwithstanding any of the foregoing provisions of this Section 5.4 but
subject to the final sentence of this Subsection 5.4.5, (a) the assumed
annualized interest rate to be applied on any day prior to January 1, 1998 under
Subsection 5.4.2, 5.4.3, or 5.4.4 above, as the case may be, shall be 3.5%
(instead of the assumed interest rate otherwise provided under Subsection 5.4.2,
5.4.3 or 5.4.4 above) unless the Participant is either employed as a Covered
Employee on such day or is employed as an Employee (other than a leased,
contingency, or job bank employee) both on such day and on December 31, 1997 and
(b) the assumed annualized interest rate to be applied on any day subsequent to
December 31, 1997 and prior to March 1, 2012 under Subsection 5.4.2, 5.4.3, or
5.4.4 above, as the case may be, shall be 3.5% (instead of the assumed interest
rate otherwise provided under Subsection 5.4.2, 5.4.3 or 5.4.4 above) unless the
Participant is employed as an Employee (other than a leased, contingency, or job
bank employee)on such day. However, the assumed annualized interest rate to be
applied under clause (a) of the immediately preceding sentence on any day prior
to January 1, 1998, or under clause (b) of the immediately preceding sentence on
any day subsequent to December 31, 1997 and prior to March 1, 2012, shall be
deemed to be 4.0% for any such day on which both (a) such assumed annualized
interest rate would otherwise be 3.5% under clause (a) or clause (b) of the
immediately


20

--------------------------------------------------------------------------------





preceding sentence on such day and (b) a waiver by the Participant to the death
benefit otherwise applicable to him under Section 8.1 or 8.2 below is in effect
for him pursuant to the provisions of Section 8.3 below. However, the provision
of this Subsection 5.4.5 shall not apply in determining the assumed annualized
interest rate to be applied on any day after February 29, 2012 under Subsection
5.4.3 or 5.4.4 above, as the case may be.


5.5    Special Cash Balance Account Credit for Broadwing Communications
Employees. Each person who is an Eligible BCI Employee (as defined in Subsection
5.5.1 below) shall have an amount equal to 6.3875% of the Eligible BCI
Employee’s Special Credit Compensation (as defined in Subsection 5.5.2 below)
credited on March 1, 2001 (or, if earlier, the later of the date on which he
ceased to be an Employee or January 1, 2001) to a Cash Balance Account
established for his benefit under this Plan.


5.5.1    For purposes of this Section 5.5, an “Eligible BCI Employee” means a
person who was an Employee on the payroll of Broadwing Communications Inc. (for
purposes of this Section 5.5, “BCI”) on BCI’s last business day of 2000 and who
had become eligible by October 1, 2000 to participate in the Broadwing
Communications Inc. 401(k) Plan (for purposes of this Section 5.5, the “BCI
Plan”) then maintained by BCI.


5.5.2    Also for purposes of this Section 5.5, the “Special Credit
Compensation” of any Eligible BCI Employee means the sum of the base pay and
commissions that were payable to the Eligible BCI Employee by BCI during 2000
(regardless of the extent to which the Eligible BCI Employee elected to reduce
such base pay or commissions on a pre-tax basis through any plan of BCI); except
that, if the Eligible BCI Employee first became eligible to participate in the
BCI Plan after January 1, 2000, his “Special Credit Compensation” means the
product obtained by multiplying (a) the sum of the base pay and sales
commissions that were payable to the Eligible BCI Employee by BCI during 2000
(regardless of the extent to which the Eligible BCI Employee elected to reduce
such base pay or sales commissions on a pre-tax basis through any plan of BCI)
by (b) a fraction having a numerator equal to the number of calendar months
included in the period that began on the day in 2000 on which the Eligible BCI
Employee first became eligible to participate in the BCI Plan and that ended on
December 31, 2000 and having a denominator of 12.


5.5.3    For purposes of the provisions of Subsections 5.5.1 and 5.5.2 above,
under the provisions of the BCI Plan in effect during 2000, an Employee on the
payroll of BCI generally became first eligible to participate in the BCI Plan as
of the first day of the first calendar quarter that began after he both
completed at least six months of service with BCI (and any employers affiliated
to BCI under section 414(b), (c), (m), or (o) of the Code) and attained at least
age 20-1/2.


5.5.4    In the event an Eligible BCI Employee is not otherwise a Participant in
the Plan on the date that he has an amount credited to his Cash Balance Account
under this Section 5.5, he shall be considered a Participant for all purposes of
the Plan beginning on such date except that he shall not in any event be
entitled to receive any credit to his Cash Balance Account pursuant to the
provisions of Section 5.2 above or Section 5.3 above unless and until he
qualifies as a Participant in the Plan other than solely because of the
provisions of this Section 5.5.


5.6    Covered Compensation. For purposes of the Plan, a Participant’s “Covered
Compensation” means, with respect to any calendar year, the base pay plus
differentials and commissions received by the Participant during the calendar
year for services rendered as a Covered Employee, subject to the following
subsections of this Section 5.6.


5.6.1    In the case of the Company and Cincinnati Bell Telephone Company, a
Participant’s “Covered Compensation” shall not include team awards or bonuses
paid to him prior to 1997 (provided that 1993 team awards and bonuses, paid in
1994, shall be used to compute the December 30, 1993 Cash Balance


21

--------------------------------------------------------------------------------





Account initial amounts) or overtime but shall include, for purposes other than
computing the “transition” benefits described in Section 9.2 below, team awards
and bonuses paid after 1996.


5.6.2    In the case of remuneration provided to the Participant by Cincinnati
Bell Information Systems Inc., CBIS International Inc., CBIS International
Services Inc., and CBIS Federal Inc., “Covered Compensation” shall not include
overtime or vacation buy back but shall include, for purposes other than
computing the “transition” benefits described in Section 9.2 below, team awards
and bonuses, provided that 1993 team awards and bonuses (paid in 1994) shall be
used only to compute the December 30, 1993 Cash Balance Account initial amounts.


5.6.3    In the case of remuneration provided to the Participant by any
Participating Company other than the Company, Cincinnati Bell Telephone Company,
Cincinnati Bell Information Systems Inc., CBIS International Inc., CBIS
International Services Inc., or CBIS Federal Inc., “Covered Compensation” shall
not include overtime but shall include, for purposes other than computing the
“transition” benefits described in Section 9.2 below, team awards and bonuses.


5.6.4    For purposes of the Plan, “team awards and bonuses” refer to
discretionary awards and bonuses that are considered on a recurring annual or
other periodic basis in connection with the normal and integral operations of
the applicable employer (but do not, for example, include awards that are made
for a special performance outside the normal job of an Employee or which are
considered by an applicable employer on an ad hoc or non-regular schedule).


5.6.5    A Participant’s “Covered Compensation” for any calendar year shall
include amounts which would have been paid in such calendar year to the
Participant (and considered as Covered Compensation for such calendar year under
the foregoing provisions of this Section 5.6) if (to the extent applicable) the
Participant had not entered into a cash or deferred arrangement described in
section 401(k) of the Code, the Participant had not elected nontaxable benefits
under a cafeteria plan described in section 125 of the Code, and/or, effective
on and after January 1, 2000, the Participant had not elected nontaxable
benefits under a plan that provides qualified parking within the meaning of
section 132(f) of the Code. A Participant’s “Covered Compensation” for any
calendar year also shall include amounts which would have been paid in such
calendar year to the Participant (and considered as Covered Compensation for
such calendar year under the foregoing provisions of this Section 5.6) if the
Participant had not elected to participate in the Cincinnati Bell Inc. Executive
Deferred Compensation Plan as amended over time (or, during the period that
MATRIXX Marketing Inc. was an Affiliated Employer, the MATRIXX Marketing Inc.
Executive Deferred Compensation Plan), provided that such amounts shall be
deemed to be compensation in excess of the limitations contained in Subsection
10.3.5 below for all purposes of calculating the Participant’s benefits under
the Plan.


5.6.6    A Participant’s “Covered Compensation” for any calendar year shall
include any amounts that would be treated as part of his Covered Compensation
for such calendar year under the foregoing provisions of this Section 5.6 but
for the fact that they are received by the Participant after the end of such
calendar year in the case when the Participant ceased to be a Covered Employee
by the end of such calendar year and such amounts are paid to the Participant by
reason of his employment as a Covered Employee in the last pay period that
begins in such calendar year.


5.6.7    Notwithstanding any of the foregoing provisions of this Section 5.6,
the “Covered Compensation” of a Participant which is taken into account for any
calendar year under the Plan shall be subject to the provisions of Subsection
10.3.5 below.


5.7    Preservation of Capital. In no event shall the value of a Participant’s
Cash Balance Account (when used to determine his interest in the Plan), be less
than the sum of the amounts credited to his Cash


22

--------------------------------------------------------------------------------





Balance Account under (i) Sections 5.2, 5.3, and 5.5 above and (ii) Section 5.4
above, but only to the extent, if any, that the interest credit amounts credited
to the Participant’s Cash Balance Account under Section 5.4 above for any day
exceed the amount that would have been credited to the Cash Balance Account of
the Participant for such day based on an assumed annualized interest rate of 4%.


23

--------------------------------------------------------------------------------







ARTICLE 6


RETIREMENT BENEFITS AND VESTED PERCENTAGE


6.1    Normal Retirement. A Participant who ceases to be an Employee (other than
by reason of his death) on the date he first attains his Normal Retirement Age
(and prior to his Required Beginning Date) shall be entitled to a retirement
benefit under the Plan (unless he dies before the commencement date of the
benefit). The date as of which such benefit will commence, the form in which
such benefit will be paid, and the monthly or single sum amount of such benefit
shall all be determined under the provisions of Article 7 below.


6.2    Late Retirement. A Participant who continues to be an Employee following
the date on which he first attains his Normal Retirement Age (or is still an
Employee on his Required Beginning Date in the limited circumstances when such
date occurs prior to the date he first attains his Normal Retirement Age) shall
also be entitled to a retirement benefit under the Plan (unless he dies before
the commencement date of the benefit). The date as of which such benefit will
commence, the form in which such benefit will be paid, and the monthly or single
sum amount of such benefit shall all be determined under the provisions of
Article 7 below.


6.3    Vested Retirement. A Participant who ceases to be an Employee (other than
by reason of his death) prior to becoming eligible for any normal or late
retirement benefit under the foregoing provisions of this Article 6, but by the
date he ceases to be an Employee has a Vested Percentage above 0% pursuant to
the provisions of Section 6.4 below, shall also be entitled to a retirement
benefit under the Plan (unless he dies before the commencement date of the
benefit). The date as of which such benefit will commence, the form in which
such benefit will be paid, and the monthly or single sum amount of such benefit
shall all be determined under the provisions of Article 7 below.


6.4    Vested Percentage. For purposes of determining whether a Participant may
be entitled to a retirement benefit under Section 6.3 above, and also for
purposes of helping to determine (under the provisions of Articles 7 and 8
below) the amount of each payment of a retirement benefit that may be payable
with respect to any Participant who becomes entitled to a retirement benefit
under any of the foregoing provisions of this Article 6 (or whose spouse or
estate becomes entitled to a death benefit under any of the provisions of
Article 8 below), the Participant’s vested percentage under this Plan must be
determined. For purposes of all provisions of the Plan, as of any date (for
purposes of this Section 6.4, the “subject date”), the “vested percentage” of
any Participant shall be determined under the following Subsections of this
Section 6.4.


6.4.1    The Participant’s vested percentage shall be 100% if the subject date
occurs on or after the date on which the Participant first attains his Normal
Retirement Age and the Participant is an Employee on such date.
6.4.2    If (a) Subsection 6.4.1 above does not apply to the Participant, (b)
the subject date occurs on or after January 1, 2008, and (c) the Participant
completes at least one Hour of Service on or after January 1, 2008 (and by the
subject date), then the Participant’s vested percentage shall be 0% if the
Participant has not completed at least three years of Vesting Service by the
subject date or 100% if the Participant has completed at least three years of
Vesting Service by the subject date (except that, if the Participant was a
Participant in the Plan as of December 31, 2007, then, notwithstanding the
foregoing, the Participant’s vested percentage shall in no event be less than
20% if the Participant has completed at least one but not two years of Vesting
Service by the subject date or 40% if the Participant has completed at least two
but not three years of Vesting Service by the subject date).


24

--------------------------------------------------------------------------------





6.4.3    If (a) neither Subsection 6.4.1 or 6.4.2 above applies to the
Participant, (b) the Participant completes at least one Hour of Service by the
subject date, and (c) either the subject date occurs prior to January 1, 2008 or
the Participant fails to complete at least one Hour of Service on or after
January 1, 2008, then the Participant’s vested percentage shall be 0% if the
Participant has not completed at least one year of Vesting Service by the
subject date, 20% if the Participant has completed at least one but not two
years of Vesting Service by the subject date, 40% if the Participant has
completed at least two but not three years of Vesting Service by the subject
date, 60% if the Participant has completed at least three but not four years of
Vesting Service by the subject date, 80% if the Participant has completed at
least four but not five years of Vesting Service by the subject date, or 100% if
the Participant has completed at least five years of Vesting Service by the
subject date.
6.5    Other Cessation of Employment. Except as otherwise provided in Article 8
below, if a Participant dies prior to the commencement date of any retirement
benefit to which he is entitled under any of the foregoing provisions of this
Article 6 or under Section 17.2 below, or if the Participant ceases to be an
Employee for any reason at a time when he is not entitled to a retirement
benefit under one of the foregoing provisions of this Article 6 or under Section
17.2 below, neither he nor any person claiming by or through him shall be
entitled to receive a benefit under the Plan. In such case, his prior interest
under this Plan (including his prior interest in his Accrued Benefit) shall be
forfeited pursuant to the provisions of Section 11.7 below.


25

--------------------------------------------------------------------------------









ARTICLE 7


PAYMENT OF RETIREMENT BENEFITS


7.1    Commencement Date of Retirement Benefit. If a Participant is entitled to
a retirement benefit under the Plan pursuant to any of the provisions of Article
6 above, then, subject to the provisions of Section 7.5 below, he may, as a part
of his filing with a Plan representative of a claim for his retirement benefit
under and in accordance with the provisions of Section 7.4 below, elect the
specific commencement date as of which his retirement benefit under the Plan
will commence to be paid, provided that the elected commencement date meets each
and every of the requirements set forth in Subsections 7.1.1 through 7.1.5 below
(to the extent such requirements apply to the elected commencement date under
the terms of such subsections).
7.1.1    Such commencement date must occur both: (i) no later than the
Participant’s Required Commencement Date; and (ii) if the date on which the
Participant ceases to be an Employee occurs before the Participant’s Required
Commencement Date, after the date on which the Participant ceases to be an
Employee.
7.1.2    Such commencement date may not occur more than 180 days after the date
(for purposes of this Section 7.1, the “written explanation date”) on which the
latest written explanation as to the Participant’s benefit form options and
other benefit payment rules that is described in Subsection 7.4.4 below (for
purposes of this Section 7.1, the “written explanation”) is provided to the
Participant.
7.1.3    Such commencement date may not occur before 30 days have expired after
the written explanation date unless all of the following conditions are met:
(a)    the written explanation clearly indicates that the Participant has a
right to at least 30 days to consider the form in which his retirement benefit
will be paid and elect a permitted form of benefit;
(b)    the Participant affirmatively elects the form in which he wants his
retirement benefit to be paid prior to the expiration of the 30-day period
beginning on the date that immediately follows the written explanation date;
(c)    the Participant is permitted to amend or revoke an affirmative election
he makes for payment of his retirement benefit in any form at least until the
later of the date as of which the Participant’s retirement benefit under the
Plan will commence based on such election or the expiration of the seven-day
period that begins on the date that immediately follows the written explanation
date; and
(d)    the actual distribution of the retirement benefit in accordance with the
Participant’s affirmative election does not begin before the expiration of the
seven-day period that begins on the date that immediately follows the written
explanation date.
7.1.4    Such commencement date may occur prior to the date on which the
Participant makes a claim for his retirement benefit only if (a) the actual
payment of the Participant’s retirement benefit begins to be paid within 180
days after the written explanation date or (b) the actual payment ofthe
Participant’s retirement benefit begins to be paid after the end of such 180-day
period solely due to administrative reasons.


26

--------------------------------------------------------------------------------







7.1.5    Such commencement date may occur prior to the written explanation date
(in which case such commencement date shall be considered a “retroactive
commencement date” under this Subsection 7.1.5) only if all of the following
conditions are met:
(a)    such commencement date does not occur before the date that is twelve
months before the date on which the Participant’s retirement benefit actually
begins to be paid;
(b)    the Participant affirmatively elects the commencement date of his
retirement benefit and the form in which he wants his retirement benefit to be
paid no later than 180 days after the date on which the earliest written
explanation as to the Participant’s benefit form options and other benefit
payment rules that is described in Subsection 7.4.4 below is provided to the
Participant;
(c)    the Participant’s retirement benefit is paid in the form of an annuity
and not in the form of a single sum cash payment pursuant to the Participant’s
election of the benefit form for his retirement benefit (and the other
provisions of this Plan);
(d)    the Participant’s spouse as of the date the retirement benefit actually
begins to be paid (if any) is treated as the Participant’s spouse as of the
retroactive commencement date for all purposes of the rules of Article 7 of the
Plan (and, if the Participant actually had a different spouse as of his
retroactive commencement date, such former spouse is not treated for such
purposes as the Participant’s spouse as of such date except to the extent
otherwise required by a qualified domestic relations order as defined in section
206(d)(3) of ERISA and section 414(p) of the Code);
(e)    the Participant’s spouse as of the date the benefit actually begins to be
paid (if any) consents to the form of the retirement benefit and the retroactive
commencement date (even if the form is a Qualified Joint and Survivor Annuity
when the spouse’s consent would not be required but for the retroactive
commencement date applying) in a manner that would satisfy the requirements of
Subsection 7.4.2 below;
(f)    the Participant receives a make-up payment to reflect any missed payments
from the retroactive commencement date to the date of the actual make-up
payment, with an appropriate adjustment for interest from the dates the missed
payments would have been made to the date of the actual make-up payment, which
interest adjustment will be based on the annual interest rate on 30-year
Treasury securities for the fifth calendar month which precedes the first
calendar month included in the Plan Year in which the date of the actual make-up
payment occurs (as such interest rate is specified for purposes of Code section
417(e)(3) by the Secretary of the Treasury or his delegate in revenue rulings,
notices, or other guidance);
(g)    the actual payment of the Participant’s retirement benefit begins to be
paid within 180 days after the written explanation date or the actual payment of
the Participant’s retirement benefit begins to be paid after the end of such
180-day period solely due to administrative reasons; and
(h)    the date of the first actual payment of the retirement benefit is
substituted for the retroactive commencement date for purposes of Subsections
7.1.1 through 7.1.4 above.
If the Participant makes a claim for his retirement benefit under the Plan but
fails to elect the specific commencement date of such benefit, then such
commencement date shall be set by the Committee (i) to be relatively close to
the date on which the Participant files such claim (but not in any event later
than the


27

--------------------------------------------------------------------------------







Participant’s Required Commencement Date), (ii) to meet all of the requirements
of Subsections 7.1.1 through 7.1.4 above, and (iii) to occur in any event after
the written explanation date.
7.2    Normal Form of Benefit.


7.2.1    Subject to the other terms of the Plan, if a Participant is not married
as of the date a retirement benefit under the Plan commences to be paid to him,
such retirement benefit shall be paid in the form of a Single Life Annuity. The
monthly amount of such annuity shall be referred to in the other provisions of
the Plan as the Participant’s “Accrued Benefit Final Payment Amount” and shall
be equal to the result obtained:
(a)    first, by multiplying the Participant’s Accrued Benefit determined as of
the commencement date of such retirement benefit by the Participant’s vested
percentage determined as of such commencement date;
(b)    second, in the event (and only in the event) such commencement date
occurs before the Participant’s 65th birthday, by multiplying the amount
determined under paragraph (a) immediately above by the factor identified in
Table 2 to this Plan as applicable to a payment age that is the Participant’s
attained age (in whole years and months) as of such commencement date. The
calculation called for under this paragraph (b) reduces the Participant’s vested
Accrued Benefit amount determined under paragraph (a) above by an actuarial
factor to reflect the early (pre-age 65) commencement of the Participant’s
actual retirement benefit to be paid under the Plan; and
(c)    third and last, in the event (and only in the event) such commencement
date occurs after the Participant’s Normal Retirement Date (for purposes of this
paragraph (c), his “post-NRD commencement date”), by increasing the amount
determined under paragraph (a) above by the amount, if any, that is needed so
that the Participant’s retirement benefit when paid in the form of a Single Life
Annuity that begins to be paid as of his post-NRD commencement date is at least
actuarially equivalent (using the actuarial assumptions referred to in the
immediately following sentence) to the Participant’s retirement benefit that
would have applied if it had been paid in the form of a Single Life Annuity that
commenced as of the later of the Participant’s Normal Retirement Date or the
first day of the Plan Year in which his post-NRD commencement date falls and if
his retirement benefit as of his Normal Retirement Date or the first day of each
Plan Year beginning after his Normal Retirement Date and on or before his
post-NRD commencement date had been deemed to be the amount that would have been
determined under paragraph (a) above and this paragraph (c) had the Participant
permanently ceased to be a Covered Employee no later than such date or day. The
actuarial assumptions referred to in the immediately preceding sentence shall be
the applicable interest rate and, for purposes of post-commencement mortality,
the applicable mortality assumption that apply under Section 11.5 below as of
the Participant’s post-NRD commencement date.
7.2.2    Subject to the other terms of the Plan, if a Participant is married as
of the date a retirement benefit under the Plan commences to be paid to him,
such retirement benefit shall be paid in the form of a Qualified Joint and
Survivor Annuity. The following paragraphs of this Subsection 7.2.2 shall
determine the monthly amount of such annuity while the Participant is living.
(a)    If the commencement date of the Participant’s retirement benefit occurs
on or after January 1, 2008 (in which case the Qualified Joint and Survivor
Annuity may be a 50%, 75%, or 100% Qualified Joint and Survivor Annuity), then,
subject to the provisions of subparagraphs (i) and (ii) below, the monthly
amount of the Qualified Joint and Survivor Annuity that is payable to the
Participant during the joint lives of the Participant and the person who is his
spouse on the date as of which the annuity commences to be


28

--------------------------------------------------------------------------------





paid to the Participant shall be equal to the monthly amount that makes such
annuity actuarially equivalent (using the actuarial assumptions referred to in
the immediately following sentence) to the Participant’s retirement benefit if
it was paid in the form of a Single Life Annuity that commences as of the same
commencement date as applies to such Qualified Joint and Survivor Annuity. The
actuarial assumptions referred to in the immediately preceding sentence shall
be: (1) an interest rate assumption of 6% per annum; and (2) the mortality rates
specified in the 2008 Applicable Mortality Table as published by the Internal
Revenue Service in the appendix to Revenue Ruling 2007-67.
(i)    Notwithstanding the foregoing provisions of this paragraph (a) and
pursuant to the provisions of the first sentence of Subsection 11.5.5 below, if
the commencement date of the Participant’s retirement benefit occurs on or after
January 1, 2008, if the Participant had been a Participant in the Plan prior to
January 1, 2008, and if the Participant’s retirement benefit is paid in the form
of a 50% Qualified Joint and Survivor Annuity, then the monthly amount of such
50% Qualified Joint and Survivor Annuity (that is payable to the Participant
during the joint lives of the Participant and the person who is his spouse on
the date as of which the annuity commences to be paid to the Participant) shall
not in any event be less than the monthly amount that would be determined for
such 50% Qualified Joint and Survivor Annuity had: (A) the Participant
permanently ceased to be an Employee no later than as of December 31, 2007 (and
thus as if no service or compensation of the Participant were completed or
received by him after such date); and (B) instead of and in substitution for the
Plan’s actuarial assumptions or factors referred to in the second sentence of
this paragraph (a), the actuarial assumptions or factors used in the Plan with
respect to the determination of the monthly amount of such benefit been the
Plan’s actuarial assumptions or factors which were in effect as of December 31,
2007 (and which actuarial assumptions and factors are noted in paragraph (b)
below).
(ii)    Also notwithstanding the foregoing provisions of this paragraph (a), if
the commencement date of the Participant’s retirement benefit occurs on or after
January 1, 2008, if the Participant had been a Participant in the Plan prior to
January 1, 2008, and if the Participant’s retirement benefit is paid in the form
of a 75% Qualified Joint and Survivor Annuity or a 100% Qualified Joint and
Survivor Annuity, then the monthly amount of such 75% Qualified Joint and
Survivor Annuity or 100% Qualified Joint and Survivor Annuity (that is payable
to the Participant during the joint lives of the Participant and the person who
is his spouse on the date as of which the annuity commences to be paid to the
Participant) shall not in any event be less than the monthly amount that makes
such annuity actuarially equivalent (using the actuarial assumptions referred to
in the second sentence of this paragraph (a)) to the Participant’s retirement
benefit if it was paid in the form of a 50% Qualified Joint and Survivor Annuity
that commences as of the same commencement date as applies to such 75% Qualified
Joint and Survivor Annuity or 100% Qualified Joint and Survivor Annuity.
(b)    If the commencement date of the Participant’s retirement benefit occurred
prior to January 1, 2008 (in which case the Qualified Joint and Survivor Annuity
is a 50% Qualified Joint and Survivor Annuity, since that was the only type of
Qualified Joint and Survivor Annuity then permitted under the Plan), then the
monthly amount of the Qualified Joint and Survivor Annuity that is payable to
the Participant during the joint lives of the Participant and the person who was
his spouse on the date as of which the annuity commenced to be paid to the
Participant shall be equal to a percentage of the monthly amount that would
otherwise have applied to the retirement benefit if it was paid in the form of a
Single Life Annuity that commenced as of the same commencement date as applied
to such Qualified Joint and Survivor Annuity. Such percentage shall be based
upon the Participant’s attained age on the commencement date of his retirement
benefit and in accordance with the following rules: (i) less than 30 years of
age, 97%; (ii) at least 30 but less than 40 years of age, 95%; (iii) at least 40
but less than 50 years of age, 92%; and (iv) at least 50 years of age, 90%. Such
“97%,” “95%,” “92%,” or “90%” factor, as the case may be, shall for all purposes
of the Plan (including the provisions of Section 11.5 below) be considered an
actuarial assumption that is used to make the Participant’s retirement benefit
when payable in the form of a 50% Qualified Joint and Survivor Annuity that
commenced as of any date prior to


29

--------------------------------------------------------------------------------





January 1, 2008 actuarially equivalent to such retirement benefit when payable
in the form of a Single Life Annuity that commenced as of the same pre-January
1, 2008 date.
(c)    Further, if the person who is the Participant’s spouse on the date as of
which the Qualified Joint and Survivor Annuity commences to be paid to the
Participant (for purposes of this paragraph (c), the Participant’s “spouse”)
predeceases the Participant, the monthly amount of the Qualified Joint and
Survivor Annuity that is payable to the Participant after the death of his
spouse shall be equal to the same monthly amount that would otherwise have
applied to the Participant’s retirement benefit if it had been paid in the form
of a Single Life Annuity beginning as of the same commencement date as applies
to such Qualified Joint and Survivor Annuity.
7.3    Optional Forms of Benefit. A Participant entitled to any retirement
benefit under the Plan may elect to receive such benefit, in lieu of the normal
form of benefit otherwise payable under Section 7.2 above and provided all of
the election provisions of Section 7.4 below are met, in either of the following
forms: (a) a Single Life Annuity (which is an optional form only for a
Participant who is married as of the date as of which his retirement benefit
commences); or (b) a single sum cash payment.


7.3.1    If the Participant elects to receive such retirement benefit in the
optional form of a Single Life Annuity, then the monthly amount of such annuity
shall be equal to the Participant’s Accrued Benefit Final Payment Amount
determined as of the commencement date of such retirement benefit.




7.3.2    If the Participant elects to receive such retirement benefit in the
optional form of a single sum payment, then the single sum amount of such
optional form shall be equal to the greater of:


(a)    the amount that would make the optional single sum payment form
actuarially equivalent to the Participant’s retirement benefit if such benefit
were paid in a Single Life Annuity form which commences as of the later of the
Participant’s Normal Retirement Date or the same date as of which the optional
single sum form is paid and which has a monthly amount equal to the product
produced by multiplying (i) the Participant’s Accrued Benefit determined as of
the date as of which the optional single sum form is paid by (ii) the
Participant’s vested percentage determined as of the same date, with the
actuarial assumptions to be used in determining such amount being the applicable
interest rate and applicable mortality assumption that apply under Section 11.5
below as of the date as of which the optional single sum form is paid; or
    
(b)    the amount produced by multiplying (i) the amount credited to the
Participant’s Cash Balance Account as of the date as of which the optional
single sum form is paid by (ii) the Participant’s vested percentage determined
as of the same date.


7.4    Claim for Benefit.


7.4.1    A Participant entitled to a retirement benefit under the Plan may, in a
writing filed with a Plan representative (on a form prepared or accepted by the
Committee), file a claim that such benefit commence and elect to receive his
retirement benefit in the normal form that otherwise applies to him under
Section 7.2 above or to waive such normal form and instead to have such benefit
paid in any optional form permitted him under Section 7.3 above, provided that
such claim and election is made: (a) after the date (for purposes of this
Section 7.4, the “written explanation date”) on which the latest written
explanation as to the Participant’s benefit form options and other benefit
payment rules and that is described in Subsection 7.4.4 below (for purposes of
this Section 7.4, the “written explanation”) is provided to the Participant; (b)
no more than 180 days before the date that becomes the commencement date of his
retirement benefit under Section 7.1 above; and (c) no later than the date that
becomes the commencement date of his retirement benefit under Section 7.1 above
(except


30

--------------------------------------------------------------------------------





that his claim for a benefit may be made after the date that becomes the
commencement date of his retirement benefit under Section 7.1 above if the
provisions of Subsection 7.1.4 above are met).
7.4.2    Notwithstanding the provisions of Subsection 7.4.1 above but subject to
the last sentence of this Subsection 7.4.2 and to the provisions of Subsection
7.1.5 above, if a Participant is married on the date as of which his retirement
benefit commences, his election of any optional form permitted him under Section
7.3 above is not effective unless the person who is the spouse of the
Participant as of the commencement date of the retirement benefit consents, in a
writing filed with a Plan representative (on a form prepared or accepted by the
Committee), to such election of the named optional form within the same period
in which the Participant has to make his election, with the spouse’s consent
acknowledging the effect of such consent and being witnessed by a notary public
or a Plan representative. Any such spouse’s consent shall be irrevocable once
received by a Plan representative. However, any consent of the Participant’s
spouse otherwise required under this Subsection 7.4.2 shall not be required if
it is established to the satisfaction of a Plan representative that the consent
cannot be obtained because no spouse exists, because the spouse cannot
reasonably be located, or because of such other circumstances as the Secretary
of the Treasury or his delegate allows in regulations.
7.4.3    If a Participant elects a form of payment different than his normal
form under Section 7.2 above, he may amend or revoke that election by a written
notice filed with a Plan representative (on a form prepared or accepted by the
Committee) before the commencement date of his retirement benefit under the Plan
(or, if the Participant elects a commencement date for such benefit that is
before, or in any event less than 30 days after, the date on which the written
explanation is provided to the Participant, he may amend or revoke his election
of a form of payment different than his normal form under Section 7.2 above
until the later of the commencement date of his retirement benefit as based on
his election or the expiration of the seven-day period that begins on the date
that immediately follows the written explanation date); provided that if the
Participant desires to elect another form of payment different than the normal
form applicable to him, the conditions of Subsections 7.4.1 and 7.4.2 above must
be satisfied as if that amendment were a new election.
7.4.4    The Committee shall provide each Participant who is entitled to a
retirement benefit under the Plan a written explanation of:
(a)    a description of each available form of benefit in which the
Participant’s retirement benefit can be paid;
(b)    a description of the eligibility conditions and any other material
features of each such form of benefit; and
(c)    any other items that are required to be contained in the written
explanation by Treasury regulations and/or Internal Revenue Service notices or
other guidance, including, when and to the extent required by such Treasury
regulations or other guidance and to the extent applicable to the Participant’s
benefit, a description of the financial effect of electing any available form of
benefit, the relative value of each optional form of benefit compared to the
normal form in which the Participant’s benefit will be paid in


31

--------------------------------------------------------------------------------







the absence of the Participant electing out of such form (or, to the extent
permitted by such Treasury regulations or other guidance, compared to a
different form of benefit), and the right of the Participant to defer receipt of
the Participant’s benefit and of the consequences of failing to defer such
receipt.
7.4.5    The Committee or a Plan representative shall provide the written
explanation to a Participant at any time deemed appropriate by the Committee and
in any event within a reasonable administrative period after the Participant
notifies the Committee that he desires to commence payment of his benefit (if he
is then eligible, or if it is anticipated that he will soon be eligible, to
commence such benefit) and/or within a reasonable administrative period prior to
the latest date that such benefit must commence under the other provisions of
the Plan. The written explanation shall be deemed to have been provided the
Participant for purposes of the other provisions of the Plan on the date it
either is personally delivered to the Participant, is addressed to the
Participant and deposited in the mail (first class or certified mail, postage
prepaid) by the Committee or a Plan representative, or is provided in such other
manner as is permitted by Treasury regulations.


7.5    Automatic Single Sum Payment. The provisions of this Section 7.5 will
apply to any retirement benefit of a Participant notwithstanding any other
provision of the Plan to the contrary.
7.5.1    If any retirement benefit payable under the Plan to a Participant has a
present value of $1,000 or less as of such benefit’s distribution date, then
such retirement benefit will be converted to and paid as a single sum cash
payment as of such benefit’s distribution date (with the amount of such payment
equal to the present value of such benefit as of such date) instead of being
paid in any other form or as of any other date.
7.5.2    For purposes of this Section 7.5, the “distribution date” of any
Participant’s retirement benefit under the Plan means the date as of which the
single sum payment amount of such benefit is determined by a Plan representative
under the Plan’s administrative processes, which date (a) shall occur on or
after the date on which the Participant ceases to be an Employee and no more
than 90 days before the first date on which the Plan representative is in a
position administratively to have the Plan actually distribute such benefit to
the Participant (e.g., after calculating the single sum payment amount of such
benefit, confirming the Participant’s ceasing of Employee status, and meeting
all requirements set forth in the other provisions of the Plan as to providing
the Participant the opportunity to elect a direct rollover of such benefit to
the extent a direct rollover of such benefit is permitted under the Code) and
(b) shall in no event occur later than the Participant’s Required Commencement
Date.
7.5.3    For purposes of this Section 7.5, the present value as of any date (for
purposes of this Subsection 7.5.3, the “subject date”) of a Participant’s
retirement benefit shall be equal to the greater of:


(a)    the amount that would make the single sum payment of such amount as of
the subject date actuarially equivalent to the Participant’s retirement benefit
if such benefit were paid in a Single Life Annuity form which commences as of
the later of the Participant’s Normal Retirement Date or the subject
date and which has a monthly amount equal to the product produced by multiplying
(i) the Participant’s Accrued Benefit determined as of the subject date by (ii)
the Participant’s vested percentage determined as of the same date, with the
actuarial assumptions to be used in determining such amount being the applicable
interest rate and applicable mortality assumption that apply under Section 11.5
below as of the date as of which the optional single sum form is paid; or


(b)    the amount produced by multiplying (i) the amount credited to the
Participant’s Cash Balance Account as of the subject date by (ii) the
Participant’s vested percentage determined as of the same date.


32

--------------------------------------------------------------------------------







7.6    Reemployment of Participant Prior to Required Beginning Date. Except as
provided in Subsection 7.6.4 below, if a Participant ceases to be an Employee,
thereby becomes entitled to the distribution of a retirement benefit under the
Plan that is attributable to his service prior to such termination of employment
(for purposes of this Section 7.6, the Participant’s “prior retirement
benefit”), and later resumes employment as an Employee, then Subsections 7.6.1
through 7.6.3 below shall apply to such situation.


7.6.1    If payment of the Participant’s prior retirement benefit has not been
made or begun in any form by the time of the Participant’s reemployment and can
under reasonable administrative procedures be stopped by the Committee before
such payment is made or begins, no payment of his prior retirement benefit shall
be made and neither he nor anyone claiming by or through him shall be entitled
to receive any Plan benefit solely by reason of his earlier ceasing to be an
Employee.


7.6.2    If payment of the Participant’s prior retirement benefit has been made
or begun in any form by the time of the Participant’s reemployment or cannot in
any event be stopped from being made or beginning by the Committee, then: (a) if
the Participant’s prior retirement benefit was being paid in the form of an
annuity and the Participant’s earlier ceasing to be an Employee occurred prior
to December 31, 1993, the annuity payments of such benefit shall be suspended
during any period after his reemployment when he is a Covered Employee; but (b)
the payment of his prior retirement benefit shall not be suspended or changed in
any manner or at any time in any other case.


7.6.3    The Participant shall be entitled to a new retirement benefit (for
purposes of this Subsection 7.6.3, the Participant’s “new retirement benefit”)
after the earlier of the first date after his reemployment on which the
Participant next ceases to be an Employee or his Required Beginning Date. The
form and commencement date of the Participant’s new retirement benefit shall be
determined under the provisions of the foregoing sections of this Article 7
without regard to whether his prior retirement benefit had ever actually been
paid or started being paid before the commencement date of his new retirement
benefit; except that the monthly or single sum amount of the Participant’s new
retirement benefit, when it is paid or begins to be paid, shall be determined to
be the amount that would apply to the Participant’s retirement benefit under the
Plan if his prior retirement benefit never had been paid or begun to be paid
before the commencement date of his new retirement benefit and if he had never
elected under the provisions of Section 8.3 below to waive the death benefit
otherwise applicable to him under Section 8.1 or 8.2 below (with such amount
being referred to as the “initially determined amount” in this Subsection
7.6.3), subject to the adjustments set forth in the following paragraphs of this
Subsection 7.6.3.


(a)    If the payment of the Participant’s prior retirement benefit was paid in
the form of a single sum payment or was paid in the form of an annuity that was
suspended pursuant to the provisions of clause (a) of Subsection 7.6.2 above,
then the initially determined amount shall be reduced by the sum of each payment
actually made to the Participant of his prior retirement benefit before the
commencement date of the Participant’s new retirement benefit, together with
interest on such payment. When the commencement
date of the Participant’s new retirement benefit occurs prior to October 1,
2003, such interest shall be determined (without compounding) from the original
date as of which such payment was made to the date the Participant is reemployed
as an Employee at the rate or rates of interest determined for purposes of
section 411(c)(2)(C) of the Code for such initial period and from such
reemployment date to the commencement date of the Participant’s new retirement
benefit at the rate or rates that would have been used under Section 5.4 above
for determining interest credit amounts to a Cash Balance Account of the
Participant if the Participant had had a Cash Balance Account throughout such
latter period. When the commencement date of the Participant’s new retirement
benefit occurs on or after October 1, 2003, such interest shall be determined
(without compounding) from the original date as of which such payment was made
to the commencement


33

--------------------------------------------------------------------------------





date of the Participant’s new retirement benefit at the rate or rates that would
have been used under Section 5.4 above for determining interest credit amounts
to a Cash Balance Account of the Participant if the Participant had had a Cash
Balance Account throughout such period.


(b)    If the Participant’s prior retirement benefit was paid in the form of an
annuity that was not suspended upon the Participant’s reemployment as an
Employee by reason of the provisions of clause (b) of Subsection 7.6.2 above,
then the initially determined amount shall be reduced by an amount equal to the
monthly or single sum amount that would apply to the Participant’s new
retirement benefit if he had performed no services and received no Covered
Compensation as a Covered Employee after his reemployment (and if such new
retirement benefit commenced as of the commencement date that applies to such
new retirement benefit without regard to this paragraph (b)).


(c)    Notwithstanding the provisions of paragraph (a) above, no reduction shall
be made in the initially determined amount by reason of the provisions of
paragraph (a) above if (i) the Participant had received his prior retirement
benefit in the form of a single sum payment prior to both the commencement date
of the Participant’s new retirement benefit and January 1, 2003, (ii) the
Participant is a Covered Employee after his reemployment, and (iii) the
Participant repays, before the earlier of (A) five years after the first date on
which he is reemployed as a Covered Employee or (B) the date he incurs five
consecutive Breaks in Service following the original date as of which the single
sum payment of his prior retirement benefit was made, the full amount of such
single sum payment plus interest thereon. When such repayment is made prior to
October 1, 2003, such interest shall be determined (without compounding) from
the original date as of which such payment was made to the date the Participant
is reemployed as an Employee at the rate or rates of interest determined for
purposes of section 411(c)(2)(C) of the Code for such initial period and from
such reemployment date to the repayment date of such payment at the rate or
rates that would have been used under Section 5.4 above for determining interest
credit amounts to a Cash Balance Account of the Participant if the Participant
had had a Cash Balance Account throughout such latter period. When such
repayment is made on or after October 1, 2003, such interest shall be determined
(without compounding) from the original date as of which such payment was made
to the repayment date of such payment at the rate or rates that would have been
used under Section 5.4 above for determining interest credit amounts to a Cash
Balance Account of the Participant if the Participant had had a Cash Balance
Account throughout such period.


7.6.4    If a former Participant (a) is or was reemployed after December 31,
2008 (and, therefore, in accordance with Subsection 2.1.9 above never becomes a
Covered Employee on or after his reemployment date) and (b) his prior retirement
has been made or begun in any form by the time of the his reemployment (and in
accordance with Subsection 7.6.2 above, is not suspended or changed in any
manner or at any time merely by reason of such reemployment), then, because he
will have accrued no benefit under the Plan on or after his reemployment date,
neither the Participant nor any person claiming by or through him shall be
entitled to receive any additional or adjusted benefit when he later ceases to
be an Employee (or reaches his Required Beginning Date).


7.6.5    For purposes of this Section 7.6 and Section 7.8 below, if, under the
terms of Subsection 21.1.1 below, a Participant’s prior retirement benefit has
been bifurcated into a restricted portion and an unrestricted portion and the
Participant elected to commence payment of the unrestricted portion and delay
payment of the restricted portion, the provisions of this Section 7.6 and
Section 7.8 below shall be applied separately to the restricted portion and
unrestricted portion of the Participant’s prior retirement benefit.


34

--------------------------------------------------------------------------------





 


7.7    Employment After Age 65.


7.7.1    Notwithstanding any other provision hereof to the contrary, if a
Participant who has attained age 65 remains an Employee but completes less than
40 Hours of Service in any calendar month that begins after he has attained age
65 (and prior to his Required Beginning Date) and in which he is employed as an
Employee, he shall be entitled to elect under this Subsection 7.7.1 to commence,
as of the first day of any calendar month beginning after such less-than-40 Hour
of Service month, the payment of the retirement benefit (if any) he has then
accrued and become vested in under the Plan, with such election to be made in
accordance with (and subject to) the other provisions of this Plan in the same
manner as such provisions would be applied if the Participant had ceased to be
an Employee at the end of such less-than-40 Hour of Service month. However, such
retirement benefit shall, if it is being paid in the form of an annuity, cease
to be paid beginning with the first calendar month subsequent to such
less-than-40 Hour of Service month in which the Participant completes 40 or more
Hours of Service, unless either the Participant’s Required Beginning Date occurs
in such subsequent month or both the Participant has by the end of such
subsequent month reached his Normal Retirement Age and he elects in a writing
filed with the Committee that such benefit shall continue to be paid without
interruption (which election to continue the payment of his retirement benefit
shall be irrevocable).


7.7.2    In the event a Participant’s retirement benefit under the Plan is paid
or begins to be paid by reason of the provisions of Subsection 7.7.1 above, then
the provisions of Section 7.6 above and Section 7.8 below shall both be applied
in the same manner as if the Participant had ceased to be an Employee, but had
then been reemployed as an Employee immediately thereafter, at the end of the
latest calendar month which precedes the calendar month in which the
Participant’s retirement benefit under the Plan commences pursuant to the
provisions of Subsection 7.7.1 above.


7.8    Requirements of Code Section 401(a)(9) and Additional Accruals After
Required Beginning Date.


7.8.1    Notwithstanding any other provisions of the Plan to the contrary, the
requirements of section 401(a)(9) of the Code (as modified to the extent
provided in Subsection 2.1.22 above) shall apply to the Plan, and such Code
section is hereby incorporated into the Plan. Such Code section (as modified to
the extent provided in Subsection 2.1.22 above) requires, among other things,
that any Participant’s retirement benefit under the Plan must begin to be paid
no later than the Participant’s Required Beginning Date. The Plan shall apply
the requirements of section 401(a)(9) of the Code to any distribution made under
the Plan in accordance with any final regulations issued under Code section
401(a)(9) that by their terms apply to such distribution. In this regard, the
Plan shall apply the requirements of section 401(a)(9) of the Code, including
the incidental benefit requirements of Code section 401(a)(9)(G), in accordance
with the requirements of Treasury Regulations section 1.401(a)(9)-2 through
1.409(a)(9)-9.
7.8.2    Subject to the other provisions of this Section 7.8 and the provisions
of Subsection 7.6.5 above, if a Participant continues to be employed or is
reemployed as an Employee after his Required Beginning Date, any prior
distribution of the Participant’s retirement benefit under the Plan shall not be
suspended (or adjusted in amount or form) merely by reason of such continued
employment or reemployment except to the extent provided in this Subsection
7.8.2.


(a)    If the Participant has not accrued any benefit under the Plan after the
prior payment of his retirement benefit was made (in a single sum payment) or
begun (in an annuity form), then


35

--------------------------------------------------------------------------------







the payment of his retirement benefit shall not be suspended or adjusted (in
amount or form) in any manner or at any time merely by reason of such continued
employment or reemployment and neither the Participant nor any person claiming
by or through him shall be entitled to receive any additional or adjusted
benefit when he later ceases to be an Employee.


            (b)    If the Participant accrued a benefit under the Plan after the
prior payment of his retirement benefit was made (in a single sum payment) or
begun (in an annuity form), then the payment of his retirement benefit shall not
be suspended or adjusted (in amount or form) merely by reason of such continued
employment or reemployment until the Participant next ceases to be an Employee.
In such a case, upon the first date after the Participant’s Required Beginning
Date on which the Participant ceases to be an Employee, his latest retirement
benefit under the Plan that began being paid prior to his Required Beginning
Date shall be redetermined.


(i)    Any such redetermined retirement benefit shall be paid in the same form
as the form in which his latest retirement benefit under the Plan was made to
the Participant prior to the applicable redetermination date if such form of
prior Plan benefit payments was an annuity form, and any such redetermined
retirement benefit shall commence as of the first date after the Participant
ceases to be an Employee (following his Required Beginning Date). If the form of
his latest retirement benefit under the Plan was not an annuity form, then the
form and commencement date of such redetermined retirement benefit shall be
determined under the provisions of the foregoing sections of this Article 7 as
if no Plan benefit payments prior to the applicable redetermination date had
occurred.


(ii )    The monthly or single sum amount of his redetermined retirement
benefit, when it is paid or begins to be paid as of such redetermination date,
shall be the amount that would apply to the Participant’s retirement benefit
under the Plan if such retirement benefit never had been paid or begun to be
paid before the redetermination date but was reduced by the sum of each payment
made of such retirement benefit, together with interest on such payment,
compounded annually, from the original date as of which such payment was made to
such redetermination date at the rate or rates used for determining interest
credit amounts to Cash Balance Accounts for Employees under Section 5.4 above
for such period (or, for any portion of such period in which the Participant is
not an Employee, at the rate or rates determined under section 411(c)(2)(C) of
the Code for such portion); except that, if the form of the Participant’s latest
retirement benefit under the Plan as of such redetermination date had been an
annuity form, the monthly amount of the Participant’s redetermined retirement
benefit as of such redetermination date shall not be less than the monthly
amount of such annuity as in effect immediately prior to such redetermination
date.




36

--------------------------------------------------------------------------------








ARTICLE 8


DEATH BENEFITS


8.1    Unmarried Participants. If an unmarried Vested Participant dies while an
Employee or after ceasing to be an Employee but prior to his benefit
commencement date, then, unless waived under the provisions of Section 8.3
below, a death benefit shall be paid to his estate. Such death benefit shall be
paid in the form of a single sum cash payment that is made as of such benefit’s
distribution date.


(a)    The amount of such single sum payment shall be equal to the product
produced by multiplying the amount credited to the Participant’s Cash Balance
Account on such date by the Participant’s vested percentage determined as of the
date of his death.


(b)    For purposes of this Section 8.1, the “distribution date” of an unmarried
Vested Participant’s estate’s death benefit under the Plan means: (i) when the
Participant’s death occurs prior to March 28, 2005, the first date after the
Participant’s death that the Plan is administratively able to determine the
amount of such benefit in preparation for its distribution; or (ii) when the
Participant’s death occurs on or after March 28, 2005, on a date chosen by the
Committee that occurs after the Participant’s death and no more than 90 days
before the first date after such death on which the Plan is in a position
administratively to actually distribute such benefit to the estate (e.g., after
calculating the single sum payment amount of such benefit and confirming the
Participant’s death).


8.2    Married Participants. If a married Vested Participant dies while an
Employee or after ceasing to be an Employee but prior to his benefit
commencement date, then, unless waived under the provisions of Section 8.3 below
and subject to the following provisions of this Section 8.2, the Participant’s
surviving spouse shall be entitled to a death benefit that is described in and
payable under the following subsections of this Section 8.2.


8.2.1    The Participant’s surviving spouse may, after the Participant’s death
and in accordance with reasonable administrative procedures adopted by the
Committee, elect to receive such death benefit in the form of a single sum cash
payment that is paid: (1) when the Participant’s death occurs prior to March 28,
2005, as of the first date after such spouse’s election on which the Plan is
administratively able to determine the amount of such benefit in preparation for
its distribution; or (2) when the Participant’s death occurs on or after March
28, 2005, as of a date chosen by the Committee under its administrative
processes that occurs after such spouse’s election and no more than 90 days
before the first date after such death on which the Plan is in a position
administratively to distribute such benefit to the surviving spouse (e.g., after
calculating the single sum payment amount of such benefit, confirming the
Participant’s death, and meeting all requirements set forth in the other
provisions of the Plan as to providing the spouse an opportunity to elect a
direct rollover of such benefit in the event a direct rollover of such benefit
is permitted under the Code). The amount of such single sum payment shall be
equal to the product produced by multiplying (1) the amount credited to the
Participant’s Cash Balance Account as of such date by (2) the Participant’s
vested percentage determined as of the date of his death.


(a)It is provided, however, that if the Participant’s surviving spouse fails to
elect in writing to have such death benefit paid in one single sum under the
foregoing provisions of this Subsection 8.2.1, such death benefit shall be paid
to the Participant’s spouse in the form of a monthly annuity that is payable for
the life of the Participant’s spouse and that commences as of the later of the
date which would be the Participant’s Normal Retirement Date if he had not died
or the


37

--------------------------------------------------------------------------------







first date following the Participant’s death on which the Plan is
administratively able to determine the amount of such benefit in preparation for
its distribution. Notwithstanding the foregoing, if the Participant dies before
his Normal Retirement Date, the Participant’s surviving spouse may elect, after
the Participant’s death and prior to the date which would have been the
Participant’s Normal Retirement Date if he had not died and in accordance with
reasonable administrative procedures adopted by the Committee, to commence such
monthly annuity prior to the date which would have been the Participant’s Normal
Retirement Date if he had not died. If such election is made, such annuity shall
commence as of a date (set by the Committee) that is within a reasonable
administrative period after such spouse’s election and prior to the date which
would have been the Participant’s Normal Retirement Date if he had not died.


(b)    The monthly amount of any annuity described in paragraph (a) above shall
be the amount that makes such annuity actuarially equivalent to such death
benefit if such benefit had been paid in the form of a single sum payment that
is made as of the date as of which the annuity commences to be paid and that has
an amount equal to the product produced by multiplying (i) the amount credited
to the Participant’s Cash Balance Account as of the date as of which the annuity
commences to be paid by (ii) the Participant’s vested percentage determined as
of the date of his death. The actuarial assumptions to be used in determining
such monthly amount shall be the applicable interest rate and applicable
mortality assumption that apply under Section 11.5 below as of the commencement
date of such annuity.


8.2.2    Notwithstanding the provisions of Subsection 8.2.1 above, if (1) the
death benefit payable under this Section 8.2 to the surviving spouse of a Vested
Participant has a present value of $5,000 or less as of such benefit’s
distribution date and (2) such benefit has not begun to be paid to the
Participant’s surviving Spouse prior to such benefit’s distribution date, then
such death benefit shall be converted to and paid as a single sum cash payment
as of such benefit’s distribution date (with the amount of such payment equal to
the present value of such benefit as of such date).


(a)    For purposes of this Subsection 8.2.2, the present value as of the
distribution date of such spouse’s death benefit shall be equal to the product
produced by multiplying (i) the amount credited to the Participant’s Cash
Balance Account as of the distribution date by (ii) the Participant’s vested
percentage determined as of the date of his death.


(b)    Also for purposes of this Subsection 8.2.2, the “distribution date” of a
Participant’s surviving spouse’s death benefit under the Plan means the date as
of which the single sum payment amount of such benefit is: (i) when the
Participant’s death occurs prior to March 28, 2005, the first date after the
Participant’s death that the Plan is administratively able to determine the
amount of such benefit in preparation for its distribution; or (ii) when the
Participant’s death occurs after March 28, 2005, a date chosen by the Committee
that occurs after the Participant’s death and no more than 90 days before the
first date after such death on which the Plan is in a position administratively
to actually distribute such benefit to the surviving spouse, (e.g., after
calculating the single sum payment amount of such benefit, confirming the
Participant’s death, and meeting all requirements set forth in the other
provisions of the Plan as to providing the spouse an opportunity to elect a
direct rollover of such benefit to the extent a direct rollover of such benefit
is permitted under the Code).


8.2.3    Notwithstanding the provisions of Subsections 8.2.1 and 8.2.2 above, in
no event shall the monthly amount or single sum amount of the death benefit
payable to the married Vested Participant’s surviving spouse under Subsection
8.2.1 or 8.2.2 above be less than the monthly or single sum amount (as
appropriate) that makes such benefit actuarially equivalent to the survivor
benefit that would otherwise have been paid to such spouse if such Participant
had ceased to be an Employee prior to his death (if he had not already done so)
and had begun the payment of the retirement benefit to which he was entitled in
the form


38

--------------------------------------------------------------------------------







of a 50% Qualified Joint and Survivor Annuity commencing immediately prior to
the date as of which the death benefit payable to his surviving spouse under
this Section 8.2 commences or is paid. The actuarial assumptions to be used in
determining such monthly or single sum amount shall be the applicable interest
rate and the applicable mortality assumption that apply under Section 11.5 below
as of the commencement date of such benefit.


8.2.4    Further, notwithstanding the foregoing provisions of this Section 8.2,
if the surviving spouse of a Vested Participant is entitled to a death benefit
under the foregoing provisions of this Section 8.2 but the spouse dies before
the date as of which such death benefit is to be paid or begin to be paid under
the foregoing provisions of this Section 8.2, then such death benefit shall be
paid to the estate of the spouse in the form of a single sum cash payment that
is equal to the product produced by multiplying (a) the amount credited to the
Participant’s Cash Balance Account as of the date of the spouse’s death by (b)
the Participant’s vested percentage determined as of the date of his death and
is paid as of the day next following the date of the spouse’s death.


8.3    Waiver of Death Benefit. If during any period occurring prior to March 1,
2012 a Participant would otherwise have interest rate credits to his Cash
Balance Account determined under the provisions of Subsection 5.4.5 above, he
may elect prior to March 1, 2012 to waive the death benefit otherwise applicable
to him under Section 8.1 or 8.2 above. In the event of such a waiver, then,
notwithstanding any of the provisions of Subsection 5.4.5 above to the contrary,
the assumed annualized interest rate applicable to his Cash Balance Account
under Subsection 5.4.5 above on any date prior to March 1, 2012 shall be 4%
(instead of 3.5%) while the waiver is in effect. Prior to March 1, 2012, any
waiver referred to in this Section 8.3 shall also be subject to the following
subsections of this Section 8.3.


8.3.1    In the case of an unmarried Participant: (a) such waiver may be elected
(and put into effect) or revoked in a writing filed with a Plan representative
(on a form prepared or accepted by the Committee) at any time prior to his
death; and (b) such waiver shall be automatically revoked if the Participant
marries and fails to make the election called for under Subsection 8.3.2 below.


8.3.2    In the case of a married Participant: (a) such waiver may be elected
(and put into effect) or revoked in a writing filed with a Plan representative
(on a form prepared or accepted by the Committee) at any time prior to his
death; (b) the Participant’s spouse must consent in a writing filed with a Plan
representative (on a form prepared or accepted by the Committee) to the election
of the waiver (with such consent acknowledging the effect of the election and
being witnessed by a Plan representative or notary public); (c) in the case of a
waiver made before the Plan Year in which the Participant attains age 35, such
waiver shall be automatically revoked on the first day of the Plan Year in which
the Participant attains age 35 (and must be reelected on or after such date in
order to become again effective); and (d) within the applicable period, the
Participant shall be provided a written explanation of the death benefit under
Section 8.2 above in a manner comparable to the explanation that is provided
under Subsection 7.4.4 above. The “applicable period” for giving the written
explanation under clause (d) of the immediately preceding sentence shall be
whichever of the following periods ends later: (a) the first day of the
three-year period ending on the last day of the Plan Year in which the
Participant attains age 35; or (b) the two-year period ending one year after the
date on which the Participant becomes a Participant. Notwithstanding the
foregoing, in the case of a Participant who ceases to be an Employee prior to
the Plan Year in which he attains age 35, such explanation also must be provided
within the three-year period ending on the first anniversary of the date on
which he ceases to be an Employee.


Notwithstanding any of the foregoing provisions of this Section 8.3, the
provisions of this Section 8.3 shall not apply on any day after February 29,
2012 (and thus no waiver of the death benefit


39

--------------------------------------------------------------------------------





otherwise applicable under Section 8.1 or 8.2 above to any Participant shall be
valid on any day after February 29, 2012).


40

--------------------------------------------------------------------------------









ARTICLE 9


SPECIAL MINIMUM, EARLY RETIREMENT
WINDOW, AND TRANSITION BENEFITS


9.1    Minimum Benefit. Notwithstanding any other provision hereof to the
contrary, if a Participant has his Cash Balance Account include an amount (for
purposes of this Section 9.1, the “prior plan amount”) that derives from an
Accrued Benefit under the Prior Pension Plan (or an accrued benefit under
another plan) by reason of the provisions of Section 5.2 above, then, when
determined as of any date (for purposes of this Section 9.1, the “subject
date”):


9.1.1    his Accrued Benefit Final Payment Amount (as otherwise is generally
calculated under the provisions of Subsection 7.2.1 above) shall not be less
than the product produced by multiplying (a) the monthly amount that would have
applied to the Participant’s retirement benefit under the terms of the plan from
which the prior plan amount derives (as determined as of the date that
immediately precedes the date as of which the prior plan amount is credited to
the Participant’s Cash Balance Account and as if the Participant had ceased
accruing any further benefits under such plan as of such date) if such benefit
were paid in the form of a Single Life Annuity that commences as of the later of
the Participant’s 65th birthday or the subject date by (b) a factor derived from
Table 2 under the Plan as in effect immediately prior to January 1, 1997 (or, if
the prior plan amount derives from a plan other than the Prior Pension Plan, the
corresponding early commencement table of such other plan) that applies to
non-cash balance benefits and a payment age that is the Participant’s attained
age (in whole years and months) as of the subject date; and


9.1.2    his Accrued Benefit (as otherwise is generally calculated under the
provisions of Subsection 2.1.1 above) shall not be less than the monthly amount
that would have applied to the Participant’s retirement benefit under the terms
of the plan from which the prior plan amount derives (as determined as of the
date that immediately precedes the date as of which the prior plan amount is
credited to the Participant’s Cash Balance Account and as if the Participant had
ceased accruing any further benefits under such plan as of such date) if such
benefit were paid in the form of a Single Life Annuity that commences as of the
later of the Participant’s 65th birthday or the subject date.


9.2    Transition Retirement Benefits. The provisions of this Section 9.2 shall
apply notwithstanding any other provision of the Plan.


9.2.1    When determined as of any date (for purposes of this Subsection 9.2.1,
the “subject date”), the Accrued Benefit Final Payment Amount (as is otherwise
generally calculated under the provisions of Subsection 7.2.1 above) of a
Transition Group Participant (as defined in Subsection 9.2.4(d) below) shall not
be less than: (a) if the subject date occurs on or after the Transition Group
Participant’s Normal Retirement Date or in any event is a date as of which a
retirement benefit could have commenced to the Transition Group Participant
under the terms of the Prior Pension Plan had the Prior Pension Plan continued
in effect unamended, the Transition Group Participant’s Prior Pension Plan
Amount determined as of the subject date under the provisions of Subsection
9.2.4(a) below; or (b) if the subject date occurs prior to the Transition Group
Participant’s Normal Retirement Date and is not a date as of which a retirement
benefit could have commenced to the Transition Group Participant under the terms
of the Prior Pension Plan had the Prior Pension Plan continued in effect
unamended, the product produced by multiplying (i) the Transition Group
Participant’s Prior Pension Plan Amount determined as of his 65th birthday under
the provisions of Subsection 9.2.4(a) below by (ii) a factor derived from Table
2 to the Plan as in effect immediately prior to January 1, 1997 that applies to
non-cash balance benefits and a payment age that is the Participant’s attained
age (in whole years


41

--------------------------------------------------------------------------------







and months) as of the subject date. In addition, when determined as of the
subject date, the Transition Group Participant’s Accrued Benefit (as is
otherwise generally calculated under the provisions of Subsection 2.1.1 above)
shall not be less than the Transition Group Participant’s Prior Pension Plan
Amount determined as of the later of his 65th birthday or the subject date under
the provisions of Subsection 9.2.4(a) below.


9.2.2    In no event shall the monthly amount of any death benefit provided
under Article 8 above to a surviving spouse of a Transition Group Participant
(as defined in Subsection 9.2.4(d) below), determined as if such benefit were
paid in the form of a monthly annuity for the life of the surviving spouse that
commences as of the date as of which such death benefit commences to be paid, be
less than the surviving spouse’s Prior Pension Plan Survivor Amount (as defined
in Subsection 9.2.4(b) below) when determined as of the applicable determination
date.


9.2.3    If a Transition Group Participant (as defined in Subsection 9.2.4(d)
below) whose Term of Employment (as defined in the Prior Pension Plan) at the
time he ceases to be an Employee is 15 or more years and who is not a Service
Pension Eligible Participant (as defined in Subsection 9.2.4(c) below) becomes
totally disabled (i.e., unable to perform the requirements of his job with the
Participating Companies) as a result of sickness or injury (other than by
accidental injury arising out of and in the course of employment as an Employee)
and, as a consequence of such disability, ceases to be an Employee, he shall be
entitled to receive a monthly disability benefit that commences on the day next
following the date he ceases to be an Employee by reason of his total disability
and is payable until the earliest of (1) the date on which he is no longer
disabled, (2) the date on which he attains age 65, (3) the date as of which his
retirement benefit under the Plan is paid or begins to be paid, or (4) the date
of his death. The monthly amount of the disability benefit provided under this
Subsection 9.2.3 to the Transition Group Participant shall be equal to the
monthly amount of the retirement benefit that he accrues under the Plan to the
date he ceases to be an Employee (determined as if such retirement benefit were
paid in the form of a Single Life Annuity that commences as of the Participant’s
65th birthday).


9.2.4    For purposes of this Section 9.2, the following terms shall have the
meanings set forth below.


(a)    “Prior Pension Plan Amount” means, with respect to any Transition Group
Participant and as of any date (for purposes of this paragraph (a), the “subject
date”), the monthly amount of the pension benefit to which the Transition Group
Participant would have been entitled under the Prior Pension Plan, determined as
if such benefit were paid in the form of a Single Life Annuity that commences as
of the subject date, if, subject to the adjustments set forth below (and except
as is otherwise noted below), (1) he had permanently ceased to be an Employee on
(and received no compensation and completed no service after) the earlier of the
latest date he ceased to be an Employee before the subject date or December 31,
1998 and (2) the Prior Pension Plan had continued in effect unamended except
that the applicable “averaging period” used to compute the Transition Group
Participant’s Adjusted Career Income under such plan shall be deemed to be the
60-month period ending on the earlier of the date he ceased to be an Employee or
December 31, 1998 and the Transition Group Participant’s “compensation” used
under the Prior Pension Plan for any period after December 30, 1993 shall be
deemed to be his Covered Compensation. Notwithstanding the foregoing, the
adjustments set forth in the following subparagraphs of this paragraph (a) shall
apply in determining the Transition Group Participant’s Prior Pension Plan
Amount.


(i)    The Transition Group Participant’s Prior Pension Plan Amount shall in no
event be deemed to be less than if it had been determined under the foregoing
provisions of this paragraph (a) except that the Transition Group Participant is
treated as permanently ceasing to be an Employee on (and as if he received no
compensation and completed no service after) January 31, 1992.


42

--------------------------------------------------------------------------------









(ii)    If the Transition Group Participant was a Special Eligibility
Participant (as defined in the Plan as in effect immediately prior to January 1,
1997 and reflecting a Participant who was eligible for an early retirement
“window” benefit that was offered in 1995 under the Plan), then his Prior
Pension Plan Amount shall in no event be deemed to be less than if it had been
determined under the foregoing provisions of this paragraph (a) but modified to
the extent provided under the terms of the Plan as in effect immediately prior
to January 1, 1997 by reason of the Participant being such a Special Eligibility
Participant.


(b)    “Prior Pension Plan Survivor Amount” means, with respect to a surviving
spouse of any Transition Group Participant and as of any date (for purposes of
this paragraph (b), the “subject date”), the monthly amount of the survivor
pension benefit to which the surviving spouse would have been entitled under the
Prior Pension Plan, determined as if such benefit were paid in the form of a
monthly annuity for the life of the surviving spouse that commences as of the
subject date, if: (i) the Transition Group Participant had died before the
commencement date of the Transition Group Participant’s pension benefit that had
accrued under the Prior Pension Plan; and (ii) the monthly amount of the
Transition Group Participant’s pension benefit that had accrued under the Prior
Pension Plan immediately prior to the date of his death, determined as if such
benefit were paid in the form of a Single Life Annuity that commenced
immediately prior to the subject date, had been equal to his Prior Pension Plan
Amount (determined as of the subject date).


(c)    “Service Pension Eligible Participant” means a Transition Group
Participant who either (i) has attained at least age 60 and has a Term of
Employment of at least 10 years, (ii) has attained at least age 55 and has a
Term of Employment of at least 20 years, (iii) has attained at least age 50 and
has a Term of Employment of at least 25 years, or (iv) has a Term of Employment
of at least 30 years (regardless of his age). Such Term of Employment shall, for
purposes of this paragraph (c), be determined under the terms of the Prior
Pension Plan except that section 4.1.8 of such plan shall be disregarded.


(d)    “Transition Group Participant” means a Participant who meets either the
conditions of subparagraph (i) below or the conditions of subparagraph (ii)
below:


(i)    A Participant meets the conditions of this subparagraph (i) if (A) he on
December 31, 1993 was a Covered Employee, (B) he had completed by December 31,
1993 at least five full years of Vesting Service, and (C) either his Term of
Employment (as defined in the Prior Pension Plan) on December 31, 1993 was at
least 20 full years or the sum of his attained age and Term of Employment on
December 31, 1993 (in actual years, months, and days) totaled at least 65 full
years.


(ii)A Participant meets the conditions of this subparagraph (ii) if (A) he on
December 31, 1993 was an Employee and was then a participant in the defined
benefit pension plan sponsored by the Company that was then named the Cincinnati
Bell Pension Plan (for purposes of this subparagraph (ii), the “CBPP”), (B) he
had completed by December 31, 1993 at least five full years of vesting service
under the CBPP, and (C) either his Term of Employment (as defined in the CBPP as
in effect on December 31, 1993) on December 31, 1993 was at least 20 full years
or the sum of his attained age and Term of Employment on December 31, 1993 (in
actual years, months, and days) totaled at least 65 full years.


9.3    Transition Death Benefits.


9.3.1    Subject to the terms of the following subsections of this Section 9.3,
in the event of the death of a Participant who was a Participant in the Prior
Death Benefit Plan on December 30, 1993, such Participant’s beneficiaries shall
be entitled to receive the same death benefit, and in the same form and amount,


43

--------------------------------------------------------------------------------







which they would have been entitled to receive if the Prior Death Benefit Plan
had continued in effect unamended, except that (a) no burial expenses or other
expenses incident to the death of the Participant shall be paid and (b) the
payment of such death benefit shall only be made in the form of a single sum
cash payment.


9.3.2    For purposes of this Section 9.3, except as provided below, the “Prior
Death Benefit Plan” means those provisions of the Prior Pension Plan which dealt
with the death benefits provided under section 5 of the Prior Pension Plan.
However, for purposes of determining the amount of death benefit payable under
the Prior Death Benefit Plan, a Participant’s “Wages” shall be deemed to be:


(a)    if the Participant was on an active payroll of a Participating Company on
December 31, 1993, his rate of base pay plus differentials from the
Participating Companies as in effect on such date (or, if the Participant on
such date was on a disability or other leave of absence, the rate of base pay
plus differentials which would have been in effect on such date if he had
returned from such leave on such date) plus the commissions, team awards, and
bonuses paid the Participant by the Participating Companies during 1993, but
excluding any overtime or vacation buy back of the Participant; or


(b)    if the Participant was not on an active payroll of a Participating
Company on December 31, 1993, his rate of base pay plus differentials from the
Participating Companies as in effect on the latest date prior to December 31,
1993 on which he was on such an active payroll (or, if the Participant on such
pre-December 31, 1993 date was on a disability or other leave of absence, the
rate of base pay plus differentials which would have been in effect on such
pre-December 31, 1993 date if he had returned from such leave on such date) plus
the commissions, team awards, and bonuses paid the Participant by the
Participating Companies during the twelve consecutive month period ending on the
latest date prior to December 31, 1993 on which the Participant was on such an
active payroll, but excluding any overtime or vacation buy back of the
Participant.


9.3.3    Notwithstanding any other provision of the Plan (or the Prior Death
Benefit Plan), the amount of any death benefit that becomes payable under the
foregoing subsections of this Section 9.3 (and under the Prior Death Benefit
Plan) with respect to any person who (a) is or was a participant in the Plan,
(b) did not have his employment with the Affiliated Employers end prior to July
1, 1989, and (c) dies on or after January 1, 2008 shall not in any event exceed
$15,000 (or, if less, the amount of such death benefit that would apply in the
absence of the provisions of this Subsection 9.3.3).








44

--------------------------------------------------------------------------------









ARTICLE 10


MAXIMUM RETIREMENT BENEFIT LIMITATIONS


10.1    Maximum Plan Benefit.
10.1.1    General Rules. Subject to the other provisions of this Section 10.1
but notwithstanding any other provision of this Plan to the contrary, in no
event, during any limitation year, shall the annual amount of a Participant’s
retirement benefit accrued or payable at any time under this Plan, when
expressed in the form of a Single Life Annuity and in accordance with the
adjustments described in the following provisions of this Section 10.1, exceed
the maximum permissible benefit. For purposes of this Section 10.1 and subject
to the adjustments described in the following provisions of this Section 10.1,
the “maximum permissible benefit” is the lesser of the defined benefit dollar
limitation, as defined in paragraph (a) of this Subsection 10.1.1, or the
defined benefit compensation limitation, as defined in paragraph (b) of this
Subsection 10.1.1.
(a)    Defined Benefit Dollar Limitation. For purposes of this Section 10.1, the
“defined benefit dollar limitation” is $160,000, as adjusted, effective January
1 of each calendar year, under section 415(d) of the Code in such manner as the
Secretary of the Treasury or his delegate shall prescribe. A limitation as
adjusted under Code section 415(d) as of the January 1 of any calendar year
shall apply to the limitation year ending with or within such calendar year.
(b)    Defined Benefit Compensation Limitation. For purposes of this Section
10.1 and subject to subparagraphs (i) and (ii) of this paragraph (b), the
“defined benefit compensation limitation” is 100% of the Participant’s average
annual compensation received during the three consecutive calendar years which
produce the highest dollar result (or, for any limitation year prior to the
limitation year that commences as of January 1, 2006, 100% of the Participant’s
average annual compensation received during the three consecutive calendar years
both during which he is a Participant in the Plan and which produce the highest
dollar result).
(i)    Notwithstanding the foregoing provisions of this paragraph (b), if the
Participant is an Employee for less than three consecutive calendar years (or,
for any limitation year prior to the limitation year that commences as of
January 1, 2006, if the Participant is both an Employee and a Participant for
less than three consecutive calendar years), the Participant’s “defined benefit
compensation limitation” shall for purposes of this Section 10.1 be deemed to be
the quotient obtained by dividing (1) the Participant’s compensation received
during the Participant’s longest consecutive period of service as an Employee
(or, for any limitation year prior to the limitation year that commences as of
January 1, 2006, the Participant’s compensation received during the
Participant’s longest consecutive period of service as both an Employee and a
Participant) by (2) the number of years in that period (including fractions of
years, but not less than one year).
(ii)    For purposes of the foregoing provisions of this paragraph (b), if the
Participant ceases to be an Employee and is subsequently rehired as an Employee,
all years for which the Participant performs no services as an Employee and
receives no compensation for his services as an Employee (for purposes of this
subparagraph (ii), the “break period”) shall be ignored in determining the
Participant’s defined benefit compensation limitation and the year of service
immediately prior to and the year of service immediately after the break period
shall be treated as if they were consecutive.


45

--------------------------------------------------------------------------------







10.1.2    Necessary Terms. For purposes of the restrictions and rules set forth
in this Section 10.1, the terms set forth in the following paragraphs of this
Subsection 10.1.2 shall apply.
(a)    A Participant’s “compensation” shall refer to his Compensation as defined
in Section 10.3 below.
(b)    The “limitation year” for purposes of the restrictions under this Section
10.1 shall be the Plan Year.
10.1.3    Procedures for Applying Limitation. This Subsection 10.1.3 describes
the adjustments that are made in a Participant’s retirement benefit accrued or
payable under the Plan, in the defined benefit dollar limitation, and in the
defined benefit compensation limitation when determining whether such retirement
benefit meets the requirements of Subsection 10.1.1 above. For any limitation
year, the Participant’s retirement benefit accrued or payable at any time under
the Plan shall be limited to the extent necessary so that, if such limit would
be deemed to have applied under the provisions of the Plan that do not include
the provisions of this Section 10.1, the annual amount of the actual equivalent
benefit-form Single Life Annuity determined in Step 1 below cannot and shall not
exceed the lesser of the annual amount of the maximum equivalent age-adjusted
Single Life Annuity determined in Step 2 below or the annual amount of the
maximum equivalent compensation-adjusted Single Life Annuity determined in Step
3 below.
(a)    Step 1: This Step 1 determines the annual amount of a hypothetical Single
Life Annuity that, if it were paid to the Participant and commenced as of the
commencement date of the Participant’s actual retirement benefit under the Plan
(for purposes of this Subsection 10.1.3, the “actual commencement date”), would
have an annual amount calculated in accordance with subparagraphs (i) and (ii)
of this paragraph (a). Such hypothetical Single Life Annuity is referred to in
this Section 10.1 as the Participant’s “actual equivalent benefit-form Single
Life Annuity.”
(i)    When the form of the Participant’s actual retirement benefit under the
Plan is a Single Life Annuity or a Qualified Joint and Survivor Annuity that
commences as of the actual commencement date, then the annual amount of the
actual equivalent benefit-form Single Life Annuity shall be equal to the annual
amount that would apply to the Participant’s actual retirement benefit under the
Plan (that is paid in the form of a Single Life Annuity or a Qualified Joint and
Survivor Annuity that commences as of the actual commencement date) if the
provisions of this Section 10.1 were disregarded.
(ii)    When the form of the Participant’s actual retirement benefit under the
Plan is a single sum payment (which is the only form of benefit other than a
Single Life Annuity or a Qualified Joint and Survivor Annuity available under
the Plan) that is made as of the actual commencement date, then the annual
amount of the actual equivalent benefit-form Single Life Annuity shall be equal
to the greatest of:
(A)    the annual amount that would make the actual equivalent benefit-form
Single Life Annuity actuarially equivalent to the Participant’s actual
retirement benefit under the Plan (that is paid in the form of a single sum
payment that is made as of the actual commencement date) if the provisions of
this Section 10.1 did not apply and if the actuarial assumptions used to
determine such actuarial equivalence were the combination of the interest rate
assumption and the mortality assumption that is specified and would be used
under the other provisions of the Plan for determining the actuarial equivalence
of two benefits whose only difference is one is paid in the form of an Annuity
and the other is paid in the form of a single sum payment;


46

--------------------------------------------------------------------------------







(B)    the annual amount that would make the actual equivalent benefit-form
Single Life Annuity actuarially equivalent to the Participant’s actual
retirement benefit under the Plan (that is paid in the form of a single sum
payment that is made as of the actual commencement date) if the provisions of
this Section 10.1 did not apply and if the actuarial assumptions used to
determine such actuarial equivalence were the applicable interest rate and the
applicable mortality assumption (as such terms are defined in Subsection 10.1.4
below). Notwithstanding the foregoing, the reference to “the applicable interest
rate” in the immediately preceding sentence shall be deemed to be a reference to
“an interest rate of 5.5% per annum” if the Participant’s actual retirement
benefit under the Plan is paid in the form of a single sum payment as of any
date that occurs during a Plan Year that begins on or after January 1, 2004; or
(C)    if and only if the Participant’s actual retirement benefit under the Plan
is paid in the form of a single sum payment as of any date that occurs during a
Plan Year that begins on or after January 1, 2006, the quotient produced by
dividing (1) the annual amount that would make the actual equivalent
benefit-form Single Life Annuity actuarially equivalent to the Participant’s
actual retirement benefit under the Plan (that is paid in the form of a single
sum payment that is made as of the actual commencement date) if the provisions
of this Section 10.1 did not apply and if the actuarial assumptions used to
determine such actuarial equivalence were the applicable interest rate and the
applicable mortality assumption (as such terms are defined in Subsection 10.1.4
below) by (2) 1.05.
(b)    Step 2: This Step 2 determines the annual amount of a hypothetical Single
Life Annuity that, if it were paid to the Participant and commenced as of the
actual commencement date, would have an annual amount calculated in accordance
with subparagraphs (i), (ii), and (iii) of this paragraph (b). Such hypothetical
Single Life Annuity is referred to in this Section 10.1 as the Participant’s
“maximum equivalent age-adjusted Single Life Annuity.”
(i)    If the actual commencement date occurs before the date the Participant
first attains age 65 and on or after the date on which the Participant first
attains age 62, then the annual amount of the maximum equivalent age-adjusted
Single Life Annuity shall be equal to the defined benefit dollar limitation set
forth in Subsection 10.1.1(a) above (as adjusted for the limitation year that
includes the actual commencement date).
(ii)    If the actual commencement date occurs before the date on which the
Participant first attains age 62, then the annual amount of the maximum
equivalent age-adjusted Single Life Annuity shall be equal to the lesser of:
(A)    the product obtained by multiplying (1) the defined benefit dollar
limitation set forth in Subsection 10.1.1(a) above (as adjusted for the
limitation year that includes the actual commencement date) by (2) a fraction
that has a numerator equal to the annual amount of the Participant’s actual
retirement benefit under the Plan that would apply if it was paid in the form of
a Single Life Annuity that commences as of the actual commencement date and if
the provisions of this Section 10.1 were disregarded and a denominator equal to
the annual amount of the Participant’s actual retirement benefit under the Plan
that would apply if it was paid in the form of a Single Life Annuity that
commences as of the date on which the Participant first attains age 62 and if
the provisions of this Section 10.1 were disregarded; or
(B)    the annual amount that would make the maximum equivalent age-adjusted
Single Life Annuity actuarially equivalent to a hypothetical retirement benefit
that would apply to the Participant under the Plan if it was paid in the form of
a Single Life Annuity that commences as of the


47

--------------------------------------------------------------------------------







date on which the Participant first attains age 62, if its annual amount were
the defined benefit dollar limitation set forth in Subsection 10.1.1(a) above
(as adjusted for the limitation year that includes the actual commencement
date), and if the actuarial assumptions used to determine such actuarial
equivalence were an interest rate of 5% per annum and the applicable mortality
assumption (as such term is defined in Subsection 10.1.4 below and applied by
expressing the Participant’s age based on completed months as of the actual
commencement date). Notwithstanding the foregoing provisions of this clause (B),
the actuarial assumptions referred to in the immediately preceding sentence
shall not reflect the probability of the Participant’s death between the actual
commencement date and the date on which the Participant first attains age 62 to
the extent that the Participant’s retirement benefit under the Plan will not be
forfeited upon the death of the Participant.
(iii)    If the actual commencement date occurs after the date on which the
Participant first attains age 65, then the annual amount of the maximum
equivalent age-adjusted Single Life Annuity shall be equal to the lesser of:
(A)    the product obtained by multiplying (1) the defined benefit dollar
limitation set forth in Subsection 10.1.1(a) above (as adjusted for the
limitation year that includes the actual commencement date) by (2) a fraction
that has a numerator equal to the annual amount of the Participant’s actual
retirement benefit under the Plan that would apply if the Participant
permanently ceased to be an Employee when he first attained age 65, if it was
paid in the form of a Single Life Annuity that commences as of the actual
commencement date, and if the provisions of this Section 10.1 were disregarded
and a denominator equal to the annual amount of the Participant’s actual
retirement benefit under the Plan that would apply if the Participant
permanently ceased to be an Employee when he first attained age 65, if it was
paid in the form of a Single Life Annuity that commences as of the date on which
the Participant first attains age 65, and if the provisions of this Section 10.1
were disregarded; or
(B)    the annual amount that would make the maximum equivalent age-adjusted
Single Life Annuity actuarially equivalent to a hypothetical retirement benefit
that would apply to the Participant under the Plan if it was paid in the form of
a Single Life Annuity that commences as of the date on which the Participant
first attains age 65, if its annual amount were the defined benefit dollar
limitation set forth in Subsection 10.1.1(a) above (as adjusted for the
limitation year that includes the actual commencement date), and if the
actuarial assumptions used to determine such actuarial equivalence were an
interest rate of 5% per annum and the applicable mortality assumption (as such
term is defined in Subsection 10.1.4 below and applied by expressing the
Participant’s age based on completed months as of the actual commencement date).
Notwithstanding the foregoing provisions of this clause (B), the actuarial
assumptions referred to in the immediately preceding sentence shall not reflect
the probability of the Participant’s death between the date on which the
Participant first attains age 65 and the actual commencement date to the extent
that the Participant’s retirement benefit under the Plan will not be forfeited
upon the death of the Participant between the date on which the Participant
first attains age 65 and the actual commencement date.
(c)    Step 3: This Step 3 determines the annual amount of a hypothetical Single
Life Annuity that, if it were paid to the Participant and commenced as of the
actual commencement date, would have an annual amount calculated in accordance
with the last sentence of this paragraph (c). Such hypothetical Single Life
Annuity is referred to in this Section 10.1 as the Participant’s “maximum
equivalent compensation-adjusted Single Life Annuity.” In all cases, the annual
amount of the maximum equivalent compensation-adjusted Single Life Annuity shall
be equal to the defined benefit compensation limitation set forth in Subsection
10.1.1(b) above that applies to the Participant.


48

--------------------------------------------------------------------------------







10.1.4    Applicable Interest Rate and Applicable Mortality Assumption.
(a)    For purposes of this Section 10.1, the “applicable interest rate” means,
with respect to adjusting any benefit or limitation applicable to any single sum
form of benefit, an interest rate determined as follows.
(i)    When the commencement date of the benefit occurs during any limitation
year that begins prior to January 1, 2008, the applicable interest rate shall be
the annual interest rate on 30-year Treasury securities for the fifth calendar
month which precedes the first calendar month included in the Plan Year in which
falls such commencement date and as such rate is published (in a revenue ruling,
notice, or other written form) by the Internal Revenue Service under Code
section 417(e)(3) for such month.
(ii)    When the commencement date of the benefit occurs during any limitation
year that begins on or after January 1, 2008, the applicable interest rate shall
be the adjusted first, second, and third segment rates (as such terms are
defined in Code section 417(e)(3)(D)) applied under rules similar to the rules
of Code section 430(h)(2)(C) for the fifth calendar month which precedes the
first calendar month included in the Plan Year in which falls such commencement
date and as such rate is published (in a revenue ruling, notice, or other
written form) by the Internal Revenue Service under Code section 417(e)(3) for
such month.
(b)    Also for purposes of this Section 10.1, the “applicable mortality
assumption” means, with respect to adjusting any benefit or limitation of a
retirement benefit, a mortality assumption determined as follows.
(i)    When the commencement date of the benefit occurs during any limitation
year that begins prior to January 1, 2009, the applicable mortality assumption
shall be based on the mortality table prescribed by the Secretary of the
Treasury or his delegate as the applicable mortality table under section 415(b)
of the Code as of the date as of which the applicable benefit is paid
(determined without regard to any change in the mortality table prescribed in
Code section 415(b) that is made under the Worker, Retiree, and Employer
Recovery Act of 2008). Such table is based on the prevailing commissioners’
standard table, described in section 807(d)(5)(A) of the Code, used to determine
reserves for group annuity contracts, without regard to any other subparagraph
of section 807(d)(5) of the Code. In accordance with the immediately preceding
two sentences:
(A)    for Plan benefits with commencement dates prior to January 1, 2009 and on
or after December 31, 2002, the mortality table referred to in such preceding
sentences shall be deemed to be the mortality table prescribed in Revenue Ruling
2001-62; and
(B)    for Plan benefits with commencement dates prior to December 31, 2002, the
mortality table referred to in such preceding sentences shall be deemed to be
the mortality table prescribed in Revenue Ruling 95-6.
(ii)    When the commencement date of the benefit occurs during any limitation
year that begins on or after January 1, 2009, the applicable mortality
assumption shall be determined under the mortality table published by the
Internal Revenue Service under Code section 417(e)(3) for such limitation year.
In accordance with the immediately preceding sentence:


49

--------------------------------------------------------------------------------







(A)    the applicable mortality assumption for any applicable Plan benefit with
a commencement date that occurs in the limitation year beginning in 2009, 2010,
2011, 2012, or 2013 (but no later limitation year) shall be determined under the
column labeled “Unisex” of the applicable mortality tables that apply to the
specific limitation year (the limitation year beginning in 2009, 2010, 2011,
2012, or 2013) in which such commencement date occurs as such tables are
published in the appendix to the Internal Revenue Service’s Notice 2008-85; and
(B)    the applicable mortality assumption for any applicable Plan benefit with
a commencement date that occurs in a limitation year beginning in 2014 or 2015
(but no later limitation year) shall be determined under the column labeled
“Unisex” of the applicable mortality tables that apply to the specific
limitation year (the limitation year beginning in 2014 or 2015) in which such
commencement date occurs as such tables are published in the appendix to the
Internal Revenue Service’s Notice 2013-49;
(C)    the applicable mortality assumption for any applicable Plan benefit with
a commencement date that occurs in a limitation year beginning in 2016 (but no
later limitation year) shall be determined under the column labeled “Unisex” of
the mortality table that is published in the appendix to the Internal Revenue
Service’s Notice 2015-53; and
(D)    the applicable mortality assumption for any applicable Plan benefit with
a commencement date that occurs in a limitation year later than the limitation
year beginning in 2016 shall be determined under the applicable mortality table
published (in a revenue ruling, notice, or other written form) by the Internal
Revenue Service under Code section 417(e)(3) for such later limitation year.
10.1.5    Reduction for Participation or Service of Less Than Ten Years.
(a)    In the case of a Participant who has less than ten years of participation
in this Plan when his retirement benefit under the Plan commences, the defined
benefit dollar limitation shall be adjusted for all purposes of this Section
10.1 (including for purposes of determining the maximum equivalent age-adjusted
Single Life Annuity described in Step 2 of Subsection 10.1.3 above) so as to be
equal to the defined benefit dollar limitation (determined without regard to
this Subsection 10.1.5) multiplied by a fraction. The numerator of such fraction
is the Participant’s years (and any fraction thereof) of participation in the
Plan at the time his benefit commences (or 1, if greater), and its denominator
is ten.
(b)    Further, in the case of a Participant who has less than ten years of
Vesting Service as of the date on which his retirement benefit under the Plan
commences, the defined benefit compensation limitation shall be adjusted for all
purposes of this Section 10.1 (including for purposes of determining the maximum
equivalent compensation-adjusted Single Life Annuity described in Step 3 of
Subsection 10.1.3 above) so as to be equal to such limitation (determined
without regard to this Subsection 10.1.5) multiplied by a fraction. The
numerator of such fraction is the Participant’s years of Vesting Service as of
the date his benefit commences (or 1, if greater), and its denominator is ten.
10.1.6    Preservation of Prior Plan Benefits. Notwithstanding any of the
foregoing provisions of this Section 10.1, in no event shall the foregoing
provisions of this Section 10.1 cause by themselves a Participant’s Accrued
Benefit (or the annual or lump sum amount of a Participant’s actual retirement
benefit under the Plan) to be less than his Accrued Benefit determined as of (or
the annual or lump sum amount that would apply to his actual retirement benefit
if the Participant had earned no additional benefit amount after


50

--------------------------------------------------------------------------------







and in fact had ceased to be a Covered Employee no later than) December 31,
2007, to the extent such Accrued Benefit (or such annual or lump sum amount of
his actual retirement benefit) is determined solely on the basis of the
provisions of the Plan that were both adopted and in effect before April 5, 2007
(including the provisions of the Plan that then reflected the requirements of
section 415 of the Code).
10.1.7    Combining of Plans. If any other defined benefit plans (as defined in
section 414(j) of the Code) in addition to this Plan are maintained by one or
more Affiliated Employers, then the limitations set forth in this Section 10.1
shall be applied as if this Plan and such other defined benefit plans are a
single plan. If any reduction or adjustment in a Participant’s retirement
benefit is required by this Section 10.1, such reduction or adjustment shall
when necessary be made to the extent possible under any of such other defined
benefit plan or plans in which the Participant actively participated (i.e.,
performed service which is taken into consideration in determining the amount of
his benefit under the benefit formulas of the other plan or plans) at a later
point in time (that occurs by the end of the applicable limitation year) than
the latest point in time (that occurs by the end of the applicable limitation
year) at which he actively participated in this Plan (provided such other plan
or plans provide for such adjustment in such situation). To the extent still
necessary, such adjustment shall be made under this Plan.
10.1.8    IRS Regulations Issued Under Code Section 415. For any limitation year
that begins on or after January 1, 2008, the provisions of the final regulations
issued by the Internal Revenue Service under Code section 415 shall, to the
extent and only to the extent they provide details as to the manner in which any
of the requirements set forth in the foregoing provisions of this Section 10.1
are to be applied (such as details as to the application of such requirements
when benefits are transferred to this Plan from another plan, when multiple
commencement dates of a Participant’s Plan benefit are involved, or when an
Affiliated Employer that maintains another defined benefit plan loses its status
as an Affiliated Employer), be deemed to be incorporated into this Section
10.1.    
10.2    Restrictions on Benefits Payable to Certain Highly Compensated
Participants. The provisions set forth in this Section 10.2 shall apply
notwithstanding any other provisions of this Plan.


10.2.1    In the event of the termination of the Plan, the benefit otherwise
payable under the Plan to any Participant who is a Highly Compensated Employee
(or a Former Highly Compensated Employee) with respect to the Plan Year in which
such Plan termination occurs shall be limited to a benefit which is
nondiscriminatory under section 401(a)(4) of the Code. To the extent necessary
and permitted under the provisions of Subsection 16.4.2(d) below, any assets
otherwise allocable upon the Plan’s termination under Section 16.4 below to a
Participant who is a Highly Compensated Employee (or Former Highly Compensated
Employee) for the Plan Year in which the Plan’s termination occurs shall be
reallocated to other Participants so that this provision is not violated.


10.2.2    Subject to the provisions of Subsections 10.2.3 and 10.2.4 below,
prior to the complete termination of the Plan and distribution of all Plan
assets, the payments made during any Plan Year to a Participant who is a
Restricted Participant (as defined in Subsection 10.2.5 below) for such Plan
Year shall be restricted to the extent necessary so that such payments do not
exceed the payments that would be made for such Plan Year if the Participant’s
remaining Accrued Benefit under the Plan was being paid in the form of a Single
Life Annuity.


10.2.3    Subject to the provisions of Subsection 10.2.4 below but
notwithstanding the provisions of Subsection 10.2.2 above, prior to the complete
termination of the Plan and distribution of all Plan assets, the retirement
benefit payments made during any Plan Year to a Participant who is a Restricted


51

--------------------------------------------------------------------------------







Participant (as defined in Subsection 10.2.5 below) for such Plan Year may
exceed the limit set forth in Subsection 10.2.2 above to the extent the method
under which the Participant’s retirement benefit is being paid calls for such
payments, provided that the Plan and the Participant establish an agreement
which meets the following provisions of this Subsection 10.2.3 in order to
secure repayment to the Plan of any amount necessary for the distribution of
assets upon the Plan’s termination required to satisfy section 401(a)(4) of the
Code.


(a)    During any such Plan Year, the amount that may be required to be repaid
to the Plan by the Participant is the restricted amount. For this purpose, the
“restricted amount” means the excess of the accumulated amount of the retirement
benefit payments made to the Participant under the Plan over the accumulated
amount of the Participant’s nonrestricted limit. The Participant’s
“nonrestricted limit” for this purpose means the retirement benefit payments
that could have been made to the Participant under the Plan, commencing when
retirement benefit payments initially commenced to the Participant under the
Plan, had the Participant received his retirement benefit in the form of a
Single Life Annuity. Further, an “accumulated amount” means, with respect to any
payment, the amount of such payment plus interest thereon from the date of such
payment (or the date such payment would have been made) to the date of the
determination of the restricted amount, compounded annually from the date of
such payment (or the date such payment would have been made), at the rate
determined under section 411(c)(2)(C) of the Code in effect on the date of the
determination of the restricted amount.


(b)    In order to secure the Participant’s repayment obligation to the Plan of
the restricted amount, prior to receipt of a distribution from the Plan the
Participant must agree that upon distribution the Participant shall promptly
deposit in escrow with an acceptable depositary property having a fair market
value equal to at least 125% of the restricted amount. The obligation of the
Participant under the repayment agreement alternatively can be secured or
collateralized by posting a bond equal to at least 100% of the restricted
amount. For this purpose, the bond must be furnished by an insurance company,
bonding company, or other surety approved by the U.S. Treasury Department as an
acceptable surety for federal bonds. As another alternative, the Participant’s
obligation under the repayment agreement can be secured by a bank letter of
credit in an amount equal to at least 100% of the restricted amount.


(c)    Amounts in the escrow account in excess of 125% of the restricted amount
may be withdrawn for the Participant. Similar rules apply to the release of any
liability in excess of 100% of the restricted amount where the repayment
obligation has been secured by a bond or a letter of credit. If, however, the
market value of the property in the escrow account falls below 110% of the
restricted amount, the Participant is obligated to deposit additional property
to bring the value of the property held by the depositary up to 125% of the
restricted amount. In addition, the Participant may be given the right to
receive any income from the property placed in escrow, subject to the obligation
to maintain the value of the property as described.


(d)    A depositary may not redeliver to the Participant (or any other party
claiming through the Participant) any property held under such an agreement,
other than amounts in excess of 125% of the restricted amount, and a surety or
bank may not release any liability on such a bond or letter of credit, unless
the Committee certifies to the depositary, surety, or bank that the Participant
(or the Participant’s estate) is no longer obligated to repay to the Plan any
amount under the agreement. The Committee shall make such a certification if at
any time after the distribution commences either that any of the conditions of
Subsection 10.2.4 below are met or that the Plan has terminated and the benefit
received by the Participant is nondiscriminatory under section 401(a)(4) of the
Code. Such a certification by the Committee terminates the agreement between the
Participant and the Plan. Further, a depository will deliver any property held
under such an agreement, and a surety or bank will deliver any portion of such a
bond or letter of credit, to


52

--------------------------------------------------------------------------------







the Plan if the Committee certifies to the depository, surety, or bank that the
Participant (or the Participant’s estate) is required to repay any amount under
the agreement. The complete delivery of all property held under such an
agreement, or the complete release or delivery of all portions of such a bond or
letter of credit, to the Participant (or the Participant’s estate) and/or the
Plan shall terminate the agreement between the Participant and the Plan.


10.2.4    The restrictions set forth in Subsections 10.2.2 and 10.2.3 above
shall not apply to any Participant if either: (a) after payment to such
Participant of all benefits payable to him under the Plan, the present value of
all assets of the Plan equals or exceeds 110% of the then present value of the
Plan’s current liabilities; (b) the present value of such Participant’s
retirement benefit under the Plan is less than 1% of the then value of the
Plan’s current liabilities before the distribution; or (c) the present value of
such Participant’s retirement benefit under the Plan is $5,000 or less. For
purposes of the immediately preceding sentence, the Plan’s “current liabilities”
will be deemed to be: (a) as of any date that occurs on or after January 1,
2008, all benefits accrued or earned under the Plan as determined for purposes
of Code section 430(d)(1) of the Code (as created under the Pension Protection
Act of 2006 (for purposes of this Section 10.2.4, the “PPA”)); or (b) as of any
date that occurs prior to January 1, 2008, the Plan’s current liabilities as
defined in Code section 412(1)(7) (as in effect before the adoption of the PPA).


10.2.5    For purposes of Subsections 10.2.2 through 10.2.4 above, a Participant
shall be considered a “Restricted Participant” for any Plan Year if he is one of
the 25 Highly Compensated and Former Highly Compensated Employees for such Plan
Year with the greatest compensation (as defined in Section 10.3 below). In
determining which of the Highly Compensated and Former Highly Compensated
Employees for any Plan Year have the 25 greatest compensations, the compensation
to be considered for any such Highly Compensated or Former Highly Compensated
Employee shall be the highest compensation he received in such Plan Year or any
other Plan Year under which his compensation and/or ownership in an Affiliated
Employer made him a Highly Compensated or Former Highly Compensated Employee for
the subject Plan Year.


10.3    Compensation. The “Compensation” of an Employee, as defined in this
Section 10.3, refers to the Employee’s compensation as used throughout the
provisions of this Article 10, and to the Employee’s compensation or
remuneration as referred to in any other provision of this Plan (or any other
plan that is merged into this Plan or transfers assets and liabilities to this
Plan) that otherwise fails to define such term. For such purposes, an Employee’s
“Compensation” means, for any specified period, the amount determined in
accordance with the following subsections of this Section 10.3.
10.3.1    Subject to Subsections 10.3.2, 10.3.3, 10.3.4, and 10.3.5 below, the
Employee’s “Compensation” for any specified period shall mean his wages,
salaries, fees for professional services, and other amounts paid (without regard
to whether or not an amount is paid in cash), during such specified period, for
personal services actually rendered in the course of employment with the
Affiliated Employers, to the extent that the amounts are includible in gross
income for Federal income tax purposes. These amounts include, but are not
limited to, commissions paid to salespersons, compensation for services on the
basis of a percentage of profits, commissions on insurance premiums, tips,
bonuses, fringe benefits, and reimbursements or other expense allowances under a
nonaccountable plan as described in Treasury Regulations section 1.62-2(c).
10.3.2    Notwithstanding the provisions of Subsection 10.3.1 above, in no event
shall the Employee’s “Compensation” for any specified period include any of the
items described in the following paragraphs of this Subsection 10.3.2:


53

--------------------------------------------------------------------------------







(a)    contributions (other than elective contributions described in Code
section 402(e)(3), Code section 408(k)(6), Code section 408(p)(2)(A)(i), or Code
section 457(b)) made by an Affiliated Employer to a plan of deferred
compensation (including a simplified employee pension described in Code section
408(k) or a simple retirement account described in Code section 408(p), and
whether or not qualified) to the extent that the contributions are not
includible in the gross income of the Employee for Federal income tax purposes
and with respect to the taxable year in which contributed. In addition, any
distributions from a plan of deferred compensation (whether or not qualified)
are not considered as the Employee’s “Compensation” for any specified period,
regardless of whether such amounts are includible in the gross income of the
Employee for Federal income tax purposes when distributed. However, any amounts
received by the Employee pursuant to a nonqualified unfunded deferred
compensation plan shall be considered as his “Compensation” in the year the
amounts are actually received, but only to the extent such amounts are
includible in the Employee’s gross income for Federal income tax purposes;
(b)    amounts realized from the exercise of a nonstatutory option (which is an
option other than a statutory option as defined in Code section 1.421-1(b)), or
when restricted stock or other property held by the Employee either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture
(pursuant to Code section 83 and Treasury Regulations promulgated under section
83 of the Code);
(c)    amounts realized from the sale, exchange, or other disposition of stock
acquired under a statutory stock option (as defined in Code section 1.421-1(b));
(d)    other amounts that receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee for Federal income tax purposes
and are not salary reduction amounts that are described in section 125 of the
Code); and
(e)    other items of remuneration that are similar to any of the items listed
in paragraphs (a) through (d) above.
10.3.3    Also notwithstanding the provisions of Subsection 10.3.1 above, the
Employee’s “Compensation” for any specified period that begins on or after
January 1, 2008 shall not in any event include any wages or other compensation
paid after he has ceased to be an Employee, unless such wages or other
compensation is paid within 2-1/2 months after (or, if later, by the end of the
Plan Year in which) he has ceased to be an Employee and reflects either:
(a)    a payment that, absent his severance from employment with the Affiliated
Employers, would have been paid to him while he was an Employee and would have
been regular compensation for services during his regular working hours,
compensation for services outside his regular working hours (such as overtime or
shift differentials), commissions, bonuses, or similar compensation;
(b)    a payment under a nonqualified unfunded deferred compensation plan, but
only if the payment would have been made on its actual date of payment even if
the Employee had not ceased to be an Employee and only to the extent that the
payment is includible in his gross income for Federal income tax purposes; or
(c)    a payment for accrued bona fide sick, vacation, or other leave, but only
if he would have been able to use the leave if he had not ceased to be an
Employee.


54

--------------------------------------------------------------------------------







In no event, even if paid within 2-1/2 months after (or, if later, by the end of
the Plan Year in which) he has ceased to be an Employee, shall any payment of
severance pay, or any nonqualified unfunded deferred compensation plan payment
(unless explicitly described in the immediately preceding sentence), that is
made after the Employee ceases to be an Employee be treated as part of the
Employee’s “Compensation” for any period that begins on or after January 1, 2008
under the provisions of this Subsection 10.3.3.
10.3.4    In addition to the amounts included in the Employee’s “Compensation”
for any specified period under Subsections 10.3.1 through 10.3.3 above, and
notwithstanding such paragraphs, the Employee’s “Compensation” for any period
shall also include any amounts which are not treated as the Employee’s
“Compensation” for such specified period under Subsections 10.3.1 through 10.3.3
above solely because such amounts are considered elective contributions that are
made by an Affiliated Employer on behalf of the Employee and are not includable
in the Employee’s gross income for Federal income tax purposes by reason of
section 125, 402(e)(3), 402(h), and/or 132(f)(4) of the Code (i.e., elective
contributions under a cafeteria plan, a cash or deferred arrangement in a profit
sharing plan, a simplified employee pension plan, or an arrangement under which
qualified transportation fringes can be chosen) or any other types of deferred
compensation or contributions described in Code section 414(s)(2) or Treasury
Regulations section 1.414(s)-1(c)(4); except that the treating of elective
contributions that are not includable in gross income under Code section
132(f)(4) as part of the Employee’s Compensation shall only apply when the
specified period begins on or after January 1, 2000.
10.3.5    Finally, notwithstanding any of the foregoing subsections of this
Section 10.3, the “Compensation” of the Employee for any twelve consecutive
month period which is taken into account under any other provision of the Plan
will not exceed: (a) for any such twelve consecutive month period that begins in
2002 or a later calendar year, the dollar amount set forth in section
401(a)(17)(A) of the Code, as such amount is adjusted under section
401(a)(17)(B) of the Code by the Secretary of the Treasury or his delegate for
the calendar year in which such twelve consecutive month period begins; (b) for
any such twelve consecutive month period that begins in 2000 or 2001, $170,000;
(c) for any such twelve consecutive month period that begins in 1997, 1998, or
1999, $160,000; or (d) for any such twelve consecutive month period that begins
in 1996 or an earlier calendar year, $150,000.
10.4    Former Highly Compensated Employee. For purposes of this Article 10 (and
any other provision of the Plan that expressly refers to a Former Highly
Compensated Employee), a “Former Highly Compensated Employee” means, with
respect to any Plan Year (for purposes of this Section 10.4, the “subject Plan
Year”), any person (a) who is a former Employee at the start of the subject Plan
Year (or who, while an Employee at the start of such year, performs no services
for any Affiliated Employer during such year by reason of being on a leave of
absence or for some other reason), (b) who had a separation year prior to the
subject Plan Year, and (c) who was a Highly Compensated Employee for the
person’s separation year or any other Plan Year which ended on or after the
person’s 55th birthday. Except as otherwise provided in final regulations issued
under section 414(q) of the Code, a person’s separation year refers to the Plan
Year in which the person ceased to be an Employee. For purposes of this rule, an
Employee who performs no services for the Affiliated Employers during the
subject Plan Year shall be treated as having ceased to be an Employee in the
Plan Year in which such Employee last performed services for the Affiliated
Employers.


10.5    Highly Compensated Employee. For purposes of this Article 10 (and any
other provision of the Plan that expressly refers to a Highly Compensated
Employee), a “Highly Compensated Employee” means, with respect to any Plan Year
(for purposes of this Section 10.5, the “subject Plan Year”), any person who is
an Employee during at least part of the subject Plan Year and (a) was at any
time a 5% owner (as defined in section 416(i)(1) of the Code) of any Affiliated
Employer during the subject Plan Year or the


55

--------------------------------------------------------------------------------





immediately preceding Plan Year (for purposes of this Section 10.5, the
“look-back Plan Year”) or (b) received Compensation in excess of $85,000 in the
look-back Plan Year. The $85,000 amount set forth above shall be adjusted for
each Plan Year that begins after December 31, 2001 in accordance with the
adjustment to such amount made by the Secretary of the Treasury or his delegate
under section 414(q)(1) of the Code.




56

--------------------------------------------------------------------------------









ARTICLE 11


ADDITIONAL RETIREMENT AND DEATH
BENEFIT PAYMENT PROVISIONS


11.1    Incompetency. Every person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally or legally competent and of age
until the date on which the Committee receives written notice that such person
is incompetent or a minor for whom a guardian or other person legally vested
with the care of his person or estate has been appointed. If the Committee finds
that any person to whom a benefit is payable under the Plan is unable to care
for his affairs because he is incompetent or is a minor, any payment due (unless
a prior claim therefor has been made by a duly appointed legal representative)
may be paid to the spouse, a child, a parent, a brother, or a sister of such
person or to any person or institution deemed by the Committee to have incurred
expense for such person. If a guardian of the estate of any person receiving or
claiming benefits under the Plan is appointed by a court of competent
jurisdiction, benefit payments may be made to such guardian provided that proper
proof of appointment and continuing qualification is furnished in a form and
manner acceptable to the Committee. Any payment made pursuant to this Section
11.1 shall be a complete discharge of liability therefor under the Plan.


11.2    Commercial Annuity Contracts. Notwithstanding any other provision of the
Plan to the contrary, in its sole discretion, the Committee may elect to
distribute a retirement or death benefit by the purchase and delivery to the
applicable Participant (or beneficiary) of a commercial annuity contract from an
insurance company. In such an event, delivery to and acceptance by such
Participant (or beneficiary) of such contract shall be in complete satisfaction
of any claim the Participant (or beneficiary) or any person claiming by or
through such Participant (or beneficiary) may have for benefits under this Plan.
The use of an annuity contract shall not itself cause any optional benefit form
otherwise available to the Participant (or, if a death benefit is involved, his
beneficiary) under the Plan to be eliminated, however.


11.3    Timing of Benefit Distributions.


11.3.1    For purposes of the Plan, each benefit payment under the Plan shall be
made “as of” a certain date specified in an appropriate section of the Plan,
which means that the amount of the payment shall be determined as of such date
(or, if determined to be appropriate for administrative purposes by the
Committee, as of the first day of the first month that begins on or after such
date) and the actual payment shall be made on or as soon as practical after such
date (to allow the Plan time to ascertain the applicable person’s entitlement to
a benefit and the amount of such benefit and to process and payout such
benefit).     Further, the date “as of” which a benefit commences to be paid to
a person under the Plan may sometimes be called such benefit’s “commencement
date,” “benefit commencement date,” or “payment date” in the other provisions of
this Plan. Any of such terms refer to the date as of which the applicable
benefit commences (or, when the benefit is paid in a single sum, is paid).


11.3.2    Notwithstanding any other provision of the Plan to the contrary, the
commencement date of any benefit that is payable to a Participant (or his
beneficiary under the Plan) shall be set by the Committee pursuant to the terms
of the other provisions of the Plan so that such commencement date represents:


57

--------------------------------------------------------------------------------







(a)    when the benefit is paid in the form of an annuity, the first day of the
first period for which an amount is paid under the annuity form; or
(b)    when the benefit is paid in the form of a single sum payment, the first
day on which all events have occurred (including, if applicable, the
Participant’s or beneficiary’s election of such benefit form, the end of any
period in which he is given under the Plan’s administrative processes to revoke
such election, and the Participant’s severance from employment when the
Participant has not yet reached his Required Commencement Date) which entitle
the Participant (or, if applicable, his beneficiary) to such benefit.
In no event may any date be determined under paragraph (b) above to be the
commencement date of a Participant’s benefit when such benefit is paid in the
form of a single sum payment unless such date could have been the commencement
date of the Participant’s benefit had it been paid in the form of a Qualified
Joint and Survivor Annuity (or, if the Participant is not married as of such
date, a Single Life Annuity) had all Participant elections and spousal consents,
when applicable, been made on a timely basis.
11.3.3    If a person entitled to a benefit hereunder dies subsequent to the
date as of which such payment was to have been made but, because of
administrative reasons, prior to the actual payment thereof, such benefit shall
be paid to the person’s beneficiary who is appropriate to such benefit under the
provisions of the Plan (or, if no such beneficiary exists, to his estate).


11.3.4    If, notwithstanding any of the foregoing provisions of this Section
11.3, a Participant (or person claiming through him) who is entitled to a
benefit hereunder cannot reasonably be located, then such benefit shall
thereupon be deemed forfeited. If, however, the lost Participant (or person
claiming through him) thereafter makes a claim for the amount previously
forfeited hereunder, such benefit shall be paid or commence, with any unpaid
installments thereof which otherwise would have previously been paid also being
paid (but without any interest credited on such unpaid installments), as soon as
administratively possible.


11.4    Nonalienation of Benefits. To the extent permitted by law and except as
provided in the immediately following sentence or in Treasury Regulations
section 1.401(a)-13, no benefit payable under the Plan shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, whether voluntary or involuntary, nor shall any such
benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the person entitled to such benefit. The
Committee shall, however, adopt procedures as necessary so as to allow benefits
to be assigned in connection with qualified domestic relations orders (as
defined in and in accordance with the provisions of section 206(d)(3) of ERISA
and section 414(p) of the Code).


11.5    Actuarial Assumptions. This Section 11.5 provides certain rules that
involve actuarial assumptions or factors used under other provisions of the
Plan.


11.5.1    Under this Plan, except as is otherwise provided in this Plan, any
reference to actuarial equivalent, actuarially equivalent, or actuarial
equivalence means equality in value of the aggregate amounts of a benefit when
determined to be received under different forms at the same time, the same form
at different times, or different forms at different times, as the case may be,
in accordance with actuarial assumptions or factors set forth in the Plan.


58

--------------------------------------------------------------------------------









11.5.2    When the Plan requires the calculation under any provision of Section
5.2 above of the single sum amount that is actuarially equivalent to a
Participant’s benefit when payable in the form of a Single Life Annuity, the
actuarial assumptions to be used in making such calculation shall be (a) an
interest rate assumption of 4% per annum and (b) mortality assumptions based on
the UP-1984 Mortality Table.


11.5.3    When the commencement date of any benefit under the Plan occurs prior
to January 1, 2008, the “applicable interest rate” and the “applicable mortality
assumption” that apply to such benefit (and that may be referred to in any other
provision of the Plan) shall be deemed to be the GATT applicable interest rate
and the GATT applicable mortality assumption that apply to such benefit under
the following paragraphs of this Subsection 11.5.3.
(a)    For purposes hereof, the “GATT applicable interest rate” that applies to
such benefit shall be deemed to mean the annual interest rate on 30-year
Treasury securities for the fifth calendar month which precedes the first
calendar month included in the Plan Year in which the applicable benefit’s
commencement date occurs and as such rate is published (in a Revenue Ruling,
Notice, or other written form) by the Internal Revenue Service under section
417(e)(3) of the Code.
(b)    For purposes hereof, the “GATT applicable mortality assumption” that
applies to such benefit shall be deemed to mean an appropriate mortality
assumption based on the mortality table prescribed by the Internal Revenue
Service under Code section 417(e)(3) to apply as of the commencement date of the
applicable benefit (which table shall be based on the prevailing commissioners’
standard table described in Code section 807(d)(5)(A) and used to determine
reserves for group annuity contracts, without regard to any other subparagraph
of section 807(d)(5) of the Code). In accordance with the immediately preceding
sentence: (i) the GATT applicable mortality assumption for any applicable Plan
benefit with a commencement date that occurs on or after December 31, 2002 and
prior to January 1, 2008 shall be determined under the mortality table
prescribed by the Internal Revenue Service in Revenue Ruling 2001-62; and (ii)
the GATT applicable mortality assumption for any applicable Plan benefit with a
commencement date that occurs prior to December 31, 2002 shall be determined
under the mortality table prescribed by the Internal Revenue Service in Revenue
Ruling 95-6.
11.5.4    When the commencement date of any benefit under the Plan occurs on or
after January 1, 2008, the “applicable interest rate” and the “applicable
mortality assumption” that apply to such benefit (and that may be referred to in
any other provision of the Plan) shall be deemed to be the PPA applicable
interest rate and the PPA applicable mortality assumption that apply to such
benefit under the following paragraphs of this Subsection 11.5.4.
(a)    For purposes hereof, the “PPA applicable interest rate” that applies to
such benefit shall be deemed to mean the adjusted first, second, and third
segment rates (as such terms are defined in Code section 417(e)(3)(D)) applied
under rules similar to the rules of Code section 430(h)(2)(C) for the fifth
calendar month which precedes the first calendar month included in the Plan Year
in which the applicable benefit’s commencement date occurs and as such rate is
published (in a Revenue Ruling, Notice, or other written form) by the Internal
Revenue Service under section 417(e)(3) of the Code.
(b)    For purposes hereof, the “PPA applicable mortality assumption” that
applies to such benefit shall be deemed to mean an appropriate mortality
assumption determined


59

--------------------------------------------------------------------------------





under the mortality table published by the Internal Revenue Service under Code
section 417(e)(3) for the Plan Year in which occurs the date as of which the
applicable benefit is paid. In accordance with the immediately preceding
sentence:
(i)    the applicable mortality assumption for any applicable Plan benefit with
a commencement date that occurs in the Plan Year beginning in 2008 (but no later
Plan Year) shall be determined under the 2008 Applicable Mortality Table as
published by the Internal Revenue Service in the appendix to Revenue Ruling
2007-67;
(ii)    the applicable mortality assumption for any applicable Plan benefit with
a commencement date that occurs in the Plan Year beginning in 2009, 2010, 2011,
2012, or 2013 (but no later Plan Year) shall be determined under the column
labeled “Unisex” of the applicable mortality tables that apply to the specific
Plan Year (the Plan Year beginning in 2009, 2010, 2011, 2012, or 2013) in which
such commencement date occurs as such tables are published in the appendix to
the Internal Revenue Service’s Notice 2008-85;
(iii)    the applicable mortality assumption for any applicable Plan benefit
with a commencement date that occurs in a Plan Year beginning in 2014 or 2015
(but no later Plan Year) shall be determined under the column labeled “Unisex”
of the applicable mortality tables that apply to the specific Plan Year (the
Plan Year beginning in 2014 or 2015) in which such commencement date occurs as
such tables are published in the appendix to the Internal Revenue Service’s
Notice 2013-49;
(iv)    the applicable mortality assumption for any applicable Plan benefit with
a commencement date that occurs in a Plan Year beginning in 2016 (but no later
Plan Year) shall be determined under the column labeled “Unisex” of the
mortality table that is published in the appendix to the Internal Revenue
Service’s Notice 2015-53; and
(v)    the applicable mortality assumption for any applicable Plan benefit with
a commencement date that occurs in a Plan Year later than the Plan Year
beginning in 2016 shall be determined under the applicable mortality table
published (in a revenue ruling, notice, or other written form) by the Internal
Revenue Service under Code section 417(e)(3) for such later Plan Year.
11.5.5    Except to the extent otherwise permitted by applicable law, Treasury
regulations, or Revenue Rulings, Notices, or other written guidance of the
Internal Revenue Service, if the Plan is amended to change any of the actuarial
assumptions or factors used in the Plan to determine actuarial equivalence, then
the monthly or lump sum amount or value of any Plan benefit (that is payable in
any form, and commences as of any date, permitted under the Plan) which is
applicable to a Participant who is a Participant in the Plan on the effective
date of the amendment and the monthly or lump sum amount or value of which is
determined in part by using the Plan’s actuarial assumptions or factors shall be
determined in accordance with the provisions of the Plan in effect as of the
date the benefit is to commence or be paid; except that the monthly or lump sum
amount or value of such benefit shall not in any event be deemed to be less than
would apply if both: (a) such benefit were determined as if the applicable
Participant had permanently ceased to be an Employee no later than as of the day
next preceding the effective date of the amendment (and thus as if no service or
compensation of the Participant were completed or received by him after such
date); and (b) instead of and in substitution for the Plan’s actuarial
assumptions or factors in effect as of the date the benefit is to commence or be
paid, the actuarial assumptions or factors used in the Plan with respect to the
determination of the monthly or lump sum amount or value of such benefit
were the Plan’s actuarial assumptions or factors which were in effect as of the
day next preceding the effective date of the amendment. In accordance with
Internal Revenue Service guidance (including guidance set forth in Treasury
Regulations section 1.417(e)-1(d)(10) and Revenue Ruling 2007-67), however, the
provisions


60

--------------------------------------------------------------------------------





of this Subsection 11.5.5 shall not apply to any changes that are made by the
provisions of Subsections 11.5.3 and 11.5.4 above with respect to the actuarial
assumptions used to determine the “applicable interest rate” and the “applicable
mortality assumption” that apply to any Plan benefit based on the commencement
date of such benefit.


11.6    Applicable Benefit Provisions.


11.6.1    Subject to Sections 7.6 through 7.8 above, any retirement benefit to
which a Participant becomes entitled (or any death benefit to which such
Participant’s spouse or other beneficiary becomes entitled) shall be determined
on the basis of the provisions of the Plan in effect as of the earlier of the
date the Participant last ceases to be an Employee or his Required Beginning
Date notwithstanding any amendment to the Plan adopted subsequent to such date,
except for subsequent amendments which are by their specific terms made
applicable to such Participant (or his spouse or other beneficiary).


11.6.2    In addition, except as is otherwise specifically provided in this
Plan, the provisions of this Plan only apply to persons who become Participants
in this Plan under Article 4 above on or after the Effective Amendment Date and
to benefits which have not begun to be paid prior to the Effective Amendment
Date. However, any person who was a participant in the Plan prior to the
Effective Amendment Date and, while never becoming a Participant in this Plan
under Article 4 above on or after the Effective Amendment Date, still had a
nonforfeitable right to an unpaid benefit under the Plan as of the date
immediately preceding the Effective Amendment Date shall be considered a
participant in this Plan to the extent of his interest in such benefit. The
amount of such benefit, the form in which such benefit is to be paid, and the
conditions (if any) which may cause such benefit not to be paid shall, except as
is otherwise specifically provided by the provisions of this Plan, be determined
solely by the provisions of the Plan in effect at the time he ceased to be an
Employee and any subsequent Plan amendments that both became effective before
the Effective Amendment Date and applied by their terms to him.


11.7    Forfeitures.


11.7.1    A Participant who ceases to be an Employee shall forfeit any portion
of the benefit he has accrued under the Plan were the Plan’s vesting
requirements ignored which he is not entitled to receive as a retirement benefit
under the provisions of the Plan because of the Plan’s vesting requirements (for
purposes of this Section 11.7, his “nonvested benefit”) as of the earlier of (a)
the date he receives a complete distribution of the portion of his Plan benefit
which he is entitled to receive as a retirement benefit under the provisions of
the Plan (for purposes of this Section 11.7, his “vested benefit”) or (b) the
date he incurs five consecutive Breaks in Service commencing after he ceases to
be an Employee. For purposes hereof, a Participant who ceases to be an Employee
at a time when he has no vested benefit at all shall be deemed to have received
a complete distribution of his vested benefit on the date he ceases to be an
Employee.


11.7.2    If a Participant who forfeits the entire portion of his Plan benefit
under Subsection 11.7.1 above is rehired by an Affiliated Employer as an
Employee by the end of the date he incurs five consecutive Breaks in Service
commencing after his prior ceasing to be an Employee, then his previously
forfeited nonvested benefit shall be restored to his credit under the Plan.


11.8    Direct Rollover Distributions. Notwithstanding any provision of the Plan
to the contrary that would otherwise limit a distributee’s election under this
Section 11.8, a distributee may elect, at the time and in the manner prescribed
by the Committee, to have any portion of an eligible rollover distribution
otherwise payable to him paid directly to an eligible retirement plan specified
by the distributee in a direct rollover.


61

--------------------------------------------------------------------------------







11.8.1    For purposes of this Section 11.8, the following terms shall have the
meanings indicated in the following paragraphs of this Subsection 11.8.1.
(a)    An “eligible rollover distribution” means, with respect to any
distributee, any distribution of all or any portion of the entire benefit
otherwise payable under the Plan to the distributee, except that an eligible
rollover distribution does not include: (i) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee’s
designated beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required to be made under
section 401(a)(9) of the Code; or (iii) any other distribution that is not
permitted to be directly rolled over to an eligible retirement plan under
regulations of the Secretary of the Treasury or his delegate. For purposes of
this paragraph (a), a portion of a distribution shall not fail to be an eligible
rollover distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income; however, such portion
may be paid only to: an eligible retirement plan that is described in clause
(i), (ii), or (iii) of paragraph (b) below; or in a direct rollover to an
eligible retirement plan that is described in clause (v) or clause (vii) of
paragraph (b) below that agrees to separately account for amounts so transferred
(and earnings thereon), including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.
(b)    An “eligible retirement plan” means, with respect to any distributee’s
eligible rollover distribution, any of the following accounts, annuities, plans,
or contracts that accepts the distributee’s eligible rollover distribution: (i)
an individual retirement account described in section 408(a) of the Code; (ii)
an individual retirement annuity described in section 408(b) of the Code; (iii)
a Roth IRA (as defined in Code section 408A); (iv) an annuity plan described in
section 403(a) of the Code; (v) an annuity contract described in section 403(b)
of the Code; (vi) an eligible plan under section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan; or
(vii) a qualified trust described in section 401(a) of the Code. This definition
of eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in section 206(d)(3) of
ERISA and section 414(p) of the Code.
(c)    A “distributee” means a Participant. In addition, a Participant’s
surviving spouse, or a Participant’s spouse or former spouse who is the
alternate payee under a qualified domestic relations order (as defined in
section 206(d)(3) of ERISA and section 414(p) of the Code), is a distributee
with regard to any interest of the Participant which becomes payable under the
Plan to such spouse or former spouse.
(d)    A “direct rollover” means, with respect to any distributee, a payment by
the Plan to an eligible retirement plan specified by the distributee.
11.8.2    As a special rule and notwithstanding any other provision of this
Section 11.8 to the contrary, if a person who is a designated beneficiary (as
defined in Code section 401(a)(9)(E) and including, to the extent provided in
rules prescribed by the Secretary of the Treasury or his delegate, a trust
established for the benefit of one or more designated beneficiaries) of a
deceased Participant and who is not the Participant’s surviving spouse is
entitled under the Plan to receive a Plan distribution that would be an eligible
rollover distribution were such person a distributee, such person may elect to
have all or a part of the distribution directly rolled over by the Plan to an
inherited individual retirement account or annuity (within


62

--------------------------------------------------------------------------------





the meaning of Code section 408(d)(3)(C)(ii) and any related provisions of the
Code) to the extent permitted by and subject to the provisions of section
402(c)(11) of the Code.
11.8.3    The Committee may prescribe reasonable rules in order to provide for
the Plan to meet the provisions of this Section 11.8 and all rules of the Code
that apply to direct rollovers of eligible rollover distributions. Any such
rules shall comply with the provisions of Code section 401(a)(31) and any
applicable Treasury regulations which are issued with respect to the direct
rollover requirements. For example, subject to meeting the provisions of Code
section 401(a)(31) and applicable Treasury regulations, the Committee may: (a)
prescribe the specific manner in which a direct rollover shall be made by the
Plan, whether by wire transfer to the eligible retirement plan, by mailing a
check to the eligible retirement plan, by providing the distributee a check made
payable to the eligible retirement plan and directing the distributee to deliver
the check to the eligible retirement plan, and/or by some other method; (b)
prohibit any direct rollover of any eligible rollover distributions payable
during a calendar year to a distributee when the total of such distributions is
less than $200; and/or (c) refuse to make a direct rollover of an eligible
rollover distribution to more than one eligible retirement plan.


63

--------------------------------------------------------------------------------






ARTICLE 12
CONTRIBUTIONS


12.1    Contributions.


12.1.1    The Company has established a trust, referred to herein as the
“Trust,” to serve as the funding media for the Plan, and the Trust is hereby
incorporated by reference into and made a part of the Plan.


12.1.2    Any contribution to provide the benefits under the Plan shall be made
by the Participating Companies at such times and in such amounts as the
Participating Companies may determine and be paid to the Trust. In general, the
Participating Companies intend to meet at least minimum funding requirements of
section 412 of the Code, but, except to the extent otherwise required by
applicable law, in no manner are the Participating Companies obligated to make
further contributions to the Plan after the termination of the Plan or at any
particular time during the period the Plan is in existence.


12.1.3    Further, subject to the minimum funding requirements of section 412 of
the Code, contributions of the Participating Companies shall be conditioned on
their deductibility under section 404(a)(1) of the Code for the tax year in
which they are paid to the Trust (or are deemed to be paid to the Trust pursuant
to the provisions of section 404(a)(6) of the Code).


12.1.4    No contributions shall be required or permitted of Participants.
(Notwithstanding the foregoing, any bequest to the Plan made under the last will
and testament or a trust of a Participant, a former Participant, or any other
individual shall not constitute a “contribution” for any purposes of the Plan
and thus may be accepted by the Plan, provided (a) that none of the Affiliated
Employers, the Committee, or any agents of or parties related to any of them
have pressured, coerced, or solicited such bequest, (b) that there is no
obligation whatsoever imposed on the Plan, the Affiliated Employers, the
Committee, or any agents of or parties related to any of them by reason of such
bequest, and (c) that such bequest does not constitute a prohibited transaction
under Code section 4975 or section 406 of ERISA.)


12.1.5    Forfeitures arising under the Plan shall only be used to reduce
Participating Company contributions otherwise payable hereunder.


12.2    Mistake of Fact. Participating Company contributions made upon the basis
of a mistaken factual assumption shall be repaid by the Trustee of the Trust to
the appropriate Participating Companies, upon receipt by such Trustee, within
one year from the date of such contributions, of a certificate of the
Participating Companies describing such mistaken factual assumption and
requesting the return of such contributions.


12.3    Disallowance of Deductions. Unless not permitted by reason of the
minimum funding requirements of section 412 of the Code, any Participating
Company contributions which are determined by the Internal Revenue Service or by
final judgment of a court of competent jurisdiction not to be deductible
expenses under section 404(a)(1) of the Code for the tax year in which they are
paid to the Trust (or are deemed to be paid to the Trust pursuant to the
provisions of section 404(a)(6) of the Code) shall be repaid by the Trustee of
the Trust to the appropriate Participating Companies, upon receipt by such
Trustee of evidence of such determination, and a request of the Participating
Companies requesting such repayment, within one year from the date of such
determination or final judgment, as the case may be.


64

--------------------------------------------------------------------------------









ARTICLE 13


ADMINISTRATION OF THE PLAN


13.1    Plan Administration. The Company shall be the Plan’s administrator (as
that term is defined in ERISA), but, except as is otherwise noted elsewhere in
this Article 13, the general administration of the Plan and the responsibility
for carrying out its provisions shall be placed by the Company in a committee of
not less than three persons who are appointed by and serve at the pleasure of
the Company and which committee is named the Employees’ Benefit Committee of the
Company, referred to herein as the “Committee.”


13.2    Committee Procedures. The Committee may elect such officers as it deems
necessary. The Committee shall hold meetings upon such notice, at such place or
places, and at such time or times as its members may from time to time
determine. The Committee may adopt such bylaws and regulations as it deems
desirable for the conduct of its affairs, and the provisions of any such bylaws
or regulations shall apply under this Plan to the extent they are not
inconsistent with the terms of this Plan.


13.3    Authority of Committee. The Committee shall be a named fiduciary of the
Plan, and, except as is otherwise noted elsewhere in this Article 13, shall have
authority to control and manage the operation and administration of the Plan.


13.3.1    The Committee shall have all powers and discretion necessary to
exercise its authority and discharge its responsibilities, including, but not by
way of limitation, the full power and discretion:


(a)    to construe and interpret the Plan and determine all questions relating
to the eligibility of Employees to become Participants;


(b)    to maintain all necessary records for the administration of the Plan
other than those maintained by the Trustee of the Trust;


(c)    to compute and certify to the Trustee of the Trust the amount and kind of
benefits payable to Participants and their beneficiaries;


(d)    to authorize all disbursements by the Trustee from the Trust;


(e)    to make and publish rules for the administration of the Plan and the
transaction of its business;


(f)    to employ one or more persons to render advice with regard to any
responsibility to be discharged by any person under the Plan;


(g)    to prescribe procedures to be followed by Participants or their
beneficiaries in obtaining benefits;


(h)    to receive from the Participating Companies and from Employees such
information and prescribe the use of such forms as shall be necessary for the
proper administration of the Plan;


(i)    to prepare and distribute, in such manner as the Committee determines to
be appropriate, information explaining the Plan;


65

--------------------------------------------------------------------------------







(j)    to delegate to one or more of the members of the Committee the right to
act in its behalf in any or all matters connected with the administration of the
Plan;


(k)    to receive and review reports of the financial condition and of the
receipts and disbursements of the Trust from the Trustee;


(l)    to delegate any duty or power assigned to the Committee under the
provisions of the Plan or the Trust (except duties provided in the Trust for the
management or control of the assets of the Plan) to such person or persons as
the Committee may choose, and to designate one or more of such persons as a
named fiduciary (as such term is defined in ERISA) for purposes of the Plan. To
the extent any such duty or power is so delegated, the person or persons to whom
such duty or power is delegated may take actions that are within his or their
scope of authority with the same force and effect as if the Committee had acted
directly;


(m)    to appoint or employ for the Plan agents it deems advisable, including,
but not limited to, legal and actuarial counsel, to assist the Committee in
discharging its duties hereunder, and to dismiss any such agents and engage
another at any time; and


(n)    to correct, by any reasonable method determined by the Committee, any
errors in the administration or application of the Plan (or any delays in
distributing benefits beyond a reasonable period) which it discovers, however
arising and notwithstanding any other provision of the Plan to the contrary,
and, as far as possible, adjust any benefit payments accordingly, provided only
that the correction methods used by the Committee are not inconsistent with any
revenue procedures or other guidance issued by the Internal Revenue Service or
the U.S. Department of Labor as to the manner in which corrections of errors
under employee benefit plans may be made. For example, the Committee may, when
any single sum payment of a benefit is made after the date which is such
benefit’s payment date under the other provisions of the Plan, add interest to
the amount of such benefit payment (in order to reflect any administrative delay
in making the payment) at a rate of 3-1/2% per annum (or such other rate as is
determined by the Committee). Because of the much lesser percentage of a benefit
that is encompassed by a monthly annuity payment, no interest will be credited
for an administrative delay in making a monthly annuity payment (unless
otherwise determined by the Committee based on special facts and circumstances).


13.3.2    Notwithstanding the foregoing provisions of this Section 13.3, if the
Committee cannot reasonably and economically determine or verify, with respect
to any Employee or a class of Employees, service, compensation, date of hire,
date of termination, or any other pertinent factor in the administration of the
Plan, the Committee shall adopt, with respect to such Employee or class of
Employees, reasonable and uniform assumptions regarding the determination of
such factor or factors, provided that no such assumption shall (a) discriminate
in favor of Highly Compensated Employees, (b) reduce or eliminate a protected
benefit (within the meaning of Treasury Regulations section 1.411(d)-4), or (c)
operate to the disadvantage of such Employee or class of Employees.


13.3.3    Unless otherwise provided in the Trust, the Committee may also
establish guidelines with respect to the investment of all funds held by the
Trustee under the Trust, direct investments of all or part of such funds, and/or
appoint investment managers to direct investments of all or part of such funds.


13.3.4    For purposes hereof, any party which has been authorized by the Plan
or under a procedure authorized under the Plan to perform fiduciary and/or
nonfiduciary administrative duties hereunder, whether such party is the
Committee, the Company, an agent appointed or permitted by the Committee to


66

--------------------------------------------------------------------------------







carry out its duties, or otherwise, shall, when properly acting within the scope
of his authority, sometimes be referred to in the Plan as a “Plan
representative.”


13.4    Reliance on Information and Effect of Decisions. When making a
determination or calculation with respect to the Plan, the Committee shall be
entitled to rely upon information furnished by any Participant, any beneficiary,
any Participating Company, legal counsel of any Participating Company, an
enrolled actuary appointed or employed by the Company or the Committee, the
Trustee of the Trust, or an investment manager appointed under the Trust. The
determination of the Committee as to the interpretation of the provisions of the
Plan or any disputed questions shall be conclusive, subject only to applicable
law and the provisions of Article 14 below for review of a decision denying a
claim.


13.5    Appointment of Actuary. The Company or the Committee shall appoint an
actuary to make all actuarial computations required in the operation and
administration of the Plan and may dismiss the actuary and engage another at any
time.


13.6    Funding Policy and Method. Pursuant to ERISA, the Committee from time to
time shall establish a funding policy and method for carrying out the objectives
of the Plan which is consistent with the requirements of the Plan and applicable
law. In this connection, the Committee shall consider the Plan’s short and long
term financial needs. In addition, the Committee shall allocate the
contributions and other costs of this Plan that are required to be paid by the
Participating Companies under the other provisions of this Plan among each
Participating Company using any reasonable allocation methods adopted by the
Committee. In general, such allocation methods shall be designed so that each
Participating Company pays to the extent practical the contributions and other
Plan costs that are attributable to its own Employees.


13.7    Participant Information Forms. At the discretion of the Committee, at
any time an Employee may be furnished with a form or forms which shall be
executed by him and returned to the Committee setting forth such information as
the Committee deems necessary to the administration of the Plan. In addition, a
Participant must keep current with the Plan his address and the address of his
spouse or other beneficiary, if any, and any spouse or other beneficiary
entitled to a future benefit under this Plan must continue to keep current the
spouse’s or beneficiary’s address after the Participant’s death. All benefits
payable under this Plan may be based on the latest address and information
provided to the Committee by the Participant or his spouse or beneficiary.


13.8    Disbursement of Funds. The Committee shall determine the manner in which
the funds of the Plan shall be disbursed, including the form of any voucher or
warrant to be used in making disbursements, and the due qualification of persons
authorized to approve and sign the same, but subject to the provisions of the
Trust.


13.9    Insurance. The Participating Companies (but not the Plan) may, in their
discretion, obtain, pay for, and keep current a policy or policies of insurance
insuring the Committee members, the members of the Board, the members of the
Review Committee (as described in Section 13.12 below), and other persons to
whom any fiduciary responsibility with respect to the administration of the Plan
is delegated, against any and all liabilities, costs, and expenses incurred by
such persons as a result of any act, or omission to act, in connection with the
performance of their duties, responsibilities, and obligations under the Plan
and any applicable Federal or state law.


13.10    Compensation of Committee and Payment of Plan Administrative and
Investment Charges. Unless otherwise determined by the Company, the members of
the Committee (and the members of the Review Committee, as described in Section
13.12 below) shall serve without compensation for their services


67

--------------------------------------------------------------------------------







as such. All expenses of the administration and investment of the Plan
(excluding brokerage fees, expenses related to securities transactions, and any
taxes on the assets held in the Trust Fund, which expenses shall only be payable
out of the Trust Fund), including, without limitation, premiums due the Pension
Benefit Guaranty Corporation and the fees and charges of the Trustee, any
investment manager or other financial advisor, any actuary, any attorney, any
accountant, any specialist, or any other person employed by the Committee or the
Company in the administration of the Plan, shall be paid out of the Trust Fund
(or, if the Participating Companies so elect, by the Participating Companies
directly). In this regard, the Plan administrative and investment expenses which
shall be paid out of the Trust Fund (unless the Participating Companies elect to
pay them directly) shall also include compensation payable to any employees of
the Affiliated Employers who perform administrative or investment services for
the Plan to the extent such compensation would not have been sustained had such
services not been provided, to the extent such compensation can be fairly
allocated to such services, to the extent such compensation does not represent
an allocable portion of overhead costs or compensation for performing “settlor”
functions (such as services incurred in establishing or designing the Plan), and
to the extent such compensation does not fail for some other reason to
constitute a “direct expense” within the meaning of U.S. Department of Labor
Regulations section 2550.408c-2(b)(3).


13.11    Indemnification. The Participating Companies shall indemnify each
member of the Committee, the Review Committee (as described in Section 13.12
below), and the Board for all expenses and liabilities (including reasonable
attorneys’ fees) arising out of the administration of the Plan, other than any
expenses or liabilities resulting from the member’s own willful misconduct or
lack of good faith.


13.12    Employees’ Benefit Claim Review Committee. While the Committee
generally handles all administrative matters involving the Plan, it shall not
review or decide any appeal claims made by Participants whose initial claims for
benefits or other relief have been denied, in whole or in part, by the Committee
(or any delegate of the Committee). Instead, the Company shall appoint an
Employees’ Benefit Claim Review Committee (for purposes of this Section 13.12
and Article 14 below, the “Review Committee”), consisting of one or more persons
who are not members of the Committee. The Review Committee shall serve as the
final review committee, under the Plan and ERISA, for the review of all appeal
claims by Participants whose initial claims for benefits have been denied, in
whole or part, by the Committee (or any delegate of the Committee). Such appeal
review duties are described in Article 14 below. Further, the provisions of
Section 13.2 above shall apply to the Review Committee in the same manner as if
the Review Committee were the Committee.


68

--------------------------------------------------------------------------------









ARTICLE 14


CLAIM AND APPEAL PROCEDURES
14.1    Initial Claim. In general, benefits due under this Plan will be paid
only if the applicable Participant or beneficiary of a deceased Participant
files a notice with the Committee electing to receive such benefits, except to
the extent otherwise required under the Plan. Further, if a Participant (or a
person claiming through a Participant) has a dispute as to the failure of the
Plan to pay or provide a benefit, as to the amount of benefit paid, or as to any
other matter involving the Plan, the Participant (or such person) may file a
claim for the benefit or relief believed by the Participant (or such person) to
be due. Such claim must be provided by written notice to the Committee or any
other person designated by the Committee for this purpose. Any claim made
pursuant to this Section 14.1 shall be decided by the Committee (or any other
person or committee designated by the Committee to perform this review on behalf
of the Committee).
14.2    Actions in Event Initial Claim is Denied.
14.2.1    If a claim made pursuant to Section 14.1 above is denied, in whole or
in part, notice of the denial in writing shall be furnished by the Committee (or
any other person or committee designated by the Committee to decide the claim on
behalf of the Committee) to the claimant within 90 days (or, if a Participant’s
disability is material to the claim, 45 days) after receipt of the claim by the
Committee (or such other designated person or committee); except that if special
circumstances require an extension of time for processing the claim, the period
in which the Committee (or such other designated person or committee) is to
furnish the claimant written notice of the denial shall be extended for up to an
additional 90 days (or, if a Participant’s disability is material to the claim,
30 days) and the Committee (or such other designated person or committee) shall
provide the claimant within the initial 90-day period (or, if applicable, 45-day
period) a written notice indicating the reasons for the extension and the date
by which the Committee (or such other designated person or committee) expects to
render the final decision).
14.2.2    The final notice of denial shall be written in a manner designed to be
understood by the claimant and set forth: (a) the specific reasons for the
denial, (b) specific reference to pertinent Plan provisions on which the denial
is based, (c) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary, and (d) information as to the steps to be taken if the
claimant wishes to appeal such denial of his claim (including the time limits
applicable to making a request for an appeal and, if the claim involves a claim
for benefits, a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse benefit determination on appeal).
14.3    Appeal of Denial of Initial Claim. Any claimant who has a claim denied
under Sections 14.1 and 14.2 above may appeal the denied claim to the Review
Committee (as defined in Section 13.12 above) or any other person or committee
designated by the Review Committee to perform this review on behalf of the
Review Committee. But, if a Participant’s disability is material to the denied
claim, the Review Committee shall make sure that the persons reviewing and
deciding the appeal of the denied claim may not include any person who made the
decision on the initial claim or his subordinate.
14.3.1    An appeal must, in order to be considered, be filed by written notice
to the Review Committee (or such other designated person or committee) within 60
days (or, if a Participant’s disability is material to the claim, 180 days) of
the receipt by the claimant of a written notice of the denial of his initial
claim, unless it was not reasonably possible for the claimant to make such
appeal within such period, in which


69

--------------------------------------------------------------------------------







case the claimant must file his appeal within 60 days (or, if a Participant’s
disability is material to the claim, 180 days) after the time it becomes
reasonable for him so to file an appeal.
14.3.2    If any appeal is filed in accordance with such rules, the claimant (a)
shall be given, upon request and free of charge, reasonable access to and copies
of all documents, records, and other information relevant to the claim and (b)
shall be provided the opportunity to submit written comments, documents,
records, and other information relating to the claim. A formal hearing may be
allowed in its discretion by the Review Committee (or such other person or
committee) but is not required.
14.4    Decision on Appeal.     Upon any appeal of a denied claim made pursuant
to Section 14.3 above, the Review Committee (or such other person or committee
with authority to decide the appeal) shall provide a full and fair review of the
subject claim, taking into account all comments, documents, records, and other
information submitted by the claimant (without regard to whether such
information was submitted or considered in the initial benefit determination of
the claim), and decide the appeal within 60 days (or, if a Participant’s
disability is material to the claim, 45 days) after the filing of the appeal;
except that if special circumstances require an extension of time for processing
the appeal, the period in which the appeal is to be decided shall be extended
for up to an additional 60 days (or, if a Participant’s disability is material
to the claim, 45 days) and the party deciding the appeal shall provide the
claimant written notice of the extension prior to the end of the initial 60-day
period (or, if applicable, 45-day period). However, if the decision on the
appeal is extended due to the claimant’s failure to submit information necessary
to decide the appeal, the period for making the decision on the appeal shall be
tolled from the date on which the notification of the extension is sent until
the date on which the claimant responds to the request for additional
information.
14.4.1    The decision on appeal shall be set forth in a writing designed to be
understood by the claimant, specify the reasons for the decision and references
to pertinent Plan provisions on which the decision is based, and contain
statements that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claim and, if the claim involves a claim for
benefits, of the claimant’s right to bring a civil action under section 502(a)
of ERISA.
14.4.2    The decision on appeal shall be furnished to the claimant by the
Review Committee (or such other person or committee with authority to decide the
appeal) within the period described above that the Review Committee (or such
other party) has to decide the appeal.
14.5    Additional Rules. A claimant may appoint a representative to act on his
behalf in making or pursuing a claim or an appeal of a claim. Unless otherwise
required by applicable law, a claimant must exhaust his claim and appeal rights
provided under this Article 14 in order to be entitled to file a civil suit
under section 502(a) of ERISA as to his claim. In addition, the Committee may
prescribe additional rules which are consistent with the other provisions of
this Article 14 in order to carry out the Plan’s claim and appeal procedures.


70

--------------------------------------------------------------------------------







ARTICLE 15
CERTAIN RIGHTS AND OBLIGATIONS OF COMPANY RELATING
TO AMENDMENTS, PLAN TERMINATIONS, AND CONTRIBUTIONS


15.1    Authority to Amend Plan. The Company reserves the right, at any time, to
modify and amend, in whole or in part, any or all of the provisions of the Plan.


15.1.1    It is provided, however, that no modification or amendment of the Plan
shall decrease any Participant’s Accrued Benefit. In addition, except as
otherwise provided in regulations issued under section 411(d)(6) of the Code or
allowed by the Internal Revenue Service in any submission made to it, no
amendment to the Plan which eliminates or reduces, or otherwise imposes greater
restrictions or conditions on the Participant’s rights to, an early retirement
benefit, retirement-type subsidy, or optional form of benefit shall be permitted
with respect to any Participant who meets (either before or after the amendment)
the pre-amendment conditions for such early retirement benefit, retirement-type
subsidy, or optional form of benefit, to the extent such early retirement
benefit, retirement-type subsidy, or optional form of benefit is based and
calculated on the basis of the Participant’s Plan benefit accrued to the date of
such amendment (as if he had ceased to be an Employee no later than such date).


15.1.2    It is provided, further, that no modification or amendment of the Plan
shall make it possible, at any time prior to the satisfaction of all liabilities
with respect to the Participants, for any part of the assets of the Plan to be
used for, or diverted to, purposes other than for the exclusive benefit of such
Participants (or their beneficiaries) or the payment of the costs or expenses of
the Plan and the Trust.


15.1.3    Notwithstanding the foregoing restrictions on modifications or
amendments of the Plan, however, any modification or amendment may be made to
the Plan, even if retroactive in effect, if such modification or amendment is
necessary to continue the qualification of the Plan under section 401(a) of the
Code.


15.2    Amendment to Vesting Schedule.


15.2.1    Notwithstanding any other provision that applies to a Participant’s
benefits under the Plan hereof to the contrary, no Plan amendment may be adopted
changing any vesting schedule that applies to a Participant’s benefit under the
Plan or affecting the computation of the nonforfeitable percentage of the
Participant’s benefits under the Plan unless the nonforfeitable percentage of
the Participant’s Plan benefits, as such benefits are determined as of the later
of the date such amendment is adopted or the date such amendment becomes
effective, will at all times not be less than such nonforfeitable percentage
computed under the Plan without regard to such amendment.


15.2.2    In addition and also notwithstanding any other provision of the Plan
to the contrary, if a Plan amendment is adopted which changes any vesting
schedule that applies to a Participant’s benefits under the Plan or if the Plan
is amended in any way which directly or indirectly affects the computation of
the nonforfeitable percentage of the Participant’s Plan benefits, and if the
Participant has completed at least three years of Vesting Service, then he may
elect, within the election period, to have his nonforfeitable percentage
computed under the Plan without regard to such amendment. For purposes hereof,
the “election period” is a period which begins on the date the Plan amendment is
adopted and ends on the date which is 60 days after the latest of the following
days: (a) the day the Plan amendment is adopted; (b) the day the Plan


71

--------------------------------------------------------------------------------







amendment becomes effective; or (c) the day the Participant is issued a written
notice of the Plan amendment by an Affiliated Employer or the Committee.


15.3    Authority to Terminate Plan. The Company shall have the right to
partially or completely terminate the Plan at any time, subject to the
provisions of Article 16 below.


15.4    Modification or Termination of Contributions. It is the intention of the
Participating Companies to continue making contributions to the Plan regularly,
but the Participating Companies may for any reason discontinue, suspend, or
reduce below those deemed sufficient by the Committee its contributions to the
Plan.


15.5    Benefits Not Guaranteed. All contributions by the Participating
Companies to the Plan are voluntary. The Participating Companies do not
guarantee any of the benefits of the Plan.


15.6    Procedure for Amending or Terminating Plan.


15.6.1    Section 15.3 above authorizes the Company to terminate the Plan. The
procedure for the Company to terminate this Plan is as follows. In order to
terminate the Plan, the Board (or its Executive Committee) shall adopt
resolutions, pursuant and subject to the regulations of the Company and any
applicable law, and either at a duly called meeting of the Board (or its
Executive Committee) or by a written consent in lieu of a meeting, to terminate
the Plan. Such resolutions shall set forth therein the effective date of the
Plan’s termination. Such Board (or Executive Committee) resolutions shall be
incorporated herein by reference and considered a part of the Plan.


15.6.2    Further, Section 15.1 above authorizes the Company to amend the Plan,
subject to certain limitations set forth in Sections 15.1 and 15.2 above. The
procedure for the Company to amend the Plan is as follows. Subject to
Subsections 15.6.3 and 15.6.4 below, in order to amend the Plan, the Board (or
its Executive Committee) shall adopt resolutions, pursuant and subject to the
regulations of the Company and any applicable law, and either at a duly called
meeting of the Board (or, if applicable, its Executive Committee) or by written
consent in lieu of a meeting, to amend this Plan. Such resolutions shall either
(a) set forth the express terms of the Plan amendment or (b) simply set forth
the nature of the amendment and direct an officer of the Company to have
prepared and to sign on behalf of the Company the formal amendment to the Plan.
In the latter case, such officer shall have prepared and shall sign on behalf of
the Company an amendment to the Plan which is in accordance with such
resolutions.


15.6.3    In addition to the procedure for amending the Plan set forth in
Subsection 15.6.2 above, the Board (or its Executive Committee) may also adopt
resolutions, pursuant and subject to the regulations of the Company and any
applicable law, and either at a duly called meeting of the Board (or, if
applicable, its Executive Committee) or by a written consent in lieu of a
meeting, to delegate to any officer of the Company authority to amend the Plan.
Such Board (or, if applicable, Executive Committee) resolutions shall be
incorporated herein by reference and considered a part of the Plan. Such
resolutions may either grant to such designated party broad authority to amend
the Plan in any manner such designated party deems necessary or advisable, but
subject to the limitations set forth in Sections 15.1 and 15.2 above, or may
limit the scope of amendments such designated party may adopt, such as by
limiting such amendments to matters related to the administration of the Plan or
to changes requested by the Internal Revenue Service. In the event of any such
delegation to amend the Plan, the party to whom authority is delegated may amend
the Plan by having prepared and signing on behalf of the Company in accordance
with such resolutions an amendment to the Plan which is within the scope of
amendments which such party has authority to adopt. Also, any such


72

--------------------------------------------------------------------------------







delegation to amend the Plan may be terminated at any time by later resolution
adopted by the Board (or its Executive Committee).


15.6.4    Further, and in addition to the procedures for amending the Plan set
forth in Subsections 15.6.2 and 15.6.3 above, the Committee shall, for and on
behalf of the Company in connection with the Company’s position as the sponsor
of the Plan, have the power to recommend to the Company any amendment to the
Plan which the Committee believes is advisable, including but not limited to any
amendment that is intended to improve the administration of the Plan, any
amendment that is intended to further the purposes or understanding of the Plan,
and any amendment that the Committee determines is necessary to maintain the
tax-favored status of the Plan, but subject to the limitations set forth in
Sections 15.1 and 15.2 above. When recommending any such amendment, the
Committee shall not be acting in any fiduciary capacity with respect to the Plan
but instead shall be acting solely as an agent and representative of the Company
in its position as the sponsor of the Plan. Any amendment to the Plan that is
recommended by the Committee shall become effective when (and shall not be
effective unless and until) (a) it is consented to in writing by the Chief
Executive Officer of the Company (or such other Company officer who is permitted
to consent to such amendment by resolutions of the Board or the Board’s
Executive Committee) and (b) it is approved by resolutions adopted by the Board
or the Board’s Executive Committee (except that the approval by the Board or the
Board’s Executive Committee shall not be required in the case of any amendment
that the Committee has determined is necessary to maintain the tax-qualified
status of the Plan under section 401(a) of the Code or any amendment that the
Committee determines will not have a material cost impact on the Participating
Companies).


15.6.5    Finally, in the event of any right of parties other than the Board or
its Executive Committee to amend the Plan that is delegated or provided them
under Subsection 15.6.3 or 15.6.4 above, and even while such right remains in
effect, the Board (and its Executive Committee) shall continue to retain its own
right to amend the Plan pursuant to the procedure set forth in Subsection 15.6.2
above.


15.7    Preservation of Pre-January 1, 2016 Protected Benefits. This January 1,
2016 amendment and restatement of the Plan shall not, except to the extent
permitted in regulations issued under section 411(d)(6) of the Code, reduce or
eliminate any benefit of a Participant that as of December 31, 2015 was
protected under Code section 411(d)(6), including the Participant’s Accrued
Benefit as in effect as of December 31, 2015 or any early retirement benefit,
retirement-type subsidy, or optional form of benefit provided that the
Participant met or meets (either before, on, or after January 1, 2016) the
December 31, 2015 conditions for such benefit or subsidy and to the extent such
benefit or subsidy is solely based and calculated on the basis of the
Participant’s Accrued Benefit, determined as of the end of December 31, 2015.


73

--------------------------------------------------------------------------------







ARTICLE 16
TERMINATION OF PLAN


16.1    Vesting on Plan Termination.
16.1.1    Upon a complete or partial termination of the Plan, all interests of
each Participant affected by the complete or partial termination in the benefits
he has accrued under the Plan, as determined as of the date of complete or
partial termination and to (and only to) the extent funded as of such date,
shall become nonforfeitable. Notwithstanding any other provision herein to the
contrary, no Participant (or person claiming through him) shall have any
recourse towards satisfaction of his Plan benefits, if any, other than from the
assets of the Plan (or the Pension Benefit Guaranty Corporation).


16.1.2    Any Participant who would not be entitled to any retirement benefit
under the provisions of Article 6 above but for the provisions of Subsection
16.1.1 above, but who becomes entitled to a benefit because of such provisions,
shall be entitled to a retirement benefit under the Plan (unless he dies before
the commencement date of the benefit). The provisions of Article 7 above
(concerning, e.g., the commencement date, form, and amount of payment), Article
8 above (concerning certain death benefits), Article 9 above (concerning certain
“transition” and other benefits), Article 10 above (concerning maximum benefit
limits and restrictions on benefits for highly paid participants), and Article
11 above (concerning certain miscellaneous benefit matters) shall apply to the
payment of any retirement benefit payable under this Section 16.1 as if such
retirement benefit was described in Article 6 above.


16.2    Special Rules as to Interest Rate and Mortality Table on Complete Plan
Termination. If the Plan is completely terminated on or after January 1, 2008,
then, notwithstanding any other provision of the Plan to the contrary, the
subsections of this Section 16.2 shall apply to the Plan.


16.2.1    To the extent a Participant’s Plan benefit is determined in relation
to the Participant’s Cash Balance Account, the interest rate and mortality table
used on and after the date of the Plan’s termination for purposes of determining
the amount of any Plan benefit of the Participant that is payable in the form of
an annuity commencing at or after the Participant’s Normal Retirement Age shall
be the interest rate and mortality table specified under the Plan for that
purpose as of the Plan’s termination date; except to the extent required by
Treasury Regulations section 1.411(b)(5)-1(e)(2)(iii). In that regard, if the
Participant’s Accrued Benefit is to be determined under the other provisions of
the Plan based on the amount credited to the Participant’s Cash Balance Account
and the interest rate used for the purpose of calculating the Participant’s
Accrued Benefit Final Payment Amount is a variable rate, then the interest rate
for that purpose shall be equal to the average interest rate that applied for
that purpose during the five-year period ending on the Plan’s termination date,
determined in accordance with Treasury Regulations section
1.411(b)(5)-1(e)(2)(iii).
 
16.2.2    If the interest crediting rate used under Section 5.4 above to
determine a Participant’s Cash Balance Account has been a variable rate during
the interest crediting periods in the five-year period ending on the date of the
Plan’s termination (including any case in which the interest crediting rate was
not the same fixed rate during all such periods), then the interest crediting
rate used under Section 5.4 above to determine the Participant’s Cash Balance
Account after the date of the Plan’s termination shall be equal to the average
of the interest crediting rates applied under Section 5.4 above during each
interest crediting period for which the interest crediting date is within the
five-year period ending on the Plan’s termination date (with each rate adjusted
to reflect the length of the interest crediting period and the average rate
expressed as an annual rate and determined in accordance with Treasury
Regulations section 1.411(b)(5)-1(e)(2)(ii)).


74

--------------------------------------------------------------------------------





  


16.3    Distribution Method on Termination. Upon a complete termination of the
Plan, the Committee shall determine, and direct the appropriate parties
accordingly, from among the following methods, the method of discharging and
satisfying all obligations under the Plan on behalf of Participants affected by
the complete termination: (a) by the purchase of a group or individual
retirement annuity or annuities from any insurance company selected by the
Committee; (b) by the liquidation and distribution of the assets of the Plan; or
(c) by any combination of such methods. Any distribution made by reason of the
termination of the Plan shall continue to meet the provisions of the Plan
concerning the form in which distributions from the Plan must be made, however.


16.4    Allocation of Assets on Termination. Under whatever method is chosen by
the Committee to discharge and satisfy the obligations on behalf of affected
Participants, upon the termination of the Plan the assets of the Plan shall be
allocated among the Participants in the Plan on the basis of their then Plan
benefits, in accordance with the following provisions.


16.4.1    Subject to Subsections 16.4.2 through 16.4.4 below, the assets of the
Plan shall, in the event of the termination of the Plan, be allocated among the
Participants in the Plan on the basis of their then Plan benefits, in the
following order of priority classes until such assets are exhausted.


(a)    Priority Class 1: First, equally to all benefits described in
subparagraphs (i) and (ii) immediately below:


(i)    in the case of all benefits which are in pay status three years or more
prior to the date of termination, to each such benefit as determined under the
provisions of the Plan in effect during the five-year period ending on the date
of termination under which such benefit would be the least in amount; and


(ii)    in the case of all benefits which would have been in pay status three
years prior to the date of termination had the applicable Participants been
retired or terminated in employment prior to the three-year period ending on the
date of termination, to each such benefit as determined under the provisions of
the Plan in effect during the five-year period ending on the date of termination
under which such benefit would be the least in amount.


(b)    Priority Class 2: Second, equally to the benefits described in
subparagraphs (i) and (ii) immediately below:


(i)    to all other benefits guaranteed by the Pension Benefit Guaranty
Corporation under title IV of ERISA, determined without regard to section
4022B(a) of ERISA; and


(ii)    to the additional benefits, if any, which would be guaranteed by the
Pension Benefit Guaranty Corporation under title IV of ERISA if section
4022(b)(5) of ERISA did not apply.


For purposes of this Priority Class 2, section 4021 of ERISA shall be applied
without regard to subparagraph (c) thereof.


(c)    Priority Class 3: Third, to all other vested and nonforfeitable benefits
(determined without regard to such benefits which become vested and
nonforfeitable solely because of the termination of the Plan).


(d)    Priority Class 4: Fourth, to all other benefits.


75

--------------------------------------------------------------------------------









16.4.2    For purposes of the order of priority classes described in Subsection
16.4.1 above, the following provisions shall apply.


(a)    The amount allocated under any priority class in Subsection 16.4.1 above
with respect to any benefit shall be properly adjusted for any allocation of
assets with respect to that benefit under a prior priority class in such
subsection.


(b)    If the assets available for allocation under either Priority Class 1, 2,
or 4 above are insufficient to satisfy in full the Plan benefits described in
such priority class, then such assets shall be allocated pro rata on the basis
of the present value of the benefits described in such priority class (such
present value being determined as of the date of termination).


(c)    This paragraph (c) applies if the assets available for allocation under
Priority Class 3 above are insufficient to satisfy in full the Plan benefits
described in Priority Class 3. In such event, the following provisions apply.


(i)    Such assets shall be allocated, except as provided in subparagraph (ii)
immediately below, on a pro rata basis to the benefits which would have been
described in Priority Class 3 if the provisions of the Plan as in effect at the
beginning of the five-year period ending on the date of termination had never
been changed.


(ii)    If the assets available for allocation under Priority Class 3 are
sufficient to satisfy in full the benefits described in subparagraph (i)
immediately above, then such assets shall be allocated to the benefits which
would have been described in Priority Class 3 if the provisions of the Plan as
in effect at the latest point in time during the five-year period ending on the
date of termination that such assets available for allocation are sufficient to
satisfy in full such benefits had never been changed, with any such assets
remaining to be allocated being allocated pro rata to the additional benefits
which would have been described in Priority Class 3 if the provisions of the
Plan as in effect under the next succeeding Plan amendment which modified any
benefits had never been changed.


(d)    If the allocations made pursuant to this Section 16.4 (without regard to
this paragraph (d)) result in discrimination prohibited by section 401(a)(4) of
the Code, then, to the extent required to prevent the disqualification of the
Plan under section 401(a)(4) of the Code: (i) the assets allocated under
paragraph (b) of Priority Class 2, Priority Class 3, and Priority Class 4 shall
be reallocated to the extent necessary to avoid such discrimination, and, if
still necessary to avoid such discrimination after such reallocation, (ii) the
assets otherwise allocable to benefits which are limited or restricted under
Section 10.2 above (and which are not otherwise allocated to paragraph (b) of
Priority Class 2, to Priority Class 3, or to Priority Class 4 under clause (i)
immediately above) shall also be reallocated to the extent necessary to avoid
such discrimination.


16.4.3    Any allocations, determinations, distributions, or other actions taken
pursuant to this Section 16.4 shall be subject to all required approvals and
authorizations of the Pension Benefit Guaranty Corporation and the Internal
Revenue Service.


16.4.4    Finally, in the case of a complete termination, any assets of the Plan
remaining after all foregoing liabilities in the priority classes set forth in
Subsection 16.4.1 above have been satisfied shall be paid to the Participating
Companies, provided such payment does not violate any applicable Federal law.


76

--------------------------------------------------------------------------------







ARTICLE 17


TOP HEAVY PROVISIONS


17.1    Determination of Whether Plan Is Top Heavy. For purposes of this Article
17, this Plan shall be considered a “Top Heavy Plan” for any Plan Year (for
purposes of the first two sentences of this Section 17.1, the “subject Plan
Year”) if, and only if, (a) this Plan is an Aggregation Group Plan during at
least part of the subject Plan Year, and (b) the ratio of the total Present
Value of all accrued benefits of Key Employees under all Aggregation Group Plans
to the total Present Value of all accrued benefits of both Key Employees and
Non-Key Employees under all Aggregation Group Plans equals or exceeds 0.6. All
calculations called for in clauses (a) and (b) above with respect to this Plan
and with respect to the subject Plan Year shall be made as of this Plan’s
Determination Date which is applicable to the subject Plan Year, and all
calculations called for under clause (b) above with respect to any Aggregation
Group Plan other than this Plan and with respect to the subject Plan Year shall
be made as of that plan’s Determination Date which is applicable to such plan’s
plan year that has its Determination Date fall within the same calendar year as
the Determination Date being used by this Plan for the subject Plan Year. For
the purpose of this Article 17, the following terms shall have the meanings
hereinafter set forth.


17.1.1    Aggregation Group Plan. “Aggregation Group Plan” refers, with respect
to any plan year of such plan, to a plan (a) which qualifies under Code section
401(a), (b) which is maintained by an Affiliated Employer, and (c) which either
includes a Key Employee as a participant (determined as of the Determination
Date applicable to such plan year) or allows another plan qualified under Code
section 401(a), maintained by an Affiliated Employer, and including at least one
Key Employee as a participant to meet the requirements of section 401(a)(4) or
section 410(b) of the Code. In addition, if the Company so decides, any plan
which meets clauses (a) and (b) but not (c) of the immediately preceding
sentence shall be treated as an “Aggregation Group Plan” with respect to any
plan year of such plan if the group of such plan and all other Aggregation Group
Plans will meet the requirements of sections 401(a)(4) and 410(b) of the Code
with such plan being taken into account.


17.1.2    Determination Date. The “Determination Date” which is applicable to
any plan year of an Aggregation Group Plan refers to the last day of the
immediately preceding plan year (except that, for the first plan year of such a
plan, the “Determination Date” applicable to such plan year shall be the last
day of such first plan year).


17.1.3    Key Employee. With respect to any Aggregation Group Plan and as of any
Determination Date that applies to a plan year of such plan, a “Key Employee”
refers to a person who at any time during the plan year ending on the subject
Determination Date is:


(a)    an officer of an Affiliated Employer, provided such person receives
compensation from the Affiliated Employers of an amount greater than $130,000
(as adjusted under section 416(i) of the Code for plan years beginning after
December 31, 2002) for the applicable plan year. For this purpose, no more than
50 employees (or, if less, the greater of three or 10% of the employees of the
Affiliated Employers) shall be treated as officers;


(b)    a 5% or more owner of any Affiliated Employer; or


(c)    a 1% or more owner of any Affiliated Employer who receives compensation
of $150,000 or more from the Affiliated Employers for the applicable plan year.


77

--------------------------------------------------------------------------------









For purposes of paragraphs (b) and (c) above, a person is considered to own 5%
or 1%, as the case may be, of an Affiliated Employer if he owns (or is
considered as owning within the meaning of Code section 318, except that
subparagraph (C) of Code section 318(a)(2) shall be applied by substituting “5%”
for “50%”) at least 5% or 1%, as the case may be, of either the outstanding
stock or the voting power of all stock of the Affiliated Employer (or, if the
Affiliated Employer is not a corporation, at least 5% or 1%, as the case may be,
of the capital or profits interest in the Affiliated Employer). Further, for
purposes of this entire Subsection 17.1.3, the term “Key Employee” includes any
person who is deceased as of the subject Determination Date but who when alive
had been a Key Employee at any time during the plan year ending on the subject
Determination Date, and any accrued benefit payable to his beneficiary shall be
deemed to be the accrued benefit of such person.


17.1.4    Non-Key Employee. With respect to any Aggregation Group Plan and as of
any Determination Date that applies to a plan year of such plan, a “Non-Key
Employee” refers to a person who at any time during the plan year ending on the
subject Determination Date is an employee of an Affiliated Employer and who has
never been considered a Key Employee as of such or any earlier Determination
Date. Further, for purposes of this Subsection 17.1.4, the term “Non-Key
Employee” includes any person who is deceased as of the subject Determination
Date and who when alive had been an employee of an Affiliated Employer at any
time during the plan year ending on the subject Determination Date but had not
been a Key Employee as of the subject or any earlier Determination Date, and any
accrued benefit payable to his beneficiary shall be deemed to be the accrued
benefit of such person.


17.1.5    Present Value of Accrued Benefits.


(a)    For any Aggregation Group Plan which is a defined benefit plan (as
defined in Code section 414(j)), including such a plan which has been
terminated, the “Present Value” of a participant’s accrued benefit, as
determined as of any Determination Date, refers to the single sum value
(calculated as of the latest Valuation Date which coincides with or precedes
such Determination Date and in accordance with the actuarial assumptions adopted
under such defined benefit plan for valuing single sum forms of benefits which
are in effect as of such Valuation Date) of the monthly retirement or
termination benefit which the participant had accrued under such plan to such
Valuation Date. For this purpose, such accrued monthly retirement or termination
benefit is calculated as if it was to first commence as of the first day of the
month next following the month the participant first attains his normal
retirement age under such plan (or, if such normal retirement age had already
been attained, as of the first day of the month next following the month in
which occurs such Valuation Date) and as if it was to be paid in the form of a
single life annuity. Further, the accrued benefit of any participant under such
plan (other than a participant who is a Key Employee) shall be determined under
the method which is used for accrual purposes for all defined benefit plans of
the Affiliated Employers (or, if there is no such method, as if such benefit
accrued not more rapidly than the slowest accrual rates permitted under the
fractional rule of section 411(b)(1)(C) of the Code). In addition, the dollar
amount of any distributions made from the plan (including the value of any
annuity contract distributed from the plan) actually paid to such participant
prior to the subject Valuation Date but still within the plan year ending on the
subject Determination Date (or, when the distribution is made other than by
reason of the participant’s severance from employment from the Affiliated
Employers, his death, or his disability, the five consecutive plan years ending
on the subject Determination Date) shall be added in calculating such “Present
Value” of the participant’s accrued benefit.


78

--------------------------------------------------------------------------------









(b)    For any Aggregation Group Plan which is a defined contribution plan (as
defined in Code section 414(i)), including such a plan which has been
terminated, the “Present Value” of a participant’s accrued benefit, as
determined as of any Determination Date, refers to the sum of (i) the total of
the participant’s account balances under the plan (valued as of the latest
Valuation Date which coincides with or precedes such Determination Date), and
(ii) an adjustment for contributions due as of such Determination Date. In the
case of a profit sharing or stock bonus plan, the adjustment in clause (ii)
above shall be the amount of the contributions, if any, actually made after the
subject Valuation Date but on or before such Determination Date (and, in the
case of the first plan year, any amounts contributed to the plan after such
Determination Date which are allocated as of a date in such first plan year). In
the case of a money purchase pension or target benefit plan, the adjustment in
clause (ii) above shall be the amount of the contributions, if any, which are
either actually made or due to be made after the subject Valuation Date but
before the expiration of the period allowed for meeting minimum funding
requirements under Code section 412 for the plan year which includes the subject
Determination Date. In addition, the value of any distributions made from the
plan (including the value of any annuity contract distributed from the plan)
actually paid to such participant prior to the subject Valuation Date but still
within the plan year ending on the subject Determination Date (or, when the
distribution is made other than by reason of the participant’s severance from
employment from the Affiliated Employers, his death, or his disability, the five
consecutive plan years ending on the subject Determination Date) shall be added
in calculating such “Present Value” of the participant’s accrued benefit.


(c)    In the case of any rollover (as defined in the appropriate provisions of
the Code), or a direct plan-to-plan transfer, to or from a subject Aggregation
Group Plan, which rollover or transfer is both initiated by a participant and
made between a plan maintained by an Affiliated Employer and a plan maintained
by an employer other than an Affiliated Employer, (i) the Aggregation Group
Plan, if it is the plan from which the rollover or transfer is made, shall count
the amount of the rollover or transfer as a distribution made as of the date
such amount is distributed by such plan in determining the “Present Value” of
the participant’s accrued benefit under paragraph (a) or (b) above, as
applicable, and (ii) the Aggregation Group Plan, if it is the plan to which the
rollover or transfer is made, shall not so consider the amount of the rollover
or transfer as part of the participant’s accrued benefit in determining such
“Present Value” if such rollover or transfer was or is accepted after December
31, 1983 and shall so consider such amount if such rollover or transfer was
accepted prior to January 1, 1984.


(d)    In the case of any rollover (as defined in the appropriate provisions of
the Code), or a direct plan-to-plan transfer, to or from a subject Aggregation
Group Plan, which rollover or transfer is not described in paragraph (c) above,
(i) the subject Aggregation Group Plan, if it is the plan from which the
rollover or transfer is made, shall not consider the amount of the rollover or
transfer as part of the participant’s accrued benefit in determining the
“Present Value” thereof under paragraph (a) or (b) above, as applicable, and
(ii) the subject Aggregation Group Plan, if it is the plan to which the rollover
or transfer is made, shall consider the amount of the rollover or transfer when
made as part of the participant’s accrued benefit in determining such “Present
Value.”


(e)    As is noted in paragraphs (a) and (b) above, the “Present Value” of any
participant’s accrued benefit under any Aggregation Group Plan (that is either a
defined benefit plan or a defined contribution plan) as of any Determination
Date includes the value of any distribution from such a plan actually paid to
such participant prior to the last Valuation Date which coincides with or
precedes such Determination Date but still within the plan year ending on the
subject Determination Date (or, in some cases, within the five year period
ending on the subject Determination Date). This rule shall also apply to any


79

--------------------------------------------------------------------------------







distribution under any terminated defined benefit or defined contribution plan
which, if it had not been terminated, would have been required to be included as
an Aggregation Group Plan.


(f)    Notwithstanding the foregoing provisions, the “Present Value” of a
participant’s accrued benefit under any Aggregation Group Plan (that is either a
defined benefit plan or a defined contribution plan) as of any Determination
Date shall be deemed to be zero if the participant has not performed services
for any Affiliated Employer at any time during the plan year ending on the
subject Determination Date.


17.1.6    Valuation Date. A “Valuation Date” refers to: (a) in the case of an
Aggregation Group Plan that is a defined benefit plan (as defined in Code
section 414(j)), the date as of which the plan actuary computes plan costs for
minimum funding requirements under Code section 412 (except that, for an
Aggregation Group Plan that is a defined benefit plan which has terminated, a
“Valuation Date” shall be deemed to be the same as a Determination Date); and
(b) in the case of an Aggregation Group Plan that is a defined contribution plan
(as defined in Code section 414(i)), the date as of which plan income, gains,
and/or contributions are allocated to plan accounts of participants.


17.1.7    Compensation. For purposes hereof, a participant’s “compensation”
shall refer to his Compensation as defined in Section 10.3 above.


17.2    Effect of Top Heavy Status on Vesting. If for any Plan Year this Plan is
a Top Heavy Plan, then, notwithstanding any other provision of the Plan to the
contrary, any Participant who is a Participant at some time during such Plan
Year and who ceases to be an Employee during such or any later Plan Year prior
to being entitled to any other retirement benefit under the Plan, but after
completing at least three years of Vesting Service (not including any years of
Vesting Service completed after the last Plan Year in which this Plan is
considered a Top Heavy Plan), shall still be entitled to a retirement benefit
under the Plan (unless he dies before the commencement date of the benefit). The
provisions of Article 7 above (concerning, e.g., the commencement date, form,
and amount of payment), Article 8 above (concerning certain death benefits),
Article 9 above (concerning certain “transition” and other benefits), Article 10
above (concerning maximum benefit limits and restrictions on benefits for highly
paid participants), and Article 11 above (concerning certain miscellaneous
benefit matters) shall apply to the payment of any retirement benefit payable
under this Section 17.2 as if such retirement benefit was described in Article 6
above.


17.3    Effect of Top Heavy Status on Benefit Amounts.


17.3.1    For any Plan Year in which this Plan is considered a Top Heavy Plan,
then, notwithstanding any other provision of the Plan to the contrary, the
annual amount (if paid in the form of an annuity) or the single sum amount (if
paid in the form of a single sum payment) of any retirement benefit to which a
Participant becomes entitled under the Plan shall not: (a) if paid in the form
of a Single Life Annuity that commences as of the later of the Participant’s
Normal Retirement Date or the date as of which the Participant’s retirement
benefit under the Plan commences (for purposes of this Subsection 17.3.1, the
Participant’s “normal commencing Single Life Annuity”), be less than the product
obtained by multiplying (i) 2% of the Participant’s average annual compensation
(as defined below) by (ii) the Participant’s years of service (as defined
below), up to but not exceeding ten such years; and (b) if paid in any form of
benefit and/or as of any commencement date other than the form of benefit and
commencement date that apply under a normal commencing Single Life Annuity, be
less than the annual amount or single sum amount (as appropriate) that makes the
Participant’s retirement benefit that is paid in such other form and/or as of
such other commencement date actuarially equivalent to the minimum retirement
benefit that is described in clause


80

--------------------------------------------------------------------------------







(a) immediately above when such retirement benefit is paid in the form of a
normal commencing Single Life Annuity.


17.3.2    For purposes of this Section 17.3, a Participant’s “average annual
compensation” refers to the annual average of his compensation received from the
Affiliated Employers for the five consecutive calendar years which produce the
highest result (excluding from consideration, however, compensation received in
any Plan Year which began prior to January 1, 1984, in any calendar year which
begins after the end of the last Plan Year in which the Plan is considered a Top
Heavy Plan, and in any calendar year which does not end during a year of
service).


17.3.3    For purposes of this Section 17.3, except as provided below, a
Participant’s “years of service” shall include each period for which the
Participant is credited with a year of Vesting Service, regardless of the
Participant’s level of compensation during such period and regardless of whether
the Participant is employed on any particular date during such period (such as
the last day of such period). Notwithstanding the foregoing, a Participant’s
“years of service” for purposes of this Section 17.3 shall not include any
period which began prior to January 1, 1984, any period which is not included at
least in part in a Plan Year as of which the Plan is considered a Top Heavy
Plan, or any period which occurs during a Plan Year when the Plan benefits
(within the meaning of section 410(b) of the Code) no Key Employee or former Key
Employee.


17.3.4    For purposes of the foregoing provisions of this Section 17.3, a
Participant’s benefit accruals under any other defined benefit plan (as defined
in Section 414(j) of the Code) maintained by any Affiliated Employer and which
is an Aggregation Group Plan for the subject Plan Year, other than benefit
accruals made by reason of any top heavy provisions of such other plan, shall be
considered as benefit accruals under this Plan.
17.3.5    Notwithstanding the foregoing provisions of this Section 17.3, such
provisions shall not apply so as to cause any additional benefit to be provided
a Participant for a Plan Year under this Plan if (i) such Participant actively
participates in an Aggregation Group Plan maintained by an Affiliated Employer
at any time in such Plan Year which is later than any date in such year on which
he or she actively participates in this Plan and (ii) such other plan provides
for the same benefit as would otherwise be required under the foregoing
provisions of this Section 17.3 for such Plan Year.


81

--------------------------------------------------------------------------------









ARTICLE 18


MISCELLANEOUS


18.1    Exclusive Benefit of Participants. All assets of the Plan shall be held
in the Trust for the benefit of the Participants. In no event shall it be
possible, at any time prior to the satisfaction of all liabilities with respect
to the Participants, for any part of the assets of the Plan to be used for, or
diverted to, purposes other than for the exclusive benefit of the Participants
or their beneficiaries (except as may be otherwise provided in Sections 12.2 and
12.3 above) or for payment of proper administrative costs and expenses of the
Plan and the Trust. No person shall have any interest in or right to any part of
the Trust, or any rights in, to, or under the Trust, except as and to the extent
expressly provided in the Plan.


18.2    Mergers, Consolidations, and Transfers of Assets.


18.2.1    Notwithstanding any other provision hereof to the contrary, in no
event shall this Plan be merged or consolidated with any other plan and trust,
nor shall any of the assets or liabilities of this Plan be transferred to any
other plan or trust or vice versa, unless: (1) either the Plan is amended to
provide for such action or the Committee determines that such action furthers
the purposes of this Plan; (2) each Participant and beneficiary would (if this
Plan then terminated) receive a benefit immediately after the merger,
consolidation, or transfer which is equal to or greater than the benefit he
would have been entitled to receive immediately before the merger,
consolidation, or transfer (if this Plan had then terminated); and (3) such
merger, consolidation, or transfer of assets does not cause any accrued benefit,
early retirement benefit, retirement-type subsidy, or optional form of benefit
of a person under this Plan or the applicable other plan, or the person’s rights
to any such benefits, to be eliminated or reduced except to the extent such
elimination or reduction is permitted under section 411(d)(6) of the Code or in
Treasury regulations issued thereunder. In the event of any such merger,
consolidation, or transfer, the requirements of clause (2) set forth in the
immediately preceding sentence shall be deemed to be satisfied if the merger,
consolidation, or transfer conforms to and is in accordance with regulations
issued under section 414(1) of the Code.


(a)    In addition, in the case of any spin-off to this Plan from another plan
which is maintained by an Affiliated Employer or of any spin-off from this Plan
to another plan which is maintained by an Affiliated Employer, a percentage of
the excess assets (as determined under section 414(l)(2) of the Code) held in
the plan from which the spin-off is made (if any) shall be allocated to each of
such plans to the extent required by section 414(l)(2) of the Code.


(b)    Subject to the provisions of this Subsection 18.2.1, the Committee may
take action to merge or consolidate this Plan and the Trust with any other plan
and trust or permit the transfer of any assets and liabilities of this Plan and
the Trust to any other plan and trust or vice versa.


18.2.2    If an Employee who is participating in the Cincinnati Bell Pension
Plan, as such plan exists as of the Effective Amendment Date or is subsequently
amended or renamed (for purposes of this Subsection 18.2.2, the “CBPP”), becomes
a Participant in this Plan, his accrued benefit under the CBPP (and the assets
related thereto) shall be transferred to and assumed by this Plan. Further, if a
Participant in this Plan becomes a Participant in the CBPP, his accrued benefit
under the Plan (and the assets related thereto) shall be transferred to and
assumed by the CBPP. Any transfer of benefits and assets provided under this
Subsection 18.2.2 shall be subject to the provisions of Subsection 18.2.1 above.


82

--------------------------------------------------------------------------------









18.2.3    To the extent required under the Mandatory Portability Agreement,
accrued benefits (and related assets) shall be transferred to and from Former
Affiliate Plans (as such term is defined in the Mandatory Portability
Agreement), provided that no accrued benefit shall be transferred to and assumed
by this Plan unless assets at least equal to such accrued benefits also are
transferred to this Plan. Any transfer of benefits and assets provided under
this Subsection 18.2.3 shall be subject to the provisions of Subsection 18.2.1
above.


18.3    Benefits and Service for Military Service. Notwithstanding any provision
of the Plan to the contrary and in order to satisfy the requirements of sections
401(a)(37) and 414(u) of the Code with respect to a Participant’s qualified
military service, the following provisions of this Section 18.3 shall apply.


18.3.1    An individual reemployed as an Employee by an Affiliated Employer
under chapter 43 of title 38 of the United States Code (as such chapter is in
effect on December 12, 1994 and without regard to any subsequent amendment)
shall be treated as not having incurred a Break in Service for purposes of the
Plan by reason of such individual’s qualified military service.
18.3.2    Each period of qualified military service served by an individual
shall, upon reemployment as an Employee by an Affiliated Employer under chapter
43 of title 38 of the United States Code (as such chapter is in effect on
December 12, 1994 and without regard to any subsequent amendment), be deemed to
constitute Vesting Service for purposes of the Plan.
18.3.3    For purposes of Article 10 above, a Participant who is in qualified
military service shall be treated as receiving Compensation during the period of
qualified military service equal to the Compensation the Participant would have
received during such period were he not in qualified military service,
determined based on the rate of pay the Participant would have received from the
Affiliated Employers but for his absence during the during the period of
qualified military service; except that, if the compensation the Participant
would receive during the period of qualified military service is not reasonably
certain, then the Participant shall be treated as receiving compensation from
the Affiliated Employers during the period of qualified military service equal
to the Participant’s average compensation from the Affiliated Employers during
the shorter of (a) the twelve month period immediately preceding the period of
the qualified military service or (b) the Participant’s entire period of
employment by the Affiliated Employers.
18.3.4    If a Participant dies on or after January 1, 2007 and while performing
qualified military service, the survivors of the Participant are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan had the Participant resumed
and then terminated employment on account of death. By reason of the immediately
preceding sentence and among other things, credit for Vesting Service shall be
provided for the period of qualified military service of a Participant who dies
while performing qualified military service for purposes of determining whether
any death benefit is provided under the Plan with respect to the Participant
(but the amount of such death benefit is not determined as if the Participant
received benefit accruals during such qualified military service).
18.3.5    An individual receiving, in a Plan Year that begins after December 31,
2008, a differential wage payment from an Affiliated Employer shall be treated
as an Employee of such Affiliated Employer and the differential wage payment
shall be treated as part of the Participant’s compensation solely for purposes
of applying Articles 10 and 17 above and applying any other requirement imposed
by the Code on the Plan (but shall not be used for any other purposes of the
Plan). For purposes hereof, a “differential wage payment” means any payment that
is made by an Affiliated Employer to an individual with respect to any period
during which the individual is performing service in the uniformed services (as
defined in chapter


83

--------------------------------------------------------------------------------







43 of title 38 of the United States Code) while on active duty for a period of
more than 30 days and represents all or a portion of the wages that the
individual would have received from such Affiliated Employer if the individual
were performing service for such Affiliated Employer.
18.3.6    For all purposes of this Section 18.3, “qualified military service”
means, with respect to any individual, any service of his in the uniformed
services (as defined in chapter 43 of title 38 of the United States Code, as
such chapter is in effect on December 12, 1994 and without regard to any
subsequent amendment) if he is entitled to reemployment rights with the Employer
under such chapter with respect to such service.
18.4    Actions Required by Mandatory Portability Agreement. This Plan shall
comply with any requirements of the Mandatory Portability Agreement that apply
to it. Thus, to the extent not addressed elsewhere in this Plan, any action
shall be taken under or in connection with the Plan if it is required to comply
with the Mandatory Portability Agreement. However, as is indicated in Section
3.7 above, Employees of certain Participating Companies are not subject to or
affected by the Mandatory Portability Agreement while employed by any such
companies, and this Section 18.4 shall not give any rights under the Mandatory
Portability Agreement to such Employees while employed by any such company.


18.5    Authority to Act for Company. Except as is otherwise expressly provided
elsewhere in this Plan, any matter or thing to be done by the Company shall be
done by the Board or the Board’s Executive Committee, except that the Board or
the Board’s Executive Committee may, by resolution, delegate in writing to any
officer of any Affiliated Employer any or all of its rights or duties hereunder
(and any such delegation shall be deemed incorporated into and made a part of
this Plan). Any such delegation shall be valid and binding upon all persons, and
the person or persons to whom authority is delegated shall have full power to
act in all matters so delegated until the authority expires by its terms or is
revoked by resolution of the Board or the Board’s Executive Committee.


18.6    Relationship of Plan to Employment Rights. The adoption and maintenance
of the Plan is purely voluntary on the part of the Participating Companies and
neither the adoption nor the maintenance of the Plan shall be construed as
conferring any legal or equitable rights to employment on any person.


18.7    Applicable Law. The provisions of the Plan shall be administered and
enforced according to applicable Federal law and, only to the extent not
preempted by Federal law, to the laws of the State of Ohio. The Company may at
any time initiate any legal action or proceedings for the determination of any
question of construction which arises or for instructions. Except as required by
law, in any application to, or proceeding or action in, any court with regard to
the Plan, only the Company shall be a necessary party, and no Participant,
beneficiary, or other person having or claiming any interest in the Plan shall
be entitled to any notice or service of process. The Company may include as
parties defendant any other person or persons. Any judgment entered into in such
a proceeding or action shall be conclusive upon all persons claiming under the
Plan.


18.8    Separability of Provisions. If any provision of the Plan is held invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.


18.9    Counterparts. The Plan may be executed in any number of counterparts,
each of which shall be deemed an original. The counterparts shall constitute one
and the same instrument, which shall be sufficiently evidenced by any one
thereof.


84

--------------------------------------------------------------------------------









18.10    Headings. Headings used throughout the Plan are for convenience only
and shall not be given legal significance.


18.11    Special Definitions and Tables. Any terms which are defined by use of a
parenthetical contained in any provision of the Plan shall apply only to the
provision in which such parenthetical is contained, except where otherwise
indicated in such parenthetical or the context otherwise requires. In addition,
any tables attached to this Plan shall constitute a part of this Plan.


18.12    Plan Administrator and Sponsor. The Company shall be the Plan’s
administrator and sponsor as those terms are used in ERISA.


18.13    Accumulated Benefit Used To Satisfy Applicable Age Discrimination
Rules. As is indicated in Subsection 2.1.2 above, a Participant’s Accumulated
Benefit as of any specified date that occurs on or after January 1, 2008 shall
be the Participant’s benefit that is used for purposes of determining whether
the requirements of section 411(b)(1)(H)(i) and (b)(5)(A) of the Code and
section 204(b)(1)(H)(i) and (b)(5)(A) of ERISA, and Treasury Regulations section
1.411(b)(5)-1(b), are met for the Plan with respect to the Participant’s Plan
benefit as of such specified date. In that regard and by virtue of the fact that
the accrued benefits of all Participants under the Plan have been frozen prior
to the Effective Amendment Date, the requirements of the safe harbor accumulated
benefit test under Treasury Regulations section 1.411(b)(5)-1(b)(1), including
the definition of lump sum-based formula under Treasury Regulations section
1.411(a)(13)-1(d)(3), shall be applied to the Plan without regard to the
requirements under such Treasury Regulations section that are effective only for
Plan Years beginning on or after January 1, 2017.


85

--------------------------------------------------------------------------------







 


ARTICLE 19


2004 EARLY RETIREMENT OFFER


19.1    Overview. This Article 19 is effective as of August 19, 2004 and
provides for special benefits to be provided certain Participants who accepted
an offer of the Participating Employers of a special benefit program, all as is
provided for in the following provisions of this Article 19.


19.2    Special Definitions. For purposes of this Article 19 only, the following
terms shall have the meanings hereinafter set forth:


19.2.1    The term “Eligible Participant” means any person who was eligible
under Section 19.3 below to be offered the special benefit program described in
this Article 19.


19.2.2    The term “Extra Lump Sum Formula Amount” means, with respect to any
Eligible Participant who accepted the special benefit program offer provided
under this Article 19, an amount equal to the product obtained by multiplying
(a) a dollar amount equal to two weeks value of the Eligible Participant’s base
rate of pay as determined on October 1, 2004 by (b) the number of whole years
included in the Eligible Participant’s Net Credited Service as determined on
October 1, 2004. Notwithstanding the immediately preceding sentence, such
Eligible Participant’s “Extra Lump Sum Formula Amount” shall in no event be
deemed to exceed an amount equal to one year’s value of the Eligible
Participant’s base rate of pay as determined on October 1, 2004. For purposes of
this Subsection 19.2.2, if such Eligible Participant was assigned to a sales
division of a Participating Employer and received Sales Incentive Compensation
Awards, all such awards paid to him for the twelve month period ending on the
day immediately preceding October 1, 2004 will be taken into account in
determining his base rate of pay on October 1, 2004. In addition, for purposes
of this Subsection 19.2.2 and except as is provided in the immediately preceding
sentence, night differentials, overtime pay, team incentive and other awards,
bonuses, and any other amounts not part of such Eligible Participant’s basic
rate of scheduled pay shall not be included in determining such Eligible
Participant’s base rate of pay. Notwithstanding the foregoing, for an Eligible
Participant who is described in Subsection 19.4.4 below, each reference to
“October 1, 2004” in the foregoing provisions of this Subsection 19.2.2 shall be
deemed to be a reference to the Eligible Participant’s last day of employment
with the Affiliated Employers.


19.2.3    The term “Normal Retirement Extra Single Life Annuity Benefit” means,
with respect to any Eligible Participant who accepted the special benefit
program offer provided under this Article 19 and when determined as of any date
(for purposes of this Subsection 19.2.3, the “subject date”), a hypothetical
Single Life Annuity payable to the Eligible Participant that both (a) commences
to be paid as of the later of the Eligible Participant’s Normal Retirement Date
or the Eligible Participant’s Offer Retirement Date and (b) has a monthly amount
that is actuarially equivalent to a hypothetical single sum payment that both is
made as of the subject date and is equal to the Eligible Participant’s Extra
Lump Sum Formula Amount. The actuarial assumptions to be used in making such
actuarially equivalent calculation shall be solely the applicable interest rate
and applicable mortality assumption that are in effect under Section 11.5 above
for a benefit for which the subject date is the benefit’s commencement date.


19.2.4    The term “Offer Retirement Date” means, with respect to any Eligible
Participant who accepted the special benefit program offer provided under this
Article 19, the date the Participant ceased to be an Employee pursuant to such
offer.


86

--------------------------------------------------------------------------------









19.2.5    The term “Net Credited Service” means, with respect to any
Participant, the Eligible Participant’s Term of Employment that would be
determined under the terms of the Prior Pension Plan if all references to a
“Covered Employee” in such Prior Pension Plan were deemed to be references to an
“Employee” (and if section 4.1.8 of such Prior Pension Plan were disregarded).


19.3    Eligible Participants. Any person was eligible to be offered the special
benefit program described in this Article 19 if, and only if, he met the
following conditions:


19.3.1    he was on August 19, 2004 both a Covered Employee and a Participant in
the Plan; and


19.3.2    he would by December 31, 2006, if he had remained an Employee from
August 19, 2004 to December 31, 2006, either (a) have had Net Credited Service
of 30 or more years, (b) both been age 50 and have had Net Credited Service of
25 or more years, (c) both been age 55 and have had Net Credited Service of 20
or more years, or (d) both been age 60 and have had Net Credited Service of 10
or more years; and


19.3.3    he was not prevented by the Participating Employers from accepting the
special benefit program offer provided under this Article 19 because of business
needs of the Participating Employers. In this regard, the Participating
Employers may have excluded employees performing certain jobs from being
eligible for such offer and/or limited the number of employees in the
Participating Employers in the aggregate, or in any department, job, or other
unit, who were permitted to accept such offer.


19.4    Offer.


19.4.1    The Participating Employers, on or about November 3, 2004, delivered
or mailed written material to each Eligible Participant setting forth the
special benefit program offer described in this Article 19 (with such written
material being referred to in this Article 19 as an “offer package”).


19.4.2    Such special benefit program offer provided that an Eligible
Participant shall receive the benefits described in Sections 19.5 and 19.6 below
if, and only if, the Eligible Participant:


(a)    voluntarily terminated his employment with the Affiliated Employers on
such date as was requested or agreed to by the Participating Employers (which
date was not earlier than the date on which he received the offer package or
later than December 31, 2006);


(b)    accepted the special benefit program offered to him under this Article 19
by, and only by, signing a form prepared by the Participating Employers for this
purpose (which form set forth the Eligible Participant’s agreement to accept the
offer and to retire in accordance with the rules of paragraph (a) of this
Subsection 19.4.2) and filing such signed form with the Participating Employers
on or prior to the latest date as of which the latest offer package received by
him indicated that he could accept such offer (which date was not in any event
after December 1, 2004); and


(c)    released and waived any claims that he may have against the Affiliated
Employers and all of the Affiliated Employers’ related parties that were
requested to be released by the Participating Employers in connection with the
special benefit program offer provided under this Article 19, by, and only by,
signing a form prepared by the Participating Employers for this purpose and
filing such signed form with the Participating Employers within such time period
as was set by the Participating


87

--------------------------------------------------------------------------------





Employers (which generally was his Offer Retirement Date or the three
immediately following business days); and


(d)    met all other conditions imposed by the Participating Employers for
accepting such offer.


19.4.3    If an Eligible Participant did not accept the special benefit program
offer provided to him under this Article 19 or failed to meet all of the
conditions set forth in Subsection 19.4.2 above, he shall not at any time be
entitled to the benefits described in Sections 19.5 and 19.6 below.


19.4.4    Notwithstanding the provisions of Subsections 19.4.1 through 19.4.3
above, any person who qualifies as an Eligible Participant but who voluntarily
terminated his employment with the Affiliated Employers between August 19, 2004
and November 2, 2004 shall, provided that he complied with the requirements of
paragraph (c) of Subsection 19.4.2 above (within such time, after he was
notified as to the special benefit program described in this Article 19, as was
provided him by the Participating Employers), be deemed for all of the
provisions of this Article 19 to have been offered the special program benefit
offer described in this Article 19, to have accepted and complied with all of
the conditions of such offer, and to have voluntarily terminated his employment
with the Affiliated Employers under and pursuant to such offer.


19.5    Special Extra Retirement Benefit. If an Eligible Participant accepted
the special benefit program offer provided under this Article 19 and complied
with all of the conditions of such offer, he shall be entitled to a special
retirement benefit not otherwise provided under the foregoing Articles of this
Plan. Such special retirement benefit is described in the following provisions
of this Section 19.5 and is referred to in such provisions and in Section 19.6
below as the “extra retirement benefit.” The monthly or single sum amount of the
Eligible Participant’s extra retirement benefit shall be determined under the
provisions of Subsection 19.5.1 below, and all other details of the extra
retirement benefit (including such benefit’s form of payment and commencement
date) shall be determined under the provisions of Subsections 19.5.2 and 19.5.3
below.


19.5.1    The monthly or single sum amount of the Eligible Participant’s extra
retirement benefit shall be determined as follows.


(a)    If the Eligible Participant’s extra retirement benefit is paid to the
Eligible Participant in the form of a Single Life Annuity that commences as of
any certain date (for purposes of this paragraph (a), the “subject commencement
date”), then the monthly amount of such benefit shall be equal to the greater of
(i) the amount that would make such Single Life Annuity actuarially equivalent
to a hypothetical single sum payment that both is made as of the subject
commencement date and is equal to the Eligible Participant’s Extra Lump Sum
Formula Amount or (ii) the amount that would make such Single Life Annuity
actuarially equivalent to the Eligible Participant’s Normal Retirement Extra
Single Life Annuity Benefit determined as of the subject commencement date. The
actuarial assumptions to be used in making any of the actuarially equivalent
calculations required under this paragraph (a) shall be solely the applicable
interest rate and applicable mortality assumption that are in effect under
Section 11.5 above for a benefit for which the subject commencement date is the
benefit’s commencement date.


(b)    If the Eligible Participant’s extra retirement benefit is paid to the
Eligible Participant in the form of a Qualified Joint and Survivor Annuity that
commences as of any certain date, then the monthly amount of such benefit shall
be the amount that would be determined under Subsection 7.2.2 above if the extra
retirement benefit were the Eligible Participant’s sole retirement benefit under
the Plan.




88

--------------------------------------------------------------------------------





(c)    If the Eligible Participant’s extra retirement benefit is paid to the
Eligible Participant in the form of a single sum payment that is made as of any
certain date (for purposes of this paragraph (c), the “subject payment date”),
then the single sum amount of such benefit shall be an amount equal to the
greater of (i) the Eligible Participant’s Extra Lump Sum Formula Amount or (ii)
the amount that would make such single sum payment actuarially equivalent to the
Eligible Participant’s Normal Retirement Extra Single Life Annuity Benefit
determined as of the subject payment date. The actuarial assumptions to be used
in making the actuarially equivalent calculation required under this paragraph
(c) shall be solely the applicable interest rate and applicable mortality
assumption that are in effect under Section 11.5 above for a benefit for which
the subject payment date is the benefit’s commencement date.


19.5.2    Except to the extent otherwise provided or modified in Subsection
19.5.3 below or to the extent the context of this Article 19 otherwise requires,
all of the provisions of this Plan (other than Articles 3, 4, 5, and 9 above)
shall apply as if the Eligible Participant’s extra retirement benefit were added
to and were a part of the Eligible Participant’s retirement benefit accrued
under the Articles of this Plan that precede this Article 19 as of his Offer
Retirement Date and as such benefit may be modified under the provisions of
Section 19.6 below (for purposes of this Section 19.5 and Section 19.6 below,
his “regular retirement benefit”). In particular, except to the extent otherwise
provided or modified in Subsection 19.5.3 below, the Eligible Participant’s
extra retirement benefit and regular retirement benefit shall be deemed to be
one retirement benefit for purposes of determining the form of and commencement
date of such benefits and applying the provisions of Articles 10 and 17 above
(which provide for benefit limits and top heavy plan rules).


19.5.3    Notwithstanding the provisions of Subsection 19.5.2 above, as a
special option and not in any event limiting the forms of benefit in which the
Eligible Participant’s extra retirement benefit and regular retirement benefit
can be paid, the Eligible Participant may elect to receive his extra retirement
benefit and regular retirement benefit, in lieu of the normal form of benefit
otherwise payable under Section 7.2 above or any other optional form of benefit
described in Section 7.3 above and provided all of the election provisions of
Section 7.4 above are met, in the following forms:


(a)    a Single Life Annuity for his regular retirement benefit and a single sum
payment for his extra retirement benefit; or


(b)    if the Eligible Participant is married as of the commencement date of his
retirement benefits under the Plan, a Qualified Joint and Survivor Annuity for
his regular retirement benefit and a single sum payment for his extra retirement
benefit.


The commencement date of the payment of each of his regular retirement benefit
and his extra retirement benefit must in such case still be the same date and
determined as if the Eligible Participant’s extra retirement benefit and regular
retirement benefit were one benefit.


19.6    Special Early Retirement Discount Factors for Regular Retirement
Benefit. If an Eligible Participant accepted the special benefit program offer
provided under this Article 19 and complied with all of the conditions of such
offer, then, in addition to the extra retirement benefit under Section 19.5
above, he shall have his regular retirement benefit under the Plan determined in
accordance with the other provisions of the Plan but with the following
adjustment in the event the commencement date of his regular retirement benefit
occurred prior to December 31, 2006: his Prior Pension Plan Amount (as is
otherwise defined in Subsection 9.2.4(a) above) as of the commencement date of
his regular retirement benefit (which Prior Pension Plan Amount is sometimes
used to help determine his regular retirement benefit) shall be determined under
the provisions of Subsection 9.2.4(a) above but with any early retirement
discount reduction factors set forth in the provisions of the Prior Pension Plan
that are used in such determination (to the extent the provisions of Subsection
9.2.4(a) above would require that such Prior Pension Plan early retirement
discount factors


89

--------------------------------------------------------------------------------





are used in determining the Prior Pension Plan Amount) being applied in such
determination of the Prior Pension Plan Amount based on the age and service with
the Affiliated Employers that the Eligible Participant would have had on
December 31, 2006 if he had continued in the employment of the Affiliated
Employers from his actual date of termination with the Affiliated Employers
(pursuant to his acceptance of the special benefit program offer provided under
this Article 19) to December 31, 2006.


90

--------------------------------------------------------------------------------






ARTICLE 20


2008 SPECIAL EARLY RETIREMENT BENEFITS
20.1    Overview. This Article 20 is effective as of January 1, 2008 and
provides for special benefits to be provided certain Participants who accepted
an early retirement offer of the Participating Employers, all as is provided for
in the following provisions of this Article 20.
20.2    Special Definitions. For purposes of this Article 20 only, the following
terms shall have the meanings hereinafter set forth.
20.2.1    The term “Eligible Participant” means any person who was eligible
under Section 20.3 below to be provided the early retirement offer described in
this Article 20.
20.2.2    The term “Extra Lump Sum Formula Amount” means, with respect to any
Eligible Participant who accepted the early retirement offer provided under this
Article 20 and subject to paragraphs (a) and (b) of this Subsection 20.2.2, an
amount equal to the sum of: (1) the product obtained by multiplying (A) a dollar
amount equal to two weeks value of the Eligible Participant’s base rate of pay
as determined on October 1, 2007 by (B) the number of the whole years included
in the Eligible Participant’s Net Credited Service as determined on October 1,
2007, up to but not in excess of 17 such years; and (2) the product obtained by
multiplying (A) a dollar amount equal to four weeks value of the Eligible
Participant’s base rate of pay as determined on October 1, 2007 by (B) the
number of the whole years included in the Eligible Participant’s Net Credited
Service as determined on October 1, 2007 in excess of 17 such years.
(a)    Notwithstanding the foregoing provisions of this Subsection 20.2.2, an
Eligible Participant’s “Extra Lump Sum Formula Amount” shall in no event be
deemed to exceed an amount equal to 78 weeks value of the Eligible Participant’s
base rate of pay as determined on October 1, 2007.
(b)    For purposes of this Subsection 20.2.2, if prior to October 1, 2007 an
Eligible Participant was assigned to a sales division of a Participating
Employer and received Sales Incentive Compensation Awards, all such awards paid
to him for the twelve month period ending on the day immediately preceding
October 1, 2007 shall be taken into account in determining his base rate of pay
on October 1, 2007. In addition, for purposes of this Subsection 20.2.2 and
except as is provided in the immediately preceding sentence, night
differentials, overtime pay, team incentive and other awards, bonuses, and any
other amounts not part of an Eligible Participant’s basic rate of scheduled pay
shall not be included in determining such Eligible Participant’s base rate of
pay.
20.2.3    The term “Normal Retirement Extra Single Life Annuity Benefit” means,
with respect to any Eligible Participant who accepted the early retirement offer
described in this Article 20 and when determined as of any date (for purposes of
this Subsection 20.2.3, the “subject date”), a hypothetical Single Life Annuity
payable to the Eligible Participant that both (a) commences to be paid as of the
later of the Eligible Participant’s Normal Retirement Date or the Eligible
Participant’s Offer Retirement Date and (b) has a monthly amount that is
actuarially equivalent to a hypothetical single sum payment that both is made as
of the subject date and is equal to the Eligible Participant’s Extra Lump Sum
Formula Amount. The actuarial assumptions to be used in making such actuarially
equivalent calculation shall be solely the applicable interest rate and
applicable mortality assumption that are in effect under Section 11.5 above for
a benefit for which the subject date is the benefit’s commencement date.


91

--------------------------------------------------------------------------------







20.2.4    The term “Offer Retirement Date” means, with respect to any Eligible
Participant who accepted the early retirement offer described in this Article
20, the date the Participant ceased to be an Employee pursuant to such offer.
20.2.5    The term “Net Credited Service” means, with respect to any Eligible
Participant, the Eligible Participant’s Term of Employment that would be
determined under the terms of the Prior Pension Plan if all references to a
“Covered Employee” in such Prior Pension Plan were deemed to be references to an
“Employee” (and if section 4.1.8 of such Prior Pension Plan were disregarded).
20.3    Eligible Participants. Any person was eligible to be offered the early
retirement offer described in this Article 20 if, and only if, he met the
following conditions:
20.3.1    he was on October 1, 2007 both a Covered Employee and a Participant in
the Plan; and
20.3.2    he would by December 31, 2009, if he had remained an Employee from
October 1, 2007 to December 31, 2009, either (a) have had Net Credited Service
of 30 or more years, (b) both been age 50 and have had Net Credited Service of
25 or more years, (c) both been age 55 and have had Net Credited Service of 20
or more years, or (d) both been age 60 and have had Net Credited Service of 10
or more years; and
20.3.3    he was not prevented by the Participating Employers from accepting the
early retirement offer provided under this Article 20 because of business needs
of the Participating Employers. In this regard, the Participating Employers may
have excluded employees performing certain jobs from being eligible for such
offer and/or limited the number of employees in the Participating Employers in
the aggregate, or in any department, job, or other unit, who were permitted to
accept such offer.
20.4    Offer.
20.4.1    The Participating Employers delivered or mailed written material to
each Eligible Participant setting forth the early retirement offer described in
this Article 20 on or about December 7, 2007.
20.4.2    Such early retirement offer provided that an Eligible Participant
shall receive the benefits described in Sections 20.5 and 20.6 below if, and
only if, the Eligible Participant satisfied all of the conditions set forth in
the following paragraphs of this Subsection 20.4.2.
(a)    He voluntarily terminated his employment with the Affiliated Employers on
such date as was requested or agreed to by the Participating Employers, which
date was, except as is indicated in the immediately following sentence, not be
earlier than December 7, 2007 or later than December 31, 2010. However, if the
Eligible Participant terminated his employment with the Affiliated Employers
between October 1, 2007 and December 7, 2007, he shall be deemed for all
purposes of this Article 20 to have voluntarily terminated his employment with
the Affiliated Employers on a date that was requested or agreed to by the
Participating Employers and to have met the condition set forth in this
paragraph (a).
(b)    He accepted the early retirement offer described in this Article 20 by,
and only by, signing a form prepared by the Participating Employers for this
purpose (which form set forth the Eligible Participant’s agreement to accept the
offer and, if applicable, to retire in accordance with the rules of the first
sentence of paragraph (a) of this Subsection 20.4.2) and filing such signed form
with the Participating Employers on or prior to December 31, 2007.


92

--------------------------------------------------------------------------------







(c)    He released and waived any claims that he may have against the Affiliated
Employers and all of the Affiliated Employers’ related parties that were
requested to be released by the Participating Employers in connection with the
early retirement offer described in this Article 20 by, and only by, signing a
form prepared by the Participating Employers for this purpose and filing such
signed form with the Participating Employers on his Offer Retirement Date or on
any of the three immediately following business days (or, if he terminated his
employment with the Affiliated Employers between October 1, 2007 and December 7,
2007, by, and only by, signing a form prepared by the Participating Employers
for this purpose and filing such signed form with the Participating Employers
within such time, after he was notified as to the early retirement offer
described in this Article 20, as was provided him by the Participating
Employers).
(d)    He met all other conditions imposed by the Participating Employers for
accepting such offer.
20.4.3    If an Eligible Participant did not accept the early retirement offer
described in this Article 20 or failed to meet all of the conditions set forth
in Subsection 20.4.2 above, he shall not at any time be entitled to the benefits
described in Sections 20.5 and 20.6 below.
20.5    Special Extra Retirement Benefit. If an Eligible Participant accepted
the early retirement offer described in this Article 20 and complied with all of
the conditions of such offer, he shall be entitled to a special retirement
benefit not otherwise provided under the foregoing Articles of this Plan. Such
special retirement benefit is described in the following provisions of this
Section 20.5 and is referred to in such provisions and in Section 20.6 below as
the “extra retirement benefit.” The monthly or single sum amount of the Eligible
Participant’s extra retirement benefit shall be determined under the provisions
of Subsection 20.5.1 below, and all other details of the extra retirement
benefit (including such benefit’s form of payment and commencement date) shall
be determined under the provisions of Subsections 20.5.2, 20.5.3, and 20.5.4
below.
20.5.1    The monthly or single sum amount of the Eligible Participant’s extra
retirement benefit shall be determined in accordance with the following
paragraphs of this Subsection 20.5.1.
(a)    If the Eligible Participant’s extra retirement benefit is paid to the
Eligible Participant in the form of a Single Life Annuity that commences as of
any certain date (for purposes of this paragraph (a), the “subject commencement
date”), then the monthly amount of such benefit shall be equal to the greater of
(i) the amount that would make such Single Life Annuity actuarially equivalent
to a hypothetical single sum payment that both is made as of the subject
commencement date and is equal to the Eligible Participant’s Extra Lump Sum
Formula Amount or (ii) the amount that would make such Single Life Annuity
actuarially equivalent to the Eligible Participant’s Normal Retirement Extra
Single Life Annuity Benefit determined as of the subject commencement date. The
actuarial assumptions to be used in making any of the actuarially equivalent
calculations required under this paragraph (a) shall be solely the applicable
interest rate and applicable mortality assumption that apply under Section 11.5
above to a benefit for which the subject commencement date is the benefit’s
commencement date.
(b)    If the Eligible Participant’s extra retirement benefit is paid to the
Eligible Participant in the form of a Qualified Joint and Survivor Annuity that
commences as of any certain date, then the monthly amount of such benefit shall
be the amount that would be determined under Subsection 7.2.2 above if the extra
retirement benefit were the Eligible Participant’s sole retirement benefit under
the Plan.


93

--------------------------------------------------------------------------------





(c)    If the Eligible Participant’s extra retirement benefit is paid to the
Eligible Participant in the form of a single sum payment that is made as of any
certain date (for purposes of this paragraph (c), the “subject payment date”),
then the single sum amount of such benefit shall be an amount equal to the
greater of (i) the Eligible Participant’s Extra Lump Sum Formula Amount or (ii)
the amount that would make such single sum payment actuarially equivalent to the
Eligible Participant’s Normal Retirement Extra Single Life Annuity Benefit
determined as of the subject payment date. The actuarial assumptions to be used
in making any of the actuarially equivalent calculations required under this
paragraph (c) shall be solely the applicable interest rate and applicable
mortality assumption that apply under Section 11.5 above to a benefit for which
the subject payment date is the benefit’s commencement date.
20.5.2    Except to the extent otherwise provided or modified in Subsection
20.5.3 below or Subsection 20.5.4 below or to the extent the context of this
Article 20 otherwise requires, all of the provisions of this Plan (other than
Articles 3, 4, 5, and 9 above) shall apply as if the Eligible Participant’s
extra retirement benefit were added to and were a part of the Eligible
Participant’s retirement benefit accrued under the Articles of this Plan that
precede this Article 20 as of his Offer Retirement Date and as such benefit may
be modified under the provisions of Section 20.6 below (for purposes of this
Section 20.5 and Section 20.6 below, his “regular retirement benefit”). In
particular, except to the extent otherwise provided or modified in Subsection
20.5.3 below or Subsection 20.5.4 below, the Eligible Participant’s extra
retirement benefit and regular retirement benefit shall be deemed to be one
retirement benefit for purposes of determining the form of and commencement date
of such benefits and applying the provisions of Articles 10 and 17 above (which
provide for benefit limits and top heavy plan rules).
20.5.3    Notwithstanding the provisions of Subsection 20.5.2 above but subject
to the provisions of Subsection 20.5.4 below, as a special option and not in any
event limiting the forms of benefit in which the Eligible Participant’s extra
retirement benefit and regular retirement benefit can be paid, the Eligible
Participant may elect to receive his extra retirement benefit and regular
retirement benefit, in lieu of the normal form of benefit otherwise payable
under Section 7.2 above or any other optional form of benefit described in
Section 7.3 above and provided all of the election provisions of Section 7.4
above are met, in the following forms:
(a)    a Single Life Annuity for his regular retirement benefit and a single sum
payment for his extra retirement benefit; or
(b)    if the Eligible Participant is married as of the commencement date of his
retirement benefits under the Plan, a Qualified Joint and Survivor Annuity for
his regular retirement benefit and a single sum payment for his extra retirement
benefit.
The commencement date of the payment of each of his regular retirement benefit
and his extra retirement benefit must in such case still be the same date and
determined as if the Eligible Participant’s extra retirement benefit and regular
retirement benefit were one benefit.
20.5.4    Notwithstanding the provisions of Subsections 20.5.2 and 20.5.3 above,
if the Eligible Participant voluntarily terminated his employment with the
Affiliated Employers and commenced the payment of his regular retirement benefit
as of any date before January 1, 2008, then (a) the Eligible Participant’s extra
retirement benefit shall not be added to or treated as a part of the Eligible
Participant’s regular retirement benefit, (b) the commencement date of the
Eligible Participant’s extra retirement benefit may not occur prior to January
1, 2008, and (c) the form and commencement date of the Eligible Participant’s
extra retirement benefit shall be determined as if such benefit were the sole
retirement benefit under the Plan (except that the provisions of Section 7.5
above, that provide for an automatic cashout of a retirement benefit, shall
apply to the Eligible Participant’s extra retirement benefit only if such
provisions would have applied


94

--------------------------------------------------------------------------------







to the combination of the Eligible Participant’s extra retirement benefit and
regular retirement benefit had such regular retirement benefit not previously
commenced to be paid).
20.6    Special Early Retirement Discount Factors for Regular Retirement
Benefit. If an Eligible Participant (a) accepted the early retirement offer
described in this Article 20, (b) complied with all of the conditions of such
offer, and (c) has an Offer Retirement Date that is prior to December 31, 2009,
then, in addition to the extra retirement benefit under Section 20.5 above, he
shall have his regular retirement benefit under the Plan determined in
accordance with the other provisions of the Plan but with the following
adjustment: his Prior Pension Plan Amount (as is otherwise defined in Subsection
9.2.4(a) above) as of the commencement date of his regular retirement benefit
(which Prior Pension Plan Amount is sometimes used to help determine his regular
retirement benefit) shall be determined under the provisions of Subsection
9.2.4(a) above but with any early retirement discount reduction factors set
forth in the provisions of the Prior Pension Plan that are used in such
determination (to the extent the provisions of Subsection 9.2.4(a) above would
require that such Prior Pension Plan early retirement discount factors are used
in determining the Prior Pension Plan Amount) being applied in such
determination of the Prior Pension Plan Amount based on the age and service with
the Affiliated Employers that the Eligible Participant would have had on
December 31, 2009 if he had continued in the employment of the Affiliated
Employers from his Offer Retirement Date to December 31, 2009 (except that his
age for such purposes will be based on his actual age on the commencement date
of the benefit if such commencement date occurs after December 31, 2009).


95

--------------------------------------------------------------------------------









ARTICLE 21
BENEFIT LIMITATIONS REQUIRED UNDER
SECTION 436 OF INTERNAL REVENUE CODE
21.1    Limitations Applicable If Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 80 Percent, But Not Less Than 60 Percent.
Notwithstanding any other provisions of the Plan, if the Plan’s adjusted funding
target attainment percentage for a Plan Year is less than 80 percent (or would
be less than 80 percent to the extent described in Subsection 21.1.2 below) but
is not less than 60 percent, then the limitations set forth in this Section 21.1
apply.


21.1.1    50 Percent Limitation on Single Sum Payments, Other Accelerated Forms
of Distribution, and Other Prohibited Payments. A Participant or beneficiary is
not permitted to elect, and the Plan shall not pay, a single sum payment or
other optional form of benefit that includes a prohibited payment with an
annuity starting date on or after the applicable section 436 measurement date,
and the Plan shall not make any payment for the purchase of an irrevocable
commitment from an insurer to pay benefits or any other payment or transfer that
is a prohibited payment, unless the present value of the portion of the benefit
that is being paid in a prohibited payment does not exceed the lesser of:


(a)    50 percent of the present value of the benefit payable in the optional
form of benefit that includes the prohibited payment; or
(b)    100 percent of the PBGC maximum benefit guarantee amount (as defined in
section 1.436-1(d)(3)(iii)(C) of the Treasury Regulations).
The limitation set forth in this Subsection 21.1.1 does not apply to any payment
of a benefit which under section 411(a)(11) of the Code may be immediately
distributed without the consent of the Participant. If an optional form of
benefit that is otherwise available under the terms of the Plan is not available
to a Participant or beneficiary as of the annuity starting date because of the
application of the requirements of this Subsection 21.1.1, the Participant or
beneficiary is permitted to elect to bifurcate the benefit into unrestricted and
restricted portions (as described in section 1.436-1(d)(3)(iii)(D) of the
Treasury Regulations). The Participant or beneficiary may also elect any other
optional form of benefit otherwise available under the Plan at that annuity
starting date that would satisfy the 50 percent/PBGC maximum benefit guarantee
amount limitation described in this Subsection 21.1.1, or may elect to defer the
benefit in accordance with any general right to defer commencement of benefits
under the Plan. In addition, during a period when this Subsection 21.1.1 applies
to the Plan, Participants and beneficiaries are permitted to elect payment in
any optional form of benefit otherwise available under the Plan that provides
for the current payment of the unrestricted portion of the benefit (as described
in section 1.436-1(d)(3)(iii)(D) of the Treasury Regulations), with a delayed
commencement for the restricted portion of the benefit (subject to other
applicable qualification requirements, such as sections 411(a)(11) and 401(a)(9)
of the Code).
21.1.2    Plan Amendments Increasing Liability for Benefits. No amendment to the
Plan that has the effect of increasing liabilities of the Plan by reason of
increases in benefits, establishment of new benefits, changing the rate of
benefit accrual, or changing the rate at which


96

--------------------------------------------------------------------------------





benefits become nonforfeitable shall take effect in a Plan Year if the adjusted
funding target attainment percentage for the Plan Year is:


(a)    Less than 80 percent; or
(b)    80 percent or more, but would be less than 80 percent if the benefits
attributable to the amendment were taken into account in determining the
adjusted funding target attainment percentage.
The limitation set forth in this Subsection 21.1.2 does not apply to any
amendment to the Plan that provides a benefit increase under a Plan formula that
is not based on compensation, provided that the rate of such increase does not
exceed the contemporaneous rate of increase in the average wages of Participants
covered by the amendment.
21.2    Limitations Applicable If Plan’s Adjusted Funding Target Attainment
Percentage Is Less Than 60 Percent. Notwithstanding any other provisions of the
Plan (except for and subject to the terms of Subsection 5.3.3 above, under which
benefit accruals for all Participants other than Grandfathered Participants
ceased as of March 28, 2009 and benefit accruals for Grandfathered Participants
ceased as of June 30, 2013), if the Plan’s adjusted funding target attainment
percentage for a Plan Year is less than 60 percent (or would be less than 60
percent to the extent described in Subsection 21.2.2 below), then the
limitations in this Section 21.2 apply.


21.2.1    Single Sums, Other Accelerated Forms of Distribution, and Other
Prohibited Payments Not Permitted. A Participant or beneficiary is not permitted
to elect, and the Plan shall not pay, a single sum payment or other optional
form of benefit that includes a prohibited payment with an annuity starting date
on or after the applicable section 436 measurement date, and the Plan shall not
make any payment for the purchase of an irrevocable commitment from an insurer
to pay benefits or any other payment or transfer that is a prohibited payment.
The limitation set forth in this Subsection 21.2.1 does not apply to any payment
of a benefit which under section 411(a)(11) of the Code may be immediately
distributed without the consent of the Participant.


21.2.2    Shutdown Benefits and Other Unpredictable Contingent Event Benefits
Not Permitted to Be Paid. An unpredictable contingent event benefit with respect
to an unpredictable contingent event occurring during a Plan Year shall not be
paid if the adjusted funding target attainment percentage for the Plan Year is:


(a)    Less than 60 percent; or
(b)    60 percent or more, but would be less than 60 percent if the adjusted
funding target attainment percentage were redetermined applying an actuarial
assumption that the likelihood of occurrence of the unpredictable contingent
event during the Plan Year is 100 percent.
21.2.3    Benefit Accruals Frozen. Benefit accruals under the Plan shall cease
as of the applicable section 436 measurement date. In addition, if the Plan is
required to cease benefit accruals under this Subsection 21.2.3, then the Plan
is not permitted to be amended in a manner that would increase the liabilities
of the Plan by reason of an increase in benefits or establishment of new
benefits. Notwithstanding the provisions of this Subsection 21.2.3, benefit
accruals under the Plan have ceased in accordance with Subsection 5.3.3 above
(effective as of the dates reflected therein).


21.3    Limitations Applicable If Plan Sponsor Is In Bankruptcy. Notwithstanding
any other provisions of the Plan, a Participant or beneficiary is not permitted
to elect, and the Plan shall not


97

--------------------------------------------------------------------------------





pay, a single sum payment or other optional form of benefit that includes a
prohibited payment with an annuity starting date that occurs during any period
in which the Plan sponsor is a debtor in a case under title 11, United States
Code, or similar Federal or State law, except for payments made within a Plan
Year with an annuity starting date that occurs on or after the date on which the
Plan’s enrolled actuary certifies that the Plan’s adjusted funding target
attainment percentage for that Plan Year is not less than 100 percent. In
addition, during such period in which the Plan sponsor is a debtor, the Plan
shall not make any payment for the purchase of an irrevocable commitment from an
insurer to pay benefits or any other payment or transfer that is a prohibited
payment, except for payments that occur on a date within a Plan Year that is on
or after the date on which the Plan’s enrolled actuary certifies that the Plan’s
adjusted funding target attainment percentage for that Plan Year is not less
than 100 percent. The limitation set forth in this Section 21.3 does not apply
to any payment of a benefit which under section 411(a)(11) of the Code may be
immediately distributed without the consent of the Participant.


21.4    Provisions Applicable After Limitations Cease to Apply.


21.4.1    Resumption of Prohibited Payments. If a limitation on prohibited
payments under Section 21.1(a), 21.2.1, or 21.3 above applied to the Plan as of
a section 436 measurement date, but that limit no longer applies to the Plan as
of a later section 436 measurement date, then that limitation does not apply to
benefits with annuity starting dates that are on or after that later section 436
measurement date.


21.4.2    Resumption of Benefit Accruals. If a limitation on benefit accruals
under Subsection 21.2.3 above applied to the Plan as of a section 436
measurement date, but that limitation no longer applies to the Plan as of a
later section 436 measurement date, then benefit accruals shall resume
prospectively and that limitation does not apply to benefit accruals that are
based on service on or after that later section 436 measurement date, except as
otherwise provided under the Plan. The Plan shall comply with the rules relating
to partial years of participation and the prohibition on double proration under
Department of Labor Regulation 29 CFR section 2530.204-2(c) and (d).
Notwithstanding the provisions of this Subsection 21.2.3, benefit accruals under
the Plan have ceased in accordance with Subsection 5.3.3 above (effective as of
the dates reflected therein).


21.4.3    Shutdown and Other Unpredictable Contingent Event Benefits. If an
unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during the Plan Year is not permitted to be paid
after the occurrence of the event because of the limitation of Subsection 21.2.2
above, but is permitted to be paid later in the same Plan Year (as a result of
additional contributions or pursuant to the enrolled actuary’s certification of
the adjusted funding target attainment percentage for the Plan Year that meets
the requirements of section 1.436-1(g)(5)(ii)(B) of the Treasury Regulations),
then that unpredictable contingent event benefit shall be paid, retroactive to
the period that benefit would have been payable under the terms of the Plan
(determined without regard to Subsection 21.2.2 above). If the unpredictable
contingent event benefit does not become payable during the Plan Year in
accordance with the preceding sentence, then the Plan is treated as if it does
not provide for that benefit.


21.4.4    Treatment of Plan Amendments That Do Not Take Effect. If a Plan
amendment does not take effect as of the effective date of the amendment because
of the limitation of Subsection 21.1.2 or 21.2.3 above, but is permitted to take
effect later in the same Plan Year (as a result of additional contributions or
pursuant to the enrolled actuary’s certification of the adjusted funding target
attainment percentage for the Plan Year that meets the requirements of section
1.436-1(g)(5)(ii)(C) of the Treasury Regulations), then the Plan amendment must
automatically take effect as of the first day of the Plan Year (or, if later,
the original effective date of the amendment). If the Plan amendment cannot take
effect during the same Plan Year, then it shall be treated as if it were never
adopted, unless the Plan amendment provides otherwise.


98

--------------------------------------------------------------------------------









21.5    Notice Requirement. See section 101(j) of ERISA for rules requiring the
Plan administrator to provide a written notice to Participants and beneficiaries
within 30 days after certain specified dates if the Plan has become subject to a
limitation described in Subsection 21.1.1, 21.2, or 21.3 above.


21.6    Methods to Avoid or Terminate Benefit Limitations. See section
436(b)(2), (c)(2), (e)(2), and (f) of the Code and section 1.436-1(f) of the
Treasury Regulations for rules relating to employer contributions and other
methods to avoid or terminate the application of the limitations set forth in
Sections 21.1 through 21.3 above for a Plan Year. In general, the methods a Plan
sponsor may use to avoid or terminate one or more of the benefit limitations
under Sections 21.1 through 21.3 above for a Plan Year include employer
contributions and elections to increase the amount of Plan assets which are
taken into account in determining the adjusted funding target attainment
percentage, making an employer contribution that is specifically designated as a
current year contribution that is made to avoid or terminate application of
certain of the benefit limitations, or providing security to the Plan.


21.7    Special Rules.


21.7.1    Rules of Operation for Periods Prior To and After Certification of
Plan’s Adjusted Funding Target Attainment Percentage.


(a)    In General. Section 436(h) of the Code and section 1.436-1(h) of the
Treasury Regulations set forth a series of presumptions that apply (1) before
the Plan’s enrolled actuary issues a certification of the Plan’s adjusted
funding target attainment percentage for the Plan Year and (2) if the Plan’s
enrolled actuary does not issue a certification of the Plan’s adjusted funding
target attainment percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan’s enrolled actuary issues a range
certification for the Plan Year pursuant to section 1.436-1(h)(4)(ii) of the
Treasury Regulations but does not issue a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year). For any period during which a presumption under section 436(h) of the
Code and section 1.436-1(h) of the Treasury Regulations applies to the Plan, the
limitations under Sections 21.1 through 21.3 above are applied to the Plan as if
the adjusted funding target attainment percentage for the Plan Year were the
presumed adjusted funding target attainment percentage determined under the
rules of section 436(h) of the Code and section 1.436-1(h)(1), (2), or (3) of
the Treasury Regulations. These presumptions are set forth in Section 21.7.1(b)
though (d) below.
(b)    Presumption of Continued Underfunding Beginning First Day of Plan Year.
If a limitation under Section 21.1, 21.2, or 21.3 above applied to the Plan on
the last day of the preceding Plan Year, then, commencing on the first day of
the current Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date Subsection 21.7.1(c) or
Subsection 21.7.1(d) below applies to the Plan:
(i)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the adjusted funding target attainment
percentage in effect on the last day of the preceding Plan Year; and
(ii)    The first day of the current Plan Year is a section 436 measurement
date.
(c)    Presumption of Underfunding Beginning First Day of 4th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the


99

--------------------------------------------------------------------------------







Plan Year before the first day of the 4th month of the Plan Year and the Plan’s
adjusted funding target attainment percentage for the preceding Plan Year was
either at least 60 percent but less than 70 percent or at least 80 percent but
less than 90 percent, or is described in section 1.436-1(h)(2)(ii) of the
Treasury Regulations, then, commencing on the first day of the 4th month of the
current Plan Year and continuing until the Plan’s enrolled actuary issues a
certification of the adjusted funding target attainment percentage for the Plan
for the current Plan Year, or, if earlier, the date Subsection 21.7.1(d) below
applies to the Plan:
(i)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be the Plan’s adjusted funding target
attainment percentage for the preceding Plan Year reduced by 10 percentage
points; and
(ii)    The first day of the 4th month of the current Plan Year is a section 436
measurement date.
(d)    Presumption of Underfunding On and After First Day of 10th Month. If the
Plan’s enrolled actuary has not issued a certification of the adjusted funding
target attainment percentage for the Plan Year before the first day of the 10th
month of the Plan Year (or if the Plan’s enrolled actuary has issued a range
certification for the Plan Year pursuant to section 1.436-1(h)(4)(ii) of the
Treasury Regulations but has not issued a certification of the specific adjusted
funding target attainment percentage for the Plan by the last day of the Plan
Year), then, commencing on the first day of the 10th month of the current Plan
Year and continuing through the end of the Plan Year:
(i)    The adjusted funding target attainment percentage of the Plan for the
current Plan Year is presumed to be less than 60 percent; and
(ii)    The first day of the 10th month of the current Plan Year is a section
436 measurement date.
21.7.2    New Plans, Plan Termination, Certain Frozen Plans, and Other Special
Rules.
(a)    First 5 Plan Years. The limitations in Subsection 21.1.2, 21.2.2, and
21.2.3 above do not apply to a new Plan for the first 5 Plan Years of the Plan,
determined under the rules of section 436(i) of the Code and section
1.436-1(a)(3)(i) of the Treasury Regulations.
(b)    Plan Termination. The limitations on prohibited payments in Subsection
21.1.1, 21.2.1, and 21.3 above do not apply to prohibited payments that are made
to carry out the termination of the Plan in accordance with applicable law. Any
other limitations under this Section 18 do not cease to apply as a result of
termination of the Plan.
(c)    Exception to Limitations on Prohibited Payments Under Certain Frozen
Plans. The limitations on prohibited payments set forth in Subsection 21.1.1,
21.2.1, and 21.3 above do not apply for a Plan Year if the terms of the Plan, as
in effect for the period beginning on September 1, 2005, and continuing through
the end of the Plan Year, provide for no benefit accruals with respect
to any Participants. This Subsection 21.7.2(c) shall cease to apply as of the
date any benefits accrue under the Plan or the date on which a Plan amendment
that increases benefits takes effect.
(d)    Special Rules Relating to Unpredictable Contingent Event Benefits and
Plan Amendments Increasing Benefit Liability. During any period in which none of
the presumptions under Subsection 21.7.1 above apply to the Plan and the Plan’s
enrolled actuary has not yet issued a certification


100

--------------------------------------------------------------------------------







of the Plan’s adjusted funding target attainment percentage for the Plan Year,
the limitations under Subsection 21.1.2 and 21.2.2 above shall be based on the
inclusive presumed adjusted funding target attainment percentage for the Plan,
calculated in accordance with the rules of section 1.436-1(g)(2)(iii) of the
Treasury Regulations.
21.7.3    Special Rules Under PRA 2010.


(a)    Payments Under Social Security Leveling Options. For purposes of
determining whether the limitations under Subsection 21.1.1 or 21.2.1 above
apply to payments under a social security leveling option, within the meaning of
section 436(j)(3)(C)(i) of the Code, the adjusted funding target attainment
percentage for a Plan Year shall be determined in accordance with the “Special
Rule for Certain Years” under section 436(j)(3) of the Code and any Treasury
Regulations or other published guidance thereunder issued by the Internal
Revenue Service.
(b)    Limitation on Benefit Accruals. For purposes of determining whether the
accrual limitation under Subsection 21.2.3 applies to the Plan, the adjusted
funding target attainment percentage for a Plan Year shall be determined in
accordance with the “Special Rule for Certain Years” under section 436(j)(3) of
the Code (except as provided under section 203(b) of the Preservation of Access
to Care for Medicare Beneficiaries and Pension Relief Act of 2010, if
applicable).
21.7.4    Interpretation of Provisions. The limitations imposed by this Article
21 shall be interpreted and administered in accordance with section 436 of the
Code and section 1.436-1 of the Treasury Regulations.


21.8    Definitions. The definitions in the following Treasury Regulations apply
for purposes of Sections 21.1 through 21.7 above: section 1.436-1(j)(1) defining
adjusted funding target attainment percentage; section 1.436-1(j)(2) defining
annuity starting date; section 1.436-1(j)(6) defining prohibited payment;
section 1.436-1(j)(8) defining section 436 measurement date; and section
1.436-1(j)(9) defining an unpredictable contingent event and an unpredictable
contingent event benefit.


21.9    Effective Date. The rules in Sections 21.1 through 21.8 above are
effective for Plan Years beginning after December 31, 2007.






101

--------------------------------------------------------------------------------









ARTICLE 22


NON-QUALIFIED EXCESS PLAN


This Article 22 shall provide benefits separate from the benefits provided by
the Tax-Qualified Plan and is being set forth in this document only for the
convenience of using the Tax-Qualified Plan’s provisions in determining the
terms and benefits of this Article 22. In fact, notwithstanding any other
provisions of the Tax-Qualified Plan, this Article 22 shall be deemed to be
separate from the Tax-Qualified Plan (as set forth in the other Articles of this
document) and shall be named the Cincinnati Bell Management Excess Plan (for
purposes of this Article 22, the “Excess Plan”). All benefits provided under
this Article 22 shall be deemed to be provided not by the Tax-Qualified Plan but
instead by the Excess Plan.
The provisions of this Article 22 are effective as of January 1, 2005. For any
period prior to such date, the provisions of the Plan as in effect during such
period, without regard to this amendment and restatement, apply to benefits
designated under the Plan as non-qualified excess benefits.
22.1    Purpose of Excess Plan. The Excess Plan is intended to provide certain
management and highly compensated Participants with supplemental retirement
benefits to replace certain benefits not provided to them under the
Tax-Qualified Plan due to certain legal and other limits that apply under the
Tax-Qualified Plan. The Excess Plan is intended to be an unfunded deferred
compensation plan for a select group of management and highly compensated
employees (within the meaning of title I of ERISA) of the Participating
Companies and is not intended to be a plan subject to section 401(a) of the
Code.
22.2    Definitions. For purposes of the Excess Plan, the “Tax-Qualified Plan”
means the plan as set forth in the remainder of this document (other than this
Article 22), which plan is intended to be a plan that qualifies as a plan under
section 401(a) of the Code. Except where the context otherwise requires, any
reference in the Tax-Qualified Plan to a benefit or a payment shall not be
deemed to be referring to a benefit or payment made under the Excess Plan.
Further, all capitalized terms that are used in this Article 22 and that are
defined in Article 2 of the Tax-Qualified Plan shall have the same meanings as
they do in such Article 2.
22.3    Benefits.
22.3.1    Subject to the provisions of Section 22.2 below, to the extent that
the benefit that would otherwise be payable to a Participant under the
Tax-Qualified Plan (if it were payable in the form of a single sum payment made
as of the date next following the date on which the Participant separates from
service with the Participating Companies) is reduced from what it would be
because of a limitation contained in Subsection 5.6.5, Section 10.1, Section
10.2, or Subsection 10.3.5 of the Tax-Qualified Plan (or any other provision of
the Tax-Qualified Plan that carries into effect the requirements of Code section
401(a)(17) or Code section 415), then the single sum amount by which such
benefit is so limited (for purposes of this Article 22, the “Excess Plan
Benefit”) shall be payable in fifteen annual installments (or, if less, a number
of installments equal to the result, rounded up to the nearest whole number,
obtained by dividing the Excess Plan Benefit by $25,000) that commence as of the
date determined in accordance with the provisions of Subsections 22.3.3 and
22.3.4 below (and under which each installment other than the first installment
shall be paid as of an annual anniversary of the benefit’s initial commencement
date and shall be credited with assumed interest,


102

--------------------------------------------------------------------------------







at the rate called for under Subsection 5.4.2 or 5.4.3 of the Tax-Qualified
Plan, as the case may be, for the period from the initial commencement date of
the Excess Plan Benefit to the applicable installment’s payment date).
22.3.2    Notwithstanding the provisions of Subsection 22.3.1 above, if a
Participant’s Excess Plan Benefit is in excess of $25,000, the amount of the
first installment of such benefit shall be increased, and the amount of the last
installment of such benefit shall be decreased, by the Federal Insurance
Contributions Act tax imposed under Code sections 3101, 3121(a), and 3121(v)(2)
with respect to the Participant’s Excess Plan Benefit (or, if less, by the
amount by which the Excess Plan Benefit exceeds $25,000).
22.3.3    Prior to January 1, 2009, a Participant’s Excess Plan Benefit shall
commence to be paid as of the earlier of (a) the date as of which his retirement
benefit under the Tax-Qualified Plan begins to be paid (or, if later, the date
next following the date on which the Participant separates from service with the
Participating Companies) or (b) the date next following the date of the
Participant’s death. Effective January 1, 2009, in the event that a
Participant’s Excess Plan Benefit has not commenced to be paid as of any date
prior to January 1, 2009, the Participant’s Excess Plan Benefit shall commence
to be paid as of the first day of the first month that begins after the date on
which the Participant separates from service with the Participating Companies
(or, if later, as of January 1, 2009).
22.3.4    Notwithstanding the provisions of Subsection 22.3.3 above, if a
Participant is a specified employee on the date he is deemed to have separated
from service from the Participating Companies, then the date as of which the
initial installment payment of the Participant’s Excess Plan Benefit shall be
paid shall be deferred until, and shall be paid as of, the date immediately
following the date which is six months after the date he so separates from
service.
(a)    For purposes of the provisions of this Subsection 22.3.4, a Participant
shall be deemed to be a “specified employee” on each and any day that occurs
during any twelve month period that begins on an April 1 and ends on the next
following March 31 (for purposes of this paragraph (a), the “subject period”)
if, and only if, (i) on any day that occurs in the twelve month period (for
purposes of this paragraph (a), the “identification period”) that ends on the
latest identification date that precedes the start of the subject period any
corporation or organization that is then an Affiliated Employer has stock which
is publicly traded on an established securities market (within the meaning of
Treasury Regulations section 1.897-1(m)) or otherwise and (ii) the Participant
is a key employee for the identification period (as determined under the
provisions of Subsection 17.1.3 of the Tax-Qualified Plan and as if the
identification period were a plan year of the Tax-Qualified Plan).
(b)    Also for purposes of the provisions of this Subsection 22.3.4, the
“identification date” means December 31. In this regard, the Company has elected
that December 31 serve as the identification date for purposes of determining
specified employees in accordance with the provisions of Treasury Regulations
section 1.409A-1(i).
22.3.5 All installment payments of a Participant’s Excess Plan Benefit shall be
paid to the Participant if he is still living at the time of the payment. If the
Participant is not living at the time of any installment payment of his Excess
Plan Benefit, it shall be paid to any beneficiary whom he designates in a
writing to the Committee prior to his death (or, if none, to his estate).


103

--------------------------------------------------------------------------------







22.3.6    Notwithstanding any other provision of the Excess Plan, a
Participating Company shall have the right (without notice to or approval by a
Participant, his beneficiary, or any other person) to withhold from any amounts
otherwise payable by the Participating Company to or on account of the
Participant, or from any payment otherwise then being made by the Participating
Company to the Participant, his beneficiary, or any other person by reason of
the Excess Plan, an amount which the Participating Company determines is
sufficient to satisfy all Federal, state, local, and foreign tax withholding
requirements that may apply with respect to such benefit payment made under the
Excess Plan. To the extent such tax withholding requirements are satisfied from
any payment otherwise then being made by the Participating Company to the
Participant, his beneficiary, or any other person by reason of the Excess Plan,
the amount so withheld shall be deemed a distribution to the Participant, his
beneficiary, or such other person, as the case may be.
22.3.7 The other provisions of this Section 22.3 indicate that any payment that
is made under the Excess Plan shall occur “as of” a specific date. However, in
accordance with the provisions of Treasury Regulations section 1.409A-3(d) and
in order to permit a reasonable administrative period for the Participating
Companies to make payments required under the Excess Plan, and notwithstanding
any other provision of this Section 22.3 or any other provision of the Excess
Plan, any payment that is made under the Excess Plan to or with respect to a
Participant shall be deemed to have been made as of the specific date as of
which it is to be paid under the other provisions of the Excess Plan as long as
it is made on such date or a later date within the same tax year of the
Participant (or, if later, by the 15th day of the third calendar month following
such specified date).
22.4    Funding Method.
22.4.1 Except as is otherwise provided in the Excess Plan, all payments of any
benefit provided under the Excess Plan to or on account of a Participant shall
be made from the general assets of the Participating Company which last employed
the Participant as an Employee. Notwithstanding any other provision of the
Excess Plan, neither the Participant, his beneficiary, nor any other person
claiming through the Participant shall have any right or claim to any payment of
the benefit to be provided pursuant to the Excess Plan which in any manner
whatsoever is superior to or different from the right or claim of a general and
unsecured creditor of such Participating Company.
22.4.2    Notwithstanding the provisions of Subsection 22.4.1 above, the Company
may, in its sole and absolute discretion, establish a trust (for purposes of
this Subsection 22.4.2, the “Excess Plan Trust”) to which contributions may be
made by a Participating Company in order to fund the Participating Company’s
obligations under the Excess Plan. If, and only if, the Company exercises its
discretion to establish an Excess Plan Trust, the following paragraphs of this
Subsection 22.4.2 shall apply (notwithstanding any other provision of the Excess
Plan).
(a)    The part of the Excess Plan Trust attributable to any Participating
Company’s contributions to such trust (for purposes of this Subsection 22.4.2,
such Participating Company’s “Excess Plan Trust account”) shall be a “grantor”
trust under the Code, in that such Participating Company shall be treated as the
grantor of such Participating Company’s Excess Plan Trust account within the
meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the Code.
(b)    Any Participating Company’s Excess Plan Trust account shall be subject to
the claims of such Participating Company’s creditors in the event of such
Participating Company’s insolvency. For purposes hereof, a Participating Company
shall be considered “insolvent”if either (i) such Participating


104

--------------------------------------------------------------------------------







Company is unable to pay its debts as they become due or (ii) such Participating
Company is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.
(c)    Except as may otherwise be required by the terms of the Excess Plan Trust
itself, a Participating Company may make contributions to its Excess Plan Trust
account for the purposes of meeting its obligations under the Excess Plan at any
time, and in such amounts, as such Participating Company determines in its
discretion.
(d)    Any payment otherwise required to be made by a Participating Company
under the Excess Plan shall be made by such Participating Company’s Excess Plan
Trust account instead of such Participating Company in the event that such
Participating Company fails to make such payment directly and such Participating
Company’s Excess Plan Trust account then has sufficient assets to make such
payment, provided that such Participating Company is not then insolvent. If such
Participating Company becomes insolvent, however, then all assets of such
Participating Company’s Excess Plan Trust account shall be held for the benefit
of such Participating Company’s creditors and payments from such Participating
Company’s Excess Plan Trust account shall cease or not begin, as the case may
be.
(e)    Unless and except to the extent any payment required to be made pursuant
to the Excess Plan by a Participating Company is made by such Participating
Company’s Excess Plan Trust account, the obligation to make such payment remains
exclusively that of such Participating Company.
(f)    The terms of the Excess Plan Trust are hereby incorporated by reference
into the Excess Plan. To the extent the terms of the Excess Plan conflict with
the terms of the Excess Plan Trust, the terms of the Excess Plan Trust shall
control.
22.5    Administration of and Claims Procedures under Excess Plan. The
provisions of Article 13 of the Tax-Qualified Plan, which Article concerns plan
administrative matters, shall apply to the Excess Plan (as if, for this purpose,
the Excess Plan were the Tax-Qualified Plan), except that any provisions of such
Article 13 that involve the Trust, the Trust Fund, or funding of the Plan shall
not apply in any manner to the Excess Plan. In addition, the provisions of
Article 14 of the Tax-Qualified Plan, which Article concerns claims and appeal
procedures, shall apply to the Excess Plan (as if, for this purpose, the Excess
Plan were the Tax-Qualified Plan).
22.6    Amendment and Termination of Excess Plan. The Company may amend the
Excess Plan at any time and from time to time in any respect or terminate part
or all of the Excess Plan at any time; provided that no such amendment or
termination shall affect the payment (in accordance with the provisions of the
Excess Plan) of each Participant’s accrued benefit under the Excess Plan as
determined as of the later of the effective date of the Excess Plan’s amendment
or termination or the date the amendment or termination is adopted. For purposes
of this Section 22.6, a Participant’s “accrued benefit under the Excess Plan”
means, as of any date, the Excess Plan Benefit that would have applied under the
Excess Plan to the Participant if he had permanently ceased to be an Employee no
later than such date. The procedure for the Company to amend or terminate the
Excess Plan shall be the same procedures for amending or terminating the
Tax-Qualified Plan that are set forth in Section 15.6 of the Tax-Qualified Plan
(as if, for this purpose, the Excess Plan were the Tax-Qualified Plan).


105

--------------------------------------------------------------------------------







22.7    Miscellaneous.
22.7.1    Except to the extent required by applicable law, no Participant (or
beneficiary of his) may alienate, commute, anticipate, assign, pledge, encumber,
transfer, or dispose of the right to receive the payments required to be made
under the Excess Plan, which payments and the right to receive them are
expressly declared to be nonassignable and nontransferable. In the event of any
attempt to alienate, commute, anticipate, assign, pledge, encumber, transfer, or
dispose of the right to receive the payments required to be made under the
Excess Plan, no Participating Company shall have any further obligation to make
any payments otherwise required of it under the Excess Plan (except to the
extent required by applicable law).
22.7.2    Notwithstanding the provisions of Subsection 22.7.1 above, any benefit
payment otherwise due to a Participant under the Excess Plan shall be made to a
person other than the Participant to the extent necessary to fulfill a domestic
relations order (as defined in Code section 414(p)(1)(B)).
22.7.3    Nothing contained in the Excess Plan shall give any spouse or former
spouse of a Participant any right to benefits under the Plan of the types
described in Code sections 401(a)(11) and 417 (relating to qualified
preretirement survivor annuities and qualified joint and survivor annuities).
22.7.4    For all purposes of the Excess Plan, a Participant shall be deemed to
have separated from service with the Participating Companies on the date he
dies, retires, or otherwise has a separation from service with the Participating
Companies’ controlled group. The following paragraphs of this Subsection 22.7.4
shall apply in determining when a Participant has incurred a separation from
service with the Participating Companies’ controlled group.
(a)    The Participant’s service with the Participating Companies’ controlled
group shall be treated as continuing intact while the Participant is on military
leave, sick leave, or other bona fide leave of absence where there is a
reasonable expectation that the Participant will return to perform services for
the Participating Companies’ controlled group (but not beyond the later of the
date on which the leave has lasted for six months or the date on which the
Participant no longer retains a right of reemployment with the Participating
Companies’ controlled group under an applicable statute or by contract).
(b)    For purposes of the Excess Plan, a separation from service of the
Participant with the Participating Companies’ controlled group as of any date
shall be determined to have occurred when, under all facts and circumstances,
the Participating Companies and the Participant reasonably anticipate that
either (i) no further services will be performed by the Participant for the
Participating Companies’ controlled group after such date or (ii) the level of
bona fide services the Participant will perform for the Participating Companies’
controlled group after such date (whether as an employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed (whether as an employee or as an independent
contractor) by the Participant for the Participating Companies’ controlled group
over the immediately preceding 36-month period (or the full period of the
Participant’s service for the Participating Companies’ controlled group if such
period has been less than 36 months).
(c)    For purposes of this Subsection 22.7.4, the “Participating Companies’
controlled group” means, collectively, (i) each Participating Company and (ii)
each other corporation or other organization that is deemed to be a single
employer with a Participating Company under section 414(b) or (c) of the Code
(i.e., as part of a controlled group of corporations that includes a
Participating Company or under common control with a Participating Company),
provided that such Code sections will be applied and


106

--------------------------------------------------------------------------------





interpreted by substituting “atleast 50 percent” for each reference to “at least
80 percent” that is contained in Code section 1563(a)(1), (2), and (3) and in
Treasury Regulations section 1.414(c)-2.
22.7.5    The provisions of (a) Section 2.2 of the Tax-Qualified Plan (which
section provides that words used in any gender include all other genders, and
that the singular shall include the plural and vice versa, as the context may
require), (b) Section 18.5 of the Tax-Qualified Plan (which section concerns the
party or parties that have authority to act for the Company), (c) Section 18.6
of the Tax-Qualified Plan (which section concerns the effect of the
Tax-Qualified Plan on employment rights), (d) Section 18.7 of the Tax-Qualified
Plan (which section concerns applicable law), (e) Section 18.8 of the
Tax-Qualified Plan (which section concerns the separability of Tax-Qualified
Plan provisions), (f) Section 18.9 of the Tax-Qualified Plan (which section
concerns the effect of counterparts of the Tax-Qualified Plan), (g) Section
18.10 of the Tax-Qualified Plan (which section concerns the effect of
Tax-Qualified Plan headings), and (h) Section 18.12 of the Tax-Qualified Plan
(which section concerns the administrator and sponsor of the Tax-Qualified Plan)
shall all apply to the Excess Plan (as if, for these purposes, the Excess Plan
were the Tax-Qualified Plan).
22.7.6    The Excess Plan is intended to satisfy and comply with all of the
requirements of section 409A of the Code and any Treasury regulations issued
thereunder. The provisions of the Excess Plan shall be interpreted and
administered in accordance with such intent.


107

--------------------------------------------------------------------------------






SIGNATURE PAGE


IN WITNESS WHEREOF, Cincinnati Bell Inc., the sponsor of the Plan, has hereunto
caused its name to be subscribed to this complete amendment and restatement of
the Plan, effective for all purposes as of January 1, 2016 (or as otherwise
provided herein).
CINCINNATI BELL INC.
By
/s/ Christopher J. Wilson
Title
VP & General Counsel
Date
December 22, 2016



108

--------------------------------------------------------------------------------






TABLE 1
SINGLE SUM PAYMENT FACTORS

 
Payment Age
Single Sum Payment Factor*
  
20
1.660625
 
21
1.727050
 
22
1.796132
 
23
1.867977
 
24
1.942696
 
25
2.020404
 
26
2.101220
 
27
2.185269
 
28
2.272679
 
29
2.363587
 
30
2.458130
 
31
2.556455
 
32
2.658713
 
33
2.765062
 
34
2.875664
 
35
2.990691
 
36
3.110319
 
37
3.234731
 
38
3.364121
 
39
3.498686
 
40
3.638633
 
41
3.784178
 
42
3.935545
 
43
4.092967
 
44
4.256686
 
45
4.426953
 
46
4.604032
 
47
4.788193
 
48
4.979720
 
49
5.178909
 
50
5.386066
 
51
5.601508
 
52
5.825569
 
53
6.058591
 
54
6.300935
 
55
6.552972
 
56
6.815091
 
57
7.087695
 
58
7.371203
 
59
7.666051
 
60
7.972693
 
61
8.291601
 
62
8.623265
 
63
8.968195
 
64
9.326923
 
65 and over
9.700000

* The above table shows payment ages only in whole years. If, however, the
applicable payment age of a Participant (in whole years and months) is not an
age equal to a whole number of years shown in the table with zero remaining
whole months, then the single sum payment factor applicable to such payment age
shall be determined by interpolating between the factors applicable to the next
higher and next lower ages set forth in the table.


109

--------------------------------------------------------------------------------







TABLE 2
EARLY COMMENCEMENT REDUCTION FACTORS

 
Payment Age
Early Commencement Reduction Factor*
  
20
0.102508
 
21
0.107604
 
22
0.112964
 
23
0.118602
 
24
0.124532
 
25
0.130770
 
26
0.137335
 
27
0.144242
 
28
0.151512
 
29
0.159164
 
30
0.167220
 
31
0.175701
 
32
0.184633
 
33
0.194039
 
34
0.203948
 
35
0.214386
 
36
0.225385
 
37
0.236977
 
38
0.249194
 
39
0.262074
 
40
0.275654
 
41
0.289975
 
42
0.305081
 
43
0.321017
 
44
0.337832
 
45
0.355579
 
46
0.374312
 
47
0.394090
 
48
0.414977
 
49
0.437039
 
50
0.460347
 
51
0.484979
 
52
0.511015
 
53
0.538541
 
54
0.567652
 
55
0.598445
 
56
0.631027
 
57
0.665511
 
58
0.702019
 
59
0.744277
 
60
0.789376
 
61
0.837535
 
62
0.888996
 
63
0.924556
 
64
0.961538
 
65
1.000000

*The above table shows payment ages only in whole years. If, however, the
applicable payment age of a Participant (in whole years and months) is not an
age equal to a whole number of years shown in the table with zero remaining
whole months, then the early commencement reduction factor applicable to such
payment age shall be determined by interpolating between the factors applicable
to the next higher and next lower ages set forth in the table. 0127868.0611578
4818-3808-5955v1




110